
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.22

Conformed Copy

        $400,000,000

SENIOR SECURED WORKING CAPITAL CREDIT FACILITY

Dated as of September 13, 2004

among

TRANSMONTAIGNE INC.,

as Borrower,

EACH OF THE FINANCIAL INSTITUTIONS
INITIALLY A SIGNATORY HERETO,
TOGETHER WITH THOSE ASSIGNEES
PURSUANT HERETO,

as Lenders,

JPMORGAN CHASE BANK and UBS AG, STAMFORD BRANCH, as Syndication Agents,

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH and WELLS FARGO FOOTHILL, LLC, as
the Documentation Agents

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC,
As Sole Lead Arranger, Manager and Book Runner

--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   1   1.1   General Definitions   1   1.2   Accounting
Terms and Determinations   28   1.3   Other Definitional Terms   29 ARTICLE
II    LOANS   29   2.1   Revolving Loans and Swing Loans   29   2.2   Optional
and Mandatory Prepayments; Reduction of Revolving Credit Committed Amount   32  
2.3   Payments and Computations   34   2.4   Maintenance of Account   35   2.5  
Statement of Account   35   2.6   Taxes   36   2.7   Sharing of Payments   38  
2.8   Allocation of Payments; Pro Rata Treatment   38   2.9   Extensions and
Conversions   39   2.10   Replacement of Lender   40 ARTICLE III    LETTERS OF
CREDIT   41   3.1   Issuance   41   3.2   Notice and Reports   41   3.3  
Participation   41   3.4   Reimbursement   42   3.5   Repayment with Revolving
Loans   43   3.6   Renewal, Extension   43   3.7   Uniform Customs and Practices
  43   3.8   Indemnification; Nature of Issuing Bank's Duties   43   3.9  
Responsibility of Issuing Bank   44   3.10   Conflict with Letter of Credit
Documents   45 ARTICLE IV    INTEREST AND FEES   45   4.1   Interest on Loans  
45   4.2   Interest After Event of Default   45   4.3   Commitment Fee   45  
4.4   Lenders' Fees/Agent's Fees   45   4.5   Letter of Credit Fees   45   4.6  
Authorization to Charge Account   46   4.7   Indemnification in Certain Events  
46   4.8   Inability To Determine Interest Rate   46   4.9   Illegality   47  
4.10   Funding Indemnity   47 ARTICLE V    CONDITIONS PRECEDENT   48   5.1  
Closing Conditions   48   5.2   Condition to all Loans and Letters of Credit  
51 ARTICLE VI    REPRESENTATIONS AND WARRANTIES   52   6.1   Organization and
Qualification   52   6.2   Solvency   52   6.3   Liens; Inventory   52   6.4  
No Conflict   53   6.5   Enforceability   53          


i

--------------------------------------------------------------------------------



  6.6   Financial Data; Material Adverse Change   53   6.7   Locations of
Offices and Records   54   6.8   Fictitious Business Names   54   6.9  
Subsidiaries   54   6.10   No Judgments or Litigation   54   6.11   No Defaults
  54   6.12   No Employee Disputes   55   6.13   Compliance with Law   55   6.14
  ERISA   55   6.15   Compliance with Environmental Laws   55   6.16   Use of
Proceeds   56   6.17   Intellectual Property   56   6.18   Licenses and Permits
  57   6.19   Title to Property   57   6.20   Labor Matters   58   6.21  
Investment Company, Etc   58   6.22   Margin Security   58   6.23   No Event of
Default   58   6.24   Taxes and Tax Returns   58   6.25   No Other Indebtedness
  58   6.26   Status of Accounts   59   6.27   Material Contracts   59   6.28  
Survival of Representations   59   6.29   Affiliate Transactions   59   6.30  
Accuracy and Completeness of Information   59   6.31   Anti-Terrorism Laws   59
  6.32   Deposit Accounts and Commodities Accounts   60   6.33   Force Majeure  
60 ARTICLE VII    AFFIRMATIVE COVENANTS   60   7.1   Financial Information   60
  7.2   Mortgaged Real Estate   63   7.3   Corporate Existence   63   7.4  
ERISA   63   7.5   Proceedings or Adverse Changes   65   7.6   Environmental
Matters   65   7.7   Books and Records; Inspection   65   7.8   Collateral
Records   66   7.9   Security Interests   66   7.10   Insurance; Casualty Loss  
67   7.11   Taxes   67   7.12   Compliance With Laws   68   7.13   Use of
Proceeds   68   7.14   Fiscal Year; Accounting Policies; Risk Management Policy
  68   7.15   Notification of Certain Events   68   7.16   Additional Guarantors
  69   7.17   Revisions or Updates to Schedules   69   7.18   Collection of
Accounts   69   7.19   Notice of Matters Affecting Accounts   69   7.20  
Maintenance of Property   69   7.21   Trademarks   70          

ii

--------------------------------------------------------------------------------



  7.22   Anti-Terrorism Laws   70 ARTICLE VIII    FINANCIAL COVENANTS   70   8.1
  Fixed Charge Coverage Ratio   70 ARTICLE IX    NEGATIVE COVENANTS   70   9.1  
Restrictions on Liens   70   9.2   Restrictions on Additional Indebtedness   71
  9.3   Restrictions on Sale of Assets   71   9.4   No Corporate Changes   71  
9.5   No Guarantees   71   9.6   No Restricted Payments   71   9.7   No
Investments   72   9.8   No Affiliate Transactions   72   9.9   No Prohibited
Transactions Under ERISA   72   9.10   Additional Bank or Commodities Accounts  
72   9.11   Restrictions on the Borrower   73   9.12   Additional Negative
Pledges   73   9.13   Subordinated Debt   73   9.14   Sale and Leaseback   73  
9.15   Limitations   74   9.16   Operating Lease Obligations   74 ARTICLE
X    POWERS   74   10.1   Appointment as Attorney-in-Fact   74 ARTICLE
XI    EVENTS OF DEFAULT AND REMEDIES   74   11.1   Events of Default   74   11.2
  Acceleration   76 ARTICLE XII    TERMINATION   77 ARTICLE XIII    THE AGENT  
77   13.1   Appointment of Agent   77   13.2   Nature of Duties of Agent   78  
13.3   Lack of Reliance on Agent   78   13.4   Certain Rights of the Agent   78
  13.5   Reliance by Agent   79   13.6   Indemnification of Agent   79   13.7  
The Agent in its Individual Capacity   79   13.8   Holders of Notes   79   13.9
  Resignation of Agent   80   13.10   Collateral Matters   80   13.11   Actions
with Respect to Defaults   82   13.12   Delivery of Information   82   13.13  
Reliance on Administrative Agent's Customer Identification Program   83   13.14
  Patriot Act   83 ARTICLE XIV    MISCELLANEOUS   83   14.1   Waivers   83  
14.2   JURY TRIAL   83   14.3   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
  83   14.4   Notices   84   14.5   Assignability   84   14.6   Information   87
  14.7   Payment of Expenses; Indemnification   87   14.8   Entire Agreement,
Successors and Assigns   88          


iii

--------------------------------------------------------------------------------



  14.9   Amendments, Etc   88   14.10   Nonliability of Agent and Lenders   89  
14.11   Independent Nature of Lenders' Rights   89   14.12   Counterparts   89  
14.13   Effectiveness   89   14.14   Severability   89   14.15   Headings
Descriptive   90   14.16   Maximum Rate   90   14.17   Right of Setoff   90  
14.18   Delegation of Authority   90

iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


EXHIBITS

Exhibit A   Form of Assignment and Acceptance Exhibit B   Form of Guaranty
Agreement Exhibit C   Form of Landlord Agreement Exhibit D   Form of Pledge
Agreement Exhibit E   Form of Security Agreement Exhibit F-1   Form of Revolving
Note Exhibit F-2   Form of Swing Note Exhibit G   Form of Notice of Borrowing
and Payment Exhibit H   Form of Deposit Account Control Agreement Exhibit I  
Form of Notice of Extension/Conversion Exhibit J   Form of Compliance
Certificate Exhibit K   Form of Borrowing Base Certificate Exhibit L   Form of
Joinder Agreement Exhibit M   Form of Solvency Certificate Exhibit N   Form of
Contribution Agreement Exhibit O   Form of Notice of Letter of Credit

SCHEDULES

Schedule 1.1A   Lenders and Revolving Credit Commitments Schedule 1.1B   Liens
Schedule 1.1C   Indebtedness Schedule 1.1D   Investments Schedule 3.1   Existing
Letters of Credit Schedule 6.1   Jurisdictions of Organization Schedule 6.7  
Location of Offices and Records Schedule 6.8   Fictitious Business Names
Schedule 6.9   Subsidiaries Schedule 6.10   Litigation Schedule 6.14   ERISA
Schedule 6.15   Environmental Disclosures Schedule 6.17   Intellectual Property
Schedule 6.19   Real Estate Schedule 6.27   Material Contracts Schedule 6.29  
Affiliate Transactions Schedule 6.32   Bank Accounts and Commodities Accounts
Schedule 7.2   Initially Selected Real Estate Schedule 14.4   Addresses for
Notices

v

--------------------------------------------------------------------------------




SENIOR SECURED WORKING CAPITAL CREDIT FACILITY


        THIS SENIOR SECURED WORKING CAPITAL CREDIT FACILITY is entered into as
of September 13, 2004, among TransMontaigne Inc., a Delaware corporation (the
"Borrower"), each of the financial institutions identified as Lenders on the
signature pages hereto (together with each of their successors and assigns,
referred to individually as a "Lender" and, collectively, as the "Lenders"),
JPMorgan Chase Bank and UBS AG, Stamford Branch, as Syndication Agents, Société
Générale, New York Branch and Wells Fargo Foothill, LLC, as the Documentation
Agents, and Wachovia Bank, National Association ("Wachovia"), acting in the
manner and to the extent described in Article XIII (in such capacity, the
"Agent").


W I T N E S S E T H:


        WHEREAS, the Borrower wishes to obtain a revolving credit facility
refinancing of indebtedness, to finance the ongoing capital expenditures and
working capital, letter of credit and general corporate needs of the Borrower;
and

        WHEREAS, upon the terms and subject to the conditions set forth herein,
the Lenders are willing to make loans and advances to the Borrower;

        NOW, THEREFORE, the Borrower, the Lenders and the Agent hereby agree as
follows:


ARTICLE I

DEFINITIONS


1.1    General Definitions.

        As used herein, the following terms shall have the meanings herein
specified:

        "Acceptance Date" means, as to any particular Assignment and Acceptance,
the date specified as the effective date in such Assignment and Acceptance.

        "Accepted Real Estate" means any Initially Selected Real Estate and any
Additionally Selected Real Estate as to which the Agent is satisfied in its
reasonable discretion with all of the Real Property Documentation and the
information contained therein.

        "Accounts" means all of each Credit Party's "accounts" as such term is
defined in the UCC, and, in any event, includes, without limitation, (a) all
accounts receivable (whether or not specifically listed on schedules furnished
to the Agent), and all other rights to payment for property sold, leased,
licensed, assigned or otherwise disposed of, for a secondary obligation incurred
or to be incurred, for energy provided or to be provided, for the use or hire of
a vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered or in connection
with any other transaction (whether or not yet earned by performance), (b) all
rights in, to, and under all purchase orders or receipts for goods or services,
(c) all rights to any goods represented by any of the foregoing, including,
without limitation, all rights of rescission, replevin, reclamation, and
stoppage in transit and rights to returned, reclaimed, or repossessed goods,
(d) all reserves and credit balances held by each Credit Party with respect to
any such accounts receivable or account debtors, (e) all books, records,
computer tapes, programs and ledger books arising therefrom or relating thereto,
and (f) all guarantees and collateral security of any kind, given by any account
debtor or any other Person with respect to any of the foregoing, all whether now
owned or existing or hereafter acquired or arising, by or in favor of, any
Credit Party.

        "Acquisition" means the purchase of (i) the capital stock of an entity,
(ii) the assets of such entity through merger or consolidation with such entity
or (iii) the plant, property and equipment of such entity comprising a
sub-division, market segment or subsidiary, or a significant portion thereof,
together with the related current assets and intangible assets of such entity;
provided, that to the extent such assets consist of Accounts, Inventory or other
assets of the type that normally

--------------------------------------------------------------------------------






would be included in the calculation of the Borrowing Base, they shall not be so
included until the Agent has completed and is reasonably satisfied with the
results of a field examination as to such assets.

        "Additionally Selected Real Estate" means any portion of the Real Estate
that is not described on Schedule 7.2, but is selected subsequently by the Agent
pursuant to Section 7.2, comprising terminals and related real estate assets
having Net Orderly Liquidation Value of not less than the excess of Minimum Real
Estate Liquidation Value over the Net Orderly Liquidation Value of the Initially
Selected Real Estate.

        "Adjusted LIBOR Index Rate" means, for any day, a rate per annum equal
to the quotient obtained (rounded upwards, if necessary, to the next higher
1/100th of 1%) by dividing (i) the rate for 30-day Dollar deposits as reported
on Telerate page 3750 as of 11:00 a.m., London time, on such day, or if such day
is not a London business day, then the immediately preceding London business day
(or if not so reported, then as determined by the Agent from another recognized
source or interbank quotation), by (ii) 1 minus the Eurodollar Reserve
Percentage.

        "Affiliate" means, with respect to any Person, any entity which directly
or indirectly controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to (i) vote thirty-five percent (35%) or
more of the securities having ordinary voting power for the election of
directors of such Person, or (ii) direct or cause the direction of management
and policies of a business, whether through the ownership of voting securities,
by contract or otherwise and either alone or in conjunction with others or any
group.

        "Agent" means Wachovia as provided in the preamble to this Credit
Agreement or any successor to Wachovia.

        "Agent's Fees" means the fees payable by the Borrower to the Agent as
described in the Fee Letter.

        "Aggregate Revolving Loan Amount Outstanding" means at any time the sum
of the aggregate principal amount outstanding under the Revolving Loans.

        "Aggregate Swing Loan Amount Outstanding" means at any time the sum of
the aggregate principal amount outstanding of the Swing Loans.

        "Anti-Terrorism Law" means the USA Patriot Act as such law may be
amended from time to time.

        "Applicable Percentage" means, as to each Loan, the percentage per annum
for such Loan determined from the following table and corresponding to the
Average Excess Borrowing Base Availability as determined by reference to
Borrowing Base Certificates and updates thereof as set forth below:

 
  Average Excess
Borrowing Base
Availability

--------------------------------------------------------------------------------

  Applicable Margin
for Base Rate Loans

--------------------------------------------------------------------------------

  Applicable Margin for
Eurodollar Loans and
LIBOR Index Loans

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

Level I   >70%   0.00%   1.50%   0.50% Level II   < 70% and > 45%   0.25%  
1.75%   0.50% Level III   < 45% and > 20%   0.50%   2.00%   0.375% Level IV   <
20%   0.75%   2.25%   0.25%

        The Applicable Percentages shall be determined and adjusted monthly as
of the first day of the month, based on the Borrowing Base Certificate or
Borrowing Base Certificates, as applicable, and updates thereof, delivered
pursuant to Section 7.1(e) for the previous month; provided,

2

--------------------------------------------------------------------------------



however, that (a) the initial Applicable Percentages shall be based on Level III
(as shown above) and shall not be less than Level III until the furnishing of
the first Borrowing Base Certificate delivered six (6) months following the
Closing Date, and, thereafter, the Level shall be determined by the then current
Average Excess Borrowing Base Availability, and (b) if the Borrower fails to
provide any Borrowing Base Certificate or update for any month as required by
and within the time limits set forth in Section 7.1(e), the Applicable
Percentages from the applicable date of such failure shall be based on Level IV
until the next Business Day after a Borrowing Base Certificate is provided,
whereupon the Level shall be determined by the then current Average Excess
Borrowing Base Availability. Except as set forth above, each Applicable
Percentage shall be effective as of the first day of each month.

        "Approved Appraisal" means, for each parcel or tract of the Initially
Selected Real Estate, any Additionally Selected Real Estate, or any Mortgaged
Real Estate that is substituted pursuant to Section 7.2, an appraisal report
prepared by an appraiser reasonably satisfactory to the Agent and the Borrower
and engaged by and on behalf of the Agent and the Lenders, and using appraisal
assumptions and methodology customary in the industry and reasonably
satisfactory to the Agent, showing the Net Orderly Liquidation Value of such
property.

        "Approved Assignee" means any Lender, an Affiliate of a Lender or an
Approved Fund.

        "Approved Banks" has the meaning given such term in the definition of
"Cash Equivalents" herein.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by an assigning Lender and an assignee Lender, accepted by the Agent, in
accordance with Section 14.5(f), substantially in the form of Exhibit A.

        "Average Excess Availability" means the average daily amount of Excess
Availability for the month just ended prior to the date of the most recent
Compliance Certificate.

        "Average Excess Borrowing Base Availability" means the average daily
amount of Excess Borrowing Base Availability for the month just ended, as
determined by reference to the Borrowing Base Certificates and updates thereof
delivered pursuant to Section 7.1(e) for the previous month.

        "Bankruptcy Code" means Title 11 of the United States Code, as amended
from time to time, and any successor statute thereto.

        "Base Rate" means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day. If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquiry to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

        "Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.

3

--------------------------------------------------------------------------------






        "Benefit Plan" means a defined benefit plan as defined in Section 3(35)
of ERISA (other than a Multiemployer Plan) in respect of which any Credit Party
or any of its Subsidiaries or ERISA Affiliates is, or within the immediately
preceding six (6) years was, an "employer" as defined in Section 3(5) of ERISA.

        "Blocked Person" has the meaning given such term in Section 6.31.

        "Borrower" has the meaning given to such terms in the preamble of this
Credit Agreement.

        "Borrowing Base" means the following amount (the "Borrowing Base")
calculated as of the date of determination as follows:

        (a)   up to one hundred percent (100%) of balances in each deposit
account of any Credit Party which is subject to a Deposit Account Control
Agreement in favor of the Agent, plus;

        (b)   an amount equal to ninety percent (90%) of the aggregate dollar
amount of all Eligible Accounts Receivable that are High Quality Oil Company
Receivables; plus

        (c)   an amount equal to eighty-five percent (85%) of the aggregate
dollar amount of all other Eligible Accounts Receivable plus

        (d)   an amount equal to seventy percent (70%) of the aggregate dollar
amount of all Eligible Petroleum Inventory consisting of tank bottoms and line
fill, valued at Market Value; plus

        (e)   an amount equal to eighty percent (80%) of the aggregate dollar
amount of all Eligible Petroleum Inventory comprised of Titled In-Transit
Inventory, valued at Market Value, plus

        (f)    an amount equal to one hundred percent (100%) of the aggregate
face amount of the related Letters of Credit backing Eligible Petroleum
Inventory comprised of Paid LC Backed Inventory; provided, that the amount
available under this clause (f) shall not at any time exceed $20,000,000; plus

        (g)   an amount equal to eighty percent (80%) of the aggregate dollar
amount of all Eligible Petroleum Inventory other than tank bottoms and line fill
and Titled In-Transit Inventory, valued at Market Value, plus

        (h)   an amount equal to eighty percent (80%) of any Eligible Positive
Exchange Contract Balances; minus

        (i)    a reserve for un-collateralized state excise tax liabilities that
are subject to a Lien or claim (including a right of subrogation) that has legal
priority over the Lien and claim of the Agent, as determined by the Agent from
time to time in its reasonable discretion, minus

        (j)    a reserve for payments, rents, storage charges or tariffs due by
any Credit party to third parties holding or controlling Eligible Petroleum
Inventory, where the Agent has not obtained reasonably acceptable landlord
waivers, warehousemen, terminal owner or operator and bailee letters, third
party consents, and other agreements as requested by the Agent, as determined by
the Agent from time to time in its reasonable discretion; minus

        (k)   a reserve in the amount of $50,000,000 (or such lesser amount as
the Agent may determine in its reasonable discretion, taking into account
Mortgages already received) until the Agent has received Mortgages on all of the
Mortgaged Real Estate; minus

        (l)    a reserve in the amount of the Current Derivative Exposure; minus

        (m)  any other reserves established by the Agent from time to time in
its reasonable discretion.

4

--------------------------------------------------------------------------------






Subject to the relevant terms and provisions set forth in this Credit Agreement,
the Agent at all times shall be entitled to modify the standards of eligibility,
reduce the advance rates, or (subject to clause (h) of Section 14.9) increase
the advance rates under this Credit Agreement, in each case in its reasonable
discretion.

        "Borrowing Base Certificate" means a borrowing base certificate
substantially in the form of Exhibit K.

        "Business Day" means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in Charlotte, North Carolina, Denver,
Colorado or New York, New York; provided that in the case of Eurodollar Loans,
such day is also a day on which dealings between banks are carried on in U.S.
dollar deposits in the London interbank market.

        "Capital Lease" means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

        "Capital Stock" means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

        "Cash Concentration Account" means a deposit account established and
maintained by the Borrower, for itself and as agent for the other Credit
Parties, over which the Agent, for itself and for the benefit of the Lenders,
has "control" (as such term is used in Article 9 of the UCC), whether by virtue
of such deposit account's being maintained at the Agent or, if required by the
Agent, pursuant to the terms of a Deposit Account Control Agreement in form and
substance satisfactory to the Agent in its reasonable discretion.

        "Cash Equivalents" means

        (a)   negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers' acceptances having a maturity of nine
months or less and issued by any United States financial institution having
capital and surplus and undivided profits aggregating at least $100,000,000 and
rated at least Prime-1 by Moody's or A-1 by S&P or issued by any Lender;

        (b)   corporate obligations having a maturity of nine months or less and
rated at least Prime-1 by Moody's or A-1 by S&P or issued by any Lender;

        (c)   any direct obligation of the United States of America or any
agency or instrumentality thereof, or of any state or municipality thereof,
(i) which has a remaining maturity at the time of purchase of not more than one
year or which is subject to a fully collateralized repurchase agreement with any
Lender (or any other financial institution referred to in clause (a) above)
exercisable within one year from the time of purchase and (ii) which, in the
case of obligations of any state or municipality, is rated at least Aa by
Moody's or AA by S&P; and

        (d)   any mutual fund or other pooled investment vehicle rated at least
Aa by Moody's or AA by S&P which invests principally in obligations described
above.

        "Cash Management Products" means any one or more of the following types
of services or facilities extended to any of the Credit Parties by any Lender or
any Affiliate of a Lender in

5

--------------------------------------------------------------------------------



reliance on such Lender's agreement to indemnify such Affiliate: (a) Automated
Clearing House (ACH) transactions; (b) cash management, including controlled
disbursement and lockbox services; and (c) establishing and maintaining deposit
accounts.

        "Casualty Loss" has the meaning given to such term in Section 7.10.

        "Change of Control" means the occurrence of any of the following:
(i) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than any employee
benefit plan or plans (within the meaning of Section 3(3) of ERISA), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 35% or more in voting
power of the outstanding Voting Stock of the Borrower, or (ii) during any period
of twelve (12) consecutive calendar months, individuals who were directors of
the Borrower on the first day of such period shall cease to constitute a
majority of the board of directors of the Borrower other than because of the
replacement as a result of death or disability of one or more such directors.

        "Closing" means the consummation of the first to occur under this Credit
Agreement of (a) the making of the initial Loan by the Lenders to the Borrower
under this Credit Agreement and (b) the issuance of any Letter of Credit by the
Issuing Bank.

        "Closing Date" means the date on which the Closing occurs.

        "Collateral" means any and all assets and rights and interests in or to
property of the Credit Parties pledged from time to time as security for the
Obligations pursuant to the Security Documents.

        "Commitment Fee" means the fee required to be paid to the Agent for the
benefit of the Lenders each calendar month, in arrears, as partial compensation
for extending the Revolving Credit Committed Amount to the Borrower, and shall
be determined by multiplying (i) the positive difference, if any, between
(A) the Revolving Credit Committed Amount in effect at such time and (B) the
average Working Capital Obligations (including Swing Loans) outstanding during
such calendar month by (ii) the Applicable Percentage then in effect for the
number of days in said calendar month; provided, that, only for the purpose of
calculating the Commitment Fee, Swing Loans shall constitute a usage of
Wachovia's Revolving Credit Commitment.

        "Commodities Account Control Agreement" means an agreement among a
Credit Party, a commodities intermediary, and the Agent, which agreement (a) is
substantially in the form of the Control Agreement-Assignment of Hedging Account
with Citigroup Global Markets Inc. and TransMontaigne Product Services Inc. use
in connection with the existing Credit Agreement with UBS AG described in
Section 5.1(y) or (b) is in such other form as is reasonably acceptable to the
Agent and its counsel and which provides for the Agent's having "control" (as
such term is used in Article 9 of the UCC) over the commodity accounts described
therein, in each case as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

        "Compliance Certificate" means a certificate, executed by the chief
financial officer, controller or treasurer of the Borrower, substantially in the
form of Exhibit J.

        "Consolidated" or "consolidated" with reference to any term defined
herein, means that term as applied to the accounts of the Borrower and all of
its consolidated Subsidiaries, consolidated in accordance with GAAP.

        "Consolidated Adjusted EBITDA" means, for any period, on a consolidated
basis for the Borrower and its consolidated Subsidiaries, the total of:

        (a)   total Operating Income,

        (b)   plus, depreciation and amortization,

6

--------------------------------------------------------------------------------






        (c)   plus, dividend income from and equity in earnings of petroleum
related investments to the extent it has been received in cash during such
period, excluding from such calculation, from and after the Lion Oil Company
Disposition Transaction, dividend income from Lion Oil,

        (d)   minus, GAAP Inventory Adjustments—Gross for such period,

        (e)   plus, up to $10,475,000 of net operating losses incurred in May,
2004 in the Supply Distribution and Marketing segment of the Borrower's
business; provided that such net operating losses shall be added back only for
purposes of calculation of the financial covenant set forth in Section 8.1, and
not for purposes of determining whether the condition pertaining to the Fixed
Charge Coverage Ratio has been satisfied in connection with a Permitted
Acquisition or a Permitted Restricted Payment),

        (f)    plus, to the extent deducted from Operating Income, non-recurring
charges recorded in such period payable in cash in future periods agreed to by
the Agent in its reasonable discretion minus the amount of any such charges
excluded in any previous period and paid in cash during such period,

        (g)   plus, to the extent deducted from Operating Income, non-cash
impairment charges relating to fixed assets.

        "Consolidated Capital Expenditures" means, for any period, for the
Borrower and its consolidated Subsidiaries, amounts added or required to be
added to the property, plant and equipment or other fixed assets account on the
Consolidated balance sheet of the Borrower and its Subsidiaries, prepared in
accordance with GAAP, including expenditures in respect of (a) the acquisition,
construction, improvement or replacement of land, buildings, machinery,
equipment, leaseholds and any other real or personal property (other than an
Acquisition), (b) to the extent not included in clause (a) above, materials,
contract labor and direct labor relating thereto (excluding amounts properly
expensed as repairs and maintenance in accordance with GAAP) and (c) software
development costs to the extent not expensed.

        "Consolidated Cash Income Taxes" means, for any applicable period of
computation, the sum of all income taxes actually paid in cash (net of cash
refunds) by the Borrower and its consolidated Subsidiaries during such period,
determined on a consolidated basis in accordance with applicable law and GAAP.

        "Consolidated Cash Interest Expense" means, for any applicable period of
computation, all cash interest expense, net of cash interest income, of the
Borrower and its consolidated Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Fixed Charges" means, for any applicable period of
computation, without duplication, the sum of (a) all Consolidated Cash Interest
Expense for such period plus (b) Consolidated Scheduled Funded Indebtedness
Payments made during such period.

        "Consolidated Funded Indebtedness" means, as of any date of
determination, all Funded Indebtedness of the Borrower and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

        "Consolidated Scheduled Funded Indebtedness Payments" means, for any
applicable period of calculation, the sum of all scheduled payments of principal
on Consolidated Funded Indebtedness for the applicable period ending on such
date (including the principal component of payments due on Capital Leases or
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, other than operating leases that
do not constitute any of the foregoing, during the applicable period ending on
such date), determined on a consolidated basis in accordance with GAAP; it being
understood that Consolidated Scheduled

7

--------------------------------------------------------------------------------






Funded Indebtedness Payments shall not include (i) voluntary prepayments or the
mandatory prepayments required pursuant to Section 2.2, (ii) repayments of the
Senior Subordinated Notes that are permitted under Section 9.13,
(iii) repayments of margin loans made by commodities brokers or (iv) cash
redemptions of preferred stock (a) in existence on the Closing Date or
(b) issued in satisfaction of dividend obligations thereon.

        "Contractual Obligations" means, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

        "Contribution Agreement" means the Contribution Agreement of even date
herewith in substantially the form of Exhibit N to be executed by each of the
Credit Parties or any Person who becomes party hereto or to the Guaranty
Agreement pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent, including, without limitation, and any Subsidiaries
of the Borrower which may become Guarantors pursuant to Section 7.16.

        "Credit Agreement" means this credit agreement, dated as of the date
hereof, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

        "Credit and Collateral Termination Events" has the meaning set forth in
paragraph (b) of Article XII.

        "Credit Documents" means, collectively, this Credit Agreement, any
Revolving Notes, the Letter of Credit Documents, the Guaranty Agreement, the
Contribution Agreement, the Security Documents and all other documents,
agreements, instruments, opinions and certificates executed and delivered in
connection herewith or therewith, excluding Lender Hedging Agreements, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

        "Credit Parties" means the Borrower, the Guarantors and any affiliate of
the Borrower or a Guarantor or any of their respective Subsidiaries which has
pledged Collateral or executed or joined in the Guaranty Agreement or otherwise
furnished a guaranty to secure or guarantee the Obligations.

        "Current Derivative Exposure" means, as of any date of determination,
100% of the aggregate mark-to-market exposure, then owing by any Credit Party
under Lender Hedging Agreements, determined by the Lender that is counterparty
to each Lender Hedging Agreement, based on termination value after netting,
using a mutually satisfactory method, and furnished to the Agent on a monthly
basis (or more frequently, in the reasonable discretion of the Agent).

        "Default" means an event, condition or default which, with the giving of
notice, the passage of time or both would become an Event of Default.

        "Default Rate" means a rate equal to the Base Rate, plus the highest
Applicable Percentage for Base Rate Loans, plus two percent (2%).

        "Defaulting Lender" has the meaning given to such term in
Section 2.1(d)(ii).

        "Deposit Account Control Agreement" means an agreement among a Credit
Party, a Lockbox Bank or other depositary institution, and the Agent, which
agreement (a) is substantially in the form of Exhibit H or (b) is in such other
form as is reasonably acceptable to the Agent and its counsel and which provides
for the Agent's having "control" (as such term is used in Article 9 of the UCC)
over the deposit accounts described therein, in each case as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

        "Dispute" means any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Credit Agreement
or any other Credit Document.

8

--------------------------------------------------------------------------------






        "DOL" means the U.S. Department of Labor and any successor department or
agency.

        "Dollars" and "$" means dollars in lawful currency of the United States
of America.

        "Domestic Subsidiaries" means, with respect to any Person, any
Subsidiary of such Person which is incorporated or organized under the laws of
any state of the United States or the District of Columbia.

        "Eligible Accounts Receivable" means the Accounts of each of the Credit
Parties; provided, however, that, unless otherwise approved in writing by the
Agent in its reasonable discretion, an Account will not constitute an Eligible
Account Receivable if:

        (a)   such Account arises out of a sale or lease made by any Credit
Party to an Affiliate or employee;

        (b)   an Account the invoice for which provides that payment is due in
more than thirty (30) days from the date of such invoice, and any Account that
is unpaid more than sixty (60) days after the due date thereof;

        (c)   any Account is from the same account debtor (or any affiliate
thereof) and fifty percent (50%) or more, in face amount, of all Accounts from
such account debtor (or any affiliate thereof) are ineligible under clause (b)
above;

        (d)   the amount of the Account, when aggregated with all other Accounts
of such account debtor, exceeds twenty percent (20%) in face value of all
Accounts of the Credit Parties then outstanding, to the extent of such excess;

        (e)   the account debtor is also a creditor of any Credit Party, but
only to the extent of the amount owed by such Credit Party to the account
debtor;

        (f)    the account debtor has disputed its liability on, or such account
debtor has made any claim with respect to, such Account or any other Account due
from such account debtor to such Credit Party, which has not been resolved, but
only to the extent of such dispute;

        (g)   the Account is subject to any right of setoff by the related
account debtor, but only to the extent of the amount of such setoff;

        (h)   the Account is owing by an account debtor that has commenced a
voluntary case under the Bankruptcy Code or made an assignment for the benefit
of creditors; a decree or order for relief has been entered by a court having
jurisdiction in the premises in respect to such account debtor in an involuntary
case under the Bankruptcy Code; any petition or other application for relief
under the Bankruptcy Code has been filed by or against the account debtor; or
such account debtor is generally not paying its debts as they become due (unless
such debts are the subject of a bona fide dispute), or has suspended business,
ceased to be solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs;

        (i)    such Account arises from a sale or lease to an account debtor
outside the United States and Canada, unless the sale is (i) on letter of
credit, guaranty or acceptance terms, or subject to credit insurance, in each
case reasonably acceptable to the Agent in its reasonable discretion, or
(ii) otherwise approved by and reasonably acceptable to the Agent in its
reasonable discretion;

        (j)    such Account arises from a sale pursuant to any written agreement
providing for repurchase or return, or has not been billed by the Credit Party;
provided, that Accounts that otherwise are eligible shall not be excluded
notwithstanding that they have not been billed by the Credit Party if they arise
from the sale of goods that are shown on the Borrower's books

9

--------------------------------------------------------------------------------






and records as "released but not invoiced" for no more than thirty (30) days
prior to the date of calculation of the Borrowing Base, all in accordance with
historical practices;

        (k)   the Agent believes, in its reasonable discretion, that collection
of such Account is insecure or that such Account is reasonably likely not to be
paid by reason of the related account debtor's financial inability to pay;

        (l)    the related account debtor is the United States of America or any
department, agency, or instrumentality thereof, unless the applicable Credit
Party duly assigns its rights to payment of such Account to the Agent pursuant
to the Assignment of Claims Act of 1940, as amended from time to time (31 U.S.C.
§ 3727 et seq.);

        (m)  in the case of Accounts arising from the sale of petroleum
products, title to such petroleum products has not transferred to the purchaser;

        (n)   the Agent does not have a first priority (subject to Permitted
Liens), perfected security interest in such Account;

        (o)   such Account does not comport in all material respects with all
warranties contained in this Agreement and the other Credit Documents; or

        (p)   the Agent, at any time and in the exercise of its reasonable
discretion, determines such Account to be ineligible.

        "Eligible Assignee" means (a) an Approved Assignee or (b) any other
Person (i) which is a commercial bank, finance company, insurance company or
other financial institution or fund or Affiliate thereof and which, in the
ordinary course of business, extends credit of the type contemplated herein;
(ii) whose becoming an assignee would not constitute a prohibited transaction
under Section 4975 of the Internal Revenue Code or Section 406 of ERISA;
(iii) which is organized under the laws of the United States of America or any
state thereof; and (iv) which has capital in excess of $500,000,000, provided,
however, that "Eligible Assignee" shall not include the Credit Parties, or any
of the Credit Parties' Affiliates, financial sponsors or Subsidiaries.

        "Eligible Petroleum Inventory" means all of the Inventory of each of the
Credit Parties; provided, however, that, unless otherwise approved in writing by
the Agent in its reasonable discretion, no Inventory shall constitute Eligible
Petroleum Inventory if:

        (a)   such Inventory is owned in whole or in part by any Person other
than a Credit Party;

        (b)   such Inventory is subject to delivery under a contract with
Negative Exchange Contract Balances;

        (c)   a Credit Party does not have good, valid, and marketable title to
such Inventory;

        (d)   the Agent does not have a first (except for Permitted Liens)
priority perfected security interest in such Inventory;

        (e)   except for Titled In-Transit Inventory and Paid LC Backed
Inventory, such Inventory is not located in the United States or Canada;

        (f)    such Inventory is obsolete or slow moving and for which a
markdown reserve has not been made;

        (g)   such Inventory constitutes goods returned or rejected by a Credit
Party's customer for which a credit has not yet been issued;

        (h)   such Inventory constitutes goods in transit, unless (i), in
transit with a Reputable Carrier, or (ii) it consists of Titled In-Transit
Inventory or Paid LC Backed Inventory;

10

--------------------------------------------------------------------------------






        (i)    such Inventory is held by a Credit Party pursuant to consignment,
sale or return, sale on approval or any similar arrangement;

        (j)    such Inventory does not conform in all material respects to the
warranties contained in this Agreement and in the other Credit Documents;

        (k)   the Agent has, in its reasonable discretion, designated such
Inventory to be ineligible.

        "Eligible Positive Exchange Contract Balances" means, at any date, the
amount of the balance, based on current value on a mark to market basis, of any
rights of the Credit Parties to receive petroleum products or money arising from
the exchange of petroleum products with trading partners (other than trading
partners determined by the Agent to be unacceptable in the Agent's reasonable
discretion), net of any offsets or counterclaims, and subject to a valid, first
priority (subject to Permitted Liens), perfected Lien in favor of the Agent for
the benefit of the Agent and the benefit of the Lenders.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

        "ERISA Affiliate" means any (i) corporation which is or was at any time
a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code) as the Credit Parties or any of
their Subsidiaries; (ii) partnership or other trade or business (whether or not
incorporated) at any time under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Credit Parties or any of
their Subsidiaries; and (iii) member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Credit Parties or any of their Subsidiaries, any corporation described in
clause (i) above, or any partnership or trade or business described in
clause (ii) above.

        "Eurodollar Loan" means a Loan bearing interest based at a rate
determined by reference to the Eurodollar Rate.

        "Eurodollar Rate" means, for the Interest Period for each Eurodollar
Loan comprising part of the same borrowing (including conversions, extensions
and renewals), a per annum interest rate determined pursuant to the following
formula:

Eurodollar Rate =   London Interbank Offered Rate

--------------------------------------------------------------------------------

1 - Eurodollar Reserve Percentage

        "Eurodollar Reserve Percentage" means for any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
of the Board of Governors of the Federal Reserve System (or any successor), as
such regulation may be amended from time to time or any successor regulation, as
the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans or LIBOR Index Loans is determined),
whether or not any Lender has any Eurocurrency liabilities subject to such
reserve requirement at that time. Eurodollar Loans and LIBOR Index Loans shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credits for proration,
exceptions or offsets that may be available from time to time to a Lender. The
Eurodollar Rate and the LIBOR Index Rate shall be adjusted automatically on and
as of the effective date of any change in the Eurodollar Reserve Percentage.

        "Event(s) of Default" has the meaning provided for in Article XI.

        "Excess Availability" means, at any time, the amount (if any) by which
(a) the lesser of (i) the Revolving Credit Committed Amount and (ii) the
Borrowing Base exceeds (b) the aggregate amount of the Working Capital
Obligations, as determined by reference to the most recent Borrowing Base
Certificate.

11

--------------------------------------------------------------------------------





        "Excess Borrowing Base Availability" means the amount, if any, by which
the Borrowing Base exceeds the aggregate amount of the Working Capital
Obligations (regardless of the amount of unused Revolving Credit Commitments),
as determined by reference to the most recent Borrowing Base Certificate.

        "Excluded Taxes" has the meaning given to such term in Section 2.6.

        "Executive Officer" means the Chief Executive Officer, the Chief
Financial Officer, the Treasurer and the General Counsel of the Borrower.

        "Existing Letters of Credit" means those letters of credit listed in
Schedule 3.1.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

        "Fee Letter" means the letter agreement, dated August 6, 2004, by and
between the Agent and the Borrower regarding the fees to be paid by the Borrower
to the Agent.

        "Fees" means, collectively, the Agent's Fees, the Lenders' Fees, the
Commitment Fee, the Letter of Credit Fee and the Issuing Bank Fees payable
hereunder.

        "Financials" has the meaning given to such term in Section 6.6.

        "Fixed Charge Coverage Ratio" means the ratio of:

        (a)   the sum of (w) Consolidated Adjusted EBITDA, minus
(x) Consolidated Capital Expenditures; provided, that for fiscal quarters ended
on or before September 30, 2004, only Maintenance Capital Expenditures shall be
deducted, minus (y) Consolidated Cash Income Taxes, minus (z) dividends and
distributions paid in cash (excluding cash distributions derived from the Lion
Oil Company Disposition Transaction) on common and preferred Capital Stock (but
accounted for as of the fiscal quarter for which declared); to

        (b)   Consolidated Fixed Charges,

in each case computed as of the last day of each of the Borrower's fiscal
quarters, for such fiscal quarter and the three immediately preceding fiscal
quarters combined.

        "Flood Hazard Property" means a property in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

        "Foreign Lender" means any Lender that is not a United States person, as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code.

        "Foreign Subsidiary" means, with respect to any Person, any Subsidiary
of such Person which is not a Domestic Subsidiary.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Funded Indebtedness" means, with respect to any Person, without
duplication, (a) all Indebtedness, other than Indebtedness of the types
described in clauses (e), (f), (h) and (l) of the definition of "Indebtedness"),
(b) all Indebtedness of another Person of the type referred to in clause (a)
above secured by (or for which the holder of such Funded Indebtedness has an
existing

12

--------------------------------------------------------------------------------






right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (c) all
guaranties of such Person with respect to Indebtedness of the type referred to
in clause (a) above of another Person and (d) Indebtedness of the type referred
to in clause (a) above of any partnership or unincorporated joint venture in
which such Person is legally obligated, in each case excluding Indebtedness of
such Person not required to be paid within one (1) year after the date of
creation, but including current installments of all Funded Indebtedness.

        "Funding Bank" means Wachovia or any other banking or financial
institution from whom any of the Lenders borrow funds or obtain credit.

        "GAAP" means generally accepted accounting principles in the United
States of America, as in effect on the date hereof and applied on a consistent
basis with the Financials.

        "GAAP Inventory Adjustments—Gross" means the sum of:

        (a)   any gain recognized on beginning inventories-discretionary volumes
held for immediate sale or exchange, minus,

        (b)   any gain deferred on ending inventories—discretionary volumes held
for immediate sale or exchange, plus

        (c)   any increase and minus any decrease in the FIFO cost basis of base
operating inventory volumes, minus,

        (d)   any lower of cost or market write-downs on base operating
inventory volumes, plus

        (e)   any gains recognized on sales of minimum inventory, minus

        (f)    any lower of cost or market write-downs on product line fill and
tank bottom volumes;

each as calculated and shown on the Borrower's Quarterly Report on Form 10-Q's
filed with the SEC in accordance with historical practices.

        "Government Acts" means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority

        "Governmental Authority" means any federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

        "Guarantor" means (a) TransMontaigne Product Services Inc., a Delaware
corporation, TransMontaigne Transport Inc., a Delaware corporation, Coastal
Fuels Marketing, Inc., a Florida corporation, and Coastal Tug and Barge, Inc., a
Florida corporation, and (b) each other Person who enters into the Guaranty
Agreement or who becomes party to the Guaranty Agreement pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Agent, including,
without limitation, and any Subsidiaries of the Borrower which may become
Guarantors hereunder pursuant to Section 7.16.

        "Guaranty Agreement" means the Guaranty Agreement substantially in the
form of Exhibit B, executed (directly or by joinder agreement) in accordance
with the terms of this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

        "Hedging Agreements" means any interest rate protection agreement or
other interest rate protection agreement, foreign currency exchange agreement,
commodity option agreement or other interest or exchange rate or commodity price
hedging agreements.

13

--------------------------------------------------------------------------------






        "Highest Lawful Rate" means, at any given time during which any
Obligations shall be outstanding hereunder, the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the indebtedness under this Credit
Agreement, under the laws of the State of New York (or the law of any other
jurisdiction whose laws may be mandatorily applicable notwithstanding other
provisions of this Credit Agreement and the other Credit Documents), or under
applicable federal laws which may presently or hereafter be in effect and which
allow a higher maximum nonusurious interest rate than under the State of New
York or such other jurisdiction's law, in any case after taking into account, to
the extent permitted by applicable law, any and all relevant payments or charges
under this Credit Agreement and any other Credit Documents executed in
connection herewith, and any available exemptions, exceptions and exclusions.

        "High Quality Oil Company Receivables" means, unless and until the Agent
gives written notice to the Borrower to the contrary all Eligible Accounts
Receivable of any Credit Party, as to which the account debtor (a) is rated at
least A-or the equivalent thereof by S&P or A3 by Moody's, (b) has a stable
outlook or better from S&P and Moody's, and (c) has been a customer of a Credit
Party for at least six (6) months.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all guaranties of such Person with
respect to Indebtedness of the type referred in this definition of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all obligations of such Person under Hedging Agreements,
(i) the maximum amount of all letters of credit issued or bankers' acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed in
cash, or for which mandatory sinking fund payments in cash are due, by a fixed
date prior to the Maturity Date, (k) the principal component of payments due on
Capital Leases or under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, other
than operating leases that do not constitute any of the foregoing, during the
applicable period ending on such date, determined on a consolidated basis in
accordance with GAAP, and (l) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer in which such Person is legally obligated with respect thereto.

        "Independent Accountant" means a firm of independent public accountants
of nationally recognized standing selected by the Board of Directors of the
Borrower, which is "independent" as that term is defined in Rule 2-01 of
Regulation S-X promulgated by the Securities and Exchange Commission.

        "Initially Selected Real Estate" means the portion of the Real Estate
that is described on Schedule 7.2, comprising the terminals and related real
estate assets preliminarily selected by the

14

--------------------------------------------------------------------------------






Agent pursuant to Section 7.2 and having projected Net Orderly Liquidation Value
of not less than the Minimum Real Estate Liquidation Value.

        "Interest Payment Date" means the date that is five (5) days after
receipt by the Borrower of any invoice with respect to interest due, which
invoice shall be provided (a) as to any Base Rate Loan and any Swing Loan, for
each calendar month to occur while such Loan is outstanding, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, for such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, for each three month period during such Interest
Period and for the period from the last full three month period during such
Interest Period to the last day of such Interest Period.

        "Interest Period" means, as to Eurodollar Loans, a period of one month,
two months, three months or six months, as selected by the Borrower, commencing
on the date of the borrowing (including continuations and conversions thereof);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day),
(ii) no Interest Period shall extend beyond the Maturity Date and (iii) any
Interest Period with respect to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period.

        "Internal Revenue" means the Internal Revenue Service and any successor
agency.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute thereto and all rules and
regulations promulgated thereunder.

        "Inventory" means all of each Credit Party's inventory as such term is
defined in the UCC but, including without limitation, all Petroleum Inventory.

        "Investment" by any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of the
applicable Credit Party or any of its Subsidiaries and Consolidated Capital
Expenditures not otherwise prohibited hereunder) of assets, shares of Capital
Stock, bonds, notes, debentures, partnership interests, joint ventures or other
ownership interests or other securities of any other Person, (ii) any deposit
(other than deposits constituting a Permitted Lien) with, or advance, loan or
other extension of credit (other than sales of inventory on credit in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms and sales on credit of the type described in clauses
(c) or (d) of Section 9.3) to, any other Person or (iii) any other capital
contribution to or investment in any other Person, including, without
limitation, any obligation incurred for the benefit of such Person. In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof.

15

--------------------------------------------------------------------------------






        "Issuing Bank" means Wachovia or any Lender which shall issue a Letter
of Credit for the account of the Borrower; provided, that there shall not be
more than two (2) Lenders other than Wachovia that are Issuing Banks at any
time.

        "Issuing Bank Fees" has the meaning given to such term in
Section 4.5(b).

        "Landlord Agreement" means a Landlord Lien Waiver Agreement,
substantially in the form of Exhibit C (or such other form as shall be
reasonably acceptable to the Agent), between the Agent and a Credit Party's
landlord on property that is subject to a Mortgage.

        "Leases" means leases with respect to any leased real property, together
with any leases of real property entered into by a Credit Party or any of its
Subsidiaries after the date hereof.

        "Lender" has the meaning given to such term in the preamble of this
Credit Agreement.

        "Lender Hedging Agreement" means any Hedging Agreement (other than one
pertaining to the purchase or sale of commodities or commodity options) between
the Borrower and any Person (or affiliate of such Person) that was a Lender or
an Affiliate of Lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under the Credit Agreement.

        "Lenders' Fees" means the non-refundable fees payable to each of the
Lenders as set forth in each of the Lender's respective fee letter with the
Agent.

        "Lending Party" means the Agent and each Lender.

        "Letter of Credit Committed Amount" means the maximum aggregate amount
of the Letter of Credit Obligations that is permitted to be outstanding from
time to time pursuant to clause (a) of the proviso contained in Section 3.1,
which is $200,000,000.

        "Letter of Credit Documents" means, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (i) the
rights and obligations of the parties concerned or at risk or (ii) any
collateral security for such obligations.

        "Letter of Credit Fee" has the meaning given to such term in
Section 4.5(a).

        "Letter of Credit Obligations" means, at any time of determination, the
sum of (i) the aggregate undrawn amount of all Letters of Credit outstanding at
such time, plus (ii) the aggregate amount of all drawings under Letters of
Credit for which an Issuing Bank has not at such time been reimbursed, plus
(iii) without duplication, the aggregate amount of all payments made by each
Lender to the Issuing Bank with respect to such Lender's participation in
Letters of Credit as provided in Section 3.3 for which the Borrower has not at
such time reimbursed the Lenders, whether by way of a Revolving Loan or
otherwise.

        "Letters of Credit" means (a) all Existing Letters of Credit and (b) all
other letters of credit (whether documentary or stand-by and whether for the
purchase of inventory, equipment or otherwise) issued by an Issuing Bank for the
account of the Borrower pursuant to this Credit Agreement, and all amendments,
renewals, extensions or replacements thereof.

        "LIBOR Index Loan" means a Swing Loan, or portion thereof, during any
period in which it bears interest at the Adjusted LIBOR Index Rate.

        "Lion Oil" means Lion Oil Company, an Arkansas corporation.

16

--------------------------------------------------------------------------------






        "Lion Oil Company Disposition Transaction" means any transaction entered
into by the Borrower and approved by its board of directors for the sale,
transfer, assignment, contribution, distribution or other disposition of its
interests in Lion Oil.

        "Lien(s)" means any lien, claim, charge, pledge, security interest, deed
of trust, mortgage, or other encumbrance.

        "Loan" or "Loans" means Revolving Loans (or a portion of any Revolving
Loan), and Swing Loans, or any or all of them, as the context shall require.

        "Lockbox" has the meaning given to such term in Section 2.3(b)(i).

        "Lockbox Account" has the meaning given to such term in
Section 2.3(b)(i).

        "Lockbox Bank" has the meaning given to such term in Section 2.3(b)(i).

        "London Interbank Offered Rate" means, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
"London Interbank Offered Rate" means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

        "Maintenance Capital Expenditures" means the "Maintenance Capital
Expenditures" (or any successor caption representing substantially similar
capital expenditures) as set forth in the Borrower's financial statements most
recently filed with the SEC prior to any date of determination.

        "Market Value", with respect to Petroleum Inventory, means, (i) with
respect the Borrower's discretionary inventory held for immediate sale or
exchange, the sum of (x) the market price for such Petroleum Inventory,
determined by using the published NYMEX price as of the date of any
determination, (y) the applicable location basis differential and (z) all
applicable transportation and other costings, and (ii) with respect the
Borrower's base, tank bottom and line fill inventory the sum of (x) the market
price for such Petroleum Inventory, determined by using the published or
reported price in Platts Oilgram Price Report, commonly known as Platts, as of
the date of any determination and (y) all applicable transportation and other
costings. Such valuation shall be consistent with historical practices in
existence on the Closing Date or reflecting changing industry practices. In the
event NYMEX or Platts no longer provides the aforementioned price indices, the
Borrower and the Agent shall replace one or both of the indicies with other
third party indices reasonably acceptable to each of the Borrower and the Agent.

        "Material Adverse Change" means a material adverse change in (a) the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Credit Parties, taken as a whole,
(b) a material part of the Collateral, (c) the Credit Parties' ability to
perform their respective obligations under the Credit Documents, or (d) the
rights and remedies of the Lenders hereunder.

17

--------------------------------------------------------------------------------






        "Material Adverse Effect" means a material adverse effect on (a) the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Credit Parties, taken as a whole,
(b) a material part of the Collateral, (c) the Credit Parties' ability to
perform their respective obligations under the Credit Documents, or (d) the
rights and remedies of the Lenders hereunder.

        "Material Contract" means any written contract or other arrangement
(other than the Credit Documents), to which any Credit Party or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect and shall include in any event the Operative Documents
(other than the Credit Documents) to which a Credit Party is a party.

        "Maturity Date" means, as to the Revolving Loans, Swing Loans and
Letters of Credit (and the related Letter of Credit Obligations), the fifth
(5th) anniversary of the Closing Date.

        "Minimum Real Estate Liquidation Value" means $100,000,000, or such
lesser amount as the Agent may specify in its reasonable discretion.

        "Moody's" means Moody's Investor Service, Inc.

        "Mortgage" means, as to each parcel or tract of the Mortgaged Real
Estate (or as to more than one parcel or tract, as the case may be), the
mortgage from the applicable Credit Party on such Mortgaged Real Estate, in form
and substance reasonably satisfactory to the Agent, granting a Lien thereon, and
conveying a security interest in the Mortgage Related Equipment to secure the
Obligations.

        "Mortgagee Policy" means, for each parcel or tract of the Mortgaged Real
Estate, an ALTA mortgagee title insurance policy issued by the Title Insurance
Company.

        "Mortgage Related Equipment" means all equipment of any Credit Party
that is located on or used in connection with any Mortgaged Real Estate.

        "Mortgaged Real Estate" means (i) the Initially Selected Real Estate and
any Additionally Selected Real Estate having an aggregate Net Orderly
Liquidation Value of not less than the Minimum Real Estate Liquidation Value and
which has become Accepted Real Estate, and (ii) any substitute real estate on
which a Mortgage is granted pursuant to Section 7.2, in each case on and as to
each of which the Agent shall receive Mortgages and the Real Property
Documentation.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA and (i) which is, or within the immediately
preceding six (6) years was, contributed to by any Credit Parties or any of
their Subsidiaries or ERISA Affiliates or (ii) with respect to which any Credit
Parties or any of their Subsidiaries may incur any liability.

        "Negative Exchange Contract Balances" means, at any date, the amount of
the balance, of any obligations of the Credit Parties to deliver petroleum
products arising from the exchange of petroleum products with trading partners.

        "Net Orderly Liquidation Value" means, as to each parcel or tract of the
Initially Selected Real Estate and any Additionally Selected Real Estate, the
orderly liquidation value thereof, as determined by and set forth in an Approved
Appraisal, less estimated liquidation costs, discounts and expenses, as
determined by the Agent in its reasonable credit judgment.

        "Note" or "Notes" means the Revolving Notes and the Swing Note, or any
or all of them, as the context shall require.

        "Notice of Borrowing and Payment" means a notice substantially in the
form of Exhibit G.

        "Notice of Extension/Conversion" means a notice substantially in the
form of Exhibit I.

18

--------------------------------------------------------------------------------






        "Obligations" means the Loans, any other loans and advances or
extensions of credit made or to be made by any Lender to the Borrower, or to
others for the Borrower's account, in each case pursuant to the terms and
provisions of this Credit Agreement, together with interest thereon (including
interest which accrues after the commencement of any bankruptcy or similar case,
whether or not such post-petition interest is allowed in such case) and,
including, without limitation, any reimbursement obligation or indemnity of the
Borrower on account of Letters of Credit and all other Letter of Credit
Obligations and all indebtedness, fees, liabilities and obligations which may at
any time be owing by the Borrower to any Lender (or an Affiliate of a Lender) in
each case pursuant to this Credit Agreement or any other Credit Document,
whether now in existence or incurred by the Borrower from time to time
hereafter, whether unsecured or secured by pledge, Lien upon or security
interest in any of the Borrower's assets or property or the assets or property
of any other Person, whether such indebtedness is absolute or contingent, joint
or several, matured or unmatured, direct or indirect and whether such Borrower
is liable to such Lender (or an Affiliate of a Lender) for such indebtedness as
principal, surety, endorser, guarantor or otherwise. Obligations shall also
include any other indebtedness owing to any Lender (or an Affiliate of a Lender)
by the Borrower under this Credit Agreement and the other Credit Documents, the
Borrower's liability to any Lender (or an Affiliate of a Lender) pursuant to
this Credit Agreement as maker or endorser of any promissory note or other
instrument for the payment of money, the Borrower's liability to any Lender (or
an Affiliate of a Lender) pursuant to this Credit Agreement or any other Credit
Document under any instrument of guaranty or indemnity, or arising under any
guaranty, endorsement or undertaking which any Lender (or an Affiliate of a
Lender) may make or issue to others for any such Borrower's account pursuant to
this Credit Agreement, including any accommodation extended with respect to
applications for Letters of Credit, all liabilities and obligations arising
under Lender Hedging Agreements owing from the Borrower to any Lender, or any
Affiliate of a Lender (or any Person that was a Lender or an affiliate of a
Lender at the time such Lender Hedging Agreement was entered into), permitted
under Section 9.2, all liabilities and obligations now or hereafter arising from
or in connection with any Cash Management Products, and all obligations of the
Guarantors to any Lender (or an Affiliate of any Lender) and the Agent arising
under or in connection with the Guaranty Agreement or any other Credit Document,
including, without limitation, the Guaranteed Obligations (as defined in the
Guaranty Agreement).

        "Operating Income" means operating income as shown on the Borrower's
financial statements in accordance with historical practices and in compliance
with GAAP.

        "Operative Documents" means the Credit Documents, any Subordination
Agreements and any documents or instruments evidencing Subordinated Debt.

        "Other Taxes" has the meaning given to such term in Section 2.6(e).

        "Overadvance" means, as of any date of determination, the amount, if
any, by which the outstanding Working Capital Obligations exceeds the Borrowing
Base.

        "PBGC" means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.

        "Paid LC Backed Inventory" means inventory that has been delivered to
any Credit Party and is backed by a Letter of Credit that has not been drawn
upon or cancelled, and where the purchase price of all such inventory has been
paid in full.

19

--------------------------------------------------------------------------------






        "Permitted Acquisitions" means any Acquisition by the Borrower or any of
its consolidated Subsidiaries, so long as the provisions of Section 7.16 are
complied with, if applicable, and which:

        (a)   is either an investment in the stock of a non-Guarantor entity or
any other Acquisition, so long as each of the following conditions is satisfied
in connection therewith:

          (i)  the entity or assets being acquired are for the same or a similar
line of business of those of the Borrower and its consolidated Subsidiaries, and

         (ii)  the aggregate amount of all such stock investments and other
Acquisitions does not exceed $10,000,000 in any fiscal year; or

        (b)   is any other Acquisition not satisfying clause (a) above, so long
as each of the following conditions is satisfied in connection therewith:

          (i)  the entity or assets being acquired are for the same or a similar
line of business of those of the Borrower and its consolidated Subsidiaries;

         (ii)  the Acquisition has not been opposed by the board of directors of
the entity that is selling the shares or assets to be acquired;

        (iii)  the pro forma consolidated cash flow, Excess Availability and
Adjusted EBITDA of the Borrower and its consolidated Subsidiaries, after giving
effect to the Acquisition (including pro forma adjustments), are reasonably
satisfactory to the Agent in its reasonable discretion;

        (iv)  the aggregate purchase price of all Acquisitions in any fiscal
year does not exceed $125,000,000, less the amount of stock investments and
other Acquisitions made pursuant to clause (a) above during such fiscal year;

         (v)  the Lenders shall have received the quarterly compliance
certificate for the fiscal quarter ending on September 30, 2005;

        (vi)  after giving effect to such Acquisition, no Default or Event of
Default is in existence; and

       (vii)  on a pro forma basis after giving effect to such Acquisition,
Excess Availability and the pro forma Fixed Charge Coverage Ratio immediately
after the Acquisition shall be not less than the amounts set forth below,
depending on the amount of the purchase price of such Acquisition:

Purchase Price


--------------------------------------------------------------------------------

  Minimum Excess
Availability upon
closing of
Acquisition

--------------------------------------------------------------------------------

  Pro Forma Fixed
Charge Coverage
Ratio

--------------------------------------------------------------------------------

£ $50,000,000   $ 75,000,000   N/A £ $100,000,000 but >$50,000,000   $
75,000,000   1:10 to 1.00 > $100,000,000   $ 100,000,000   1:10 to 1.00

        "Permitted Indebtedness" means:

        (a)   Indebtedness to the Lenders with respect to the Revolving Loans,
the Letters of Credit or otherwise, pursuant to the Credit Documents;

        (b)   trade payables incurred in the ordinary course of the Credit
Parties' business;

        (c)   purchase money Indebtedness (including Capital Leases) hereafter
incurred by the Credit Parties or any of their Subsidiaries to finance the
purchase of fixed assets provided that (i) the total of all such Indebtedness
for all such Persons taken together shall not exceed an

20

--------------------------------------------------------------------------------






aggregate principal amount of $10,000,000 at any one time outstanding (including
any such Indebtedness referred to in clause (e) immediately below); (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon plus any interest,
prepayment premium and other related costs at the time of such refinancing so
long as all such costs do not exceed the foregoing $10,000,000 cap;

        (d)   obligations of the Borrower or any of its Subsidiaries in respect
of Hedging Agreements entered into in order to manage existing or anticipated
interest rate and exchange rate risks and to manage commodity price risks in
accordance with the Risk Management Policy;

        (e)   Indebtedness described on Schedule 1.1C and any refinancings of
such Indebtedness; provided that the aggregate principal amount of such
Indebtedness is not increased, the scheduled maturity dates of such Indebtedness
are not shortened and such refinancing is on terms and conditions no more
restrictive than the terms and conditions of the Indebtedness being refinanced;

        (f)    margin loans owed to commodities brokers not in excess of an
aggregate amount of $25,000,000 at any one time;

        (g)   unsecured Funded Indebtedness of the Credit Parties not exceeding
at any time an aggregate amount of $50,000,000, provided, that the Agent has
been notified promptly of the material terms and conditions thereof (any such
amount shall be deducted from Average Excess Availability for purposes of
Section 8.1); provided, that after giving effect to the issuance of such
unsecured Funded Indebtedness and the application of any of the proceeds thereof
on the issuance date no Default or Event of Default shall exist;

        (h)   Indebtedness secured by Liens described in clause (d) of the
definition of Permitted Liens;

        (i)    intercompany loans made by a Credit Party to a Credit Party;

        (j)    Indebtedness of Foreign Subsidiaries for financing of the type
described in clause (l) of the definition of Permitted Liens, which Indebtedness
may be unsecured or secured as permitted by such clause (l);

        (k)   Subordinated Debt; and

        (l)    all guaranties of such Person with respect to Indebtedness of the
type referred in clauses (a) through (k) (other than (j)) of this definition of
another Person.

        "Permitted Investments" means:

        (a)   Cash Equivalents;

        (b)   interest-bearing demand or time deposits (including certificates
of deposit) which are insured by the Federal Deposit Insurance Corporation
("FDIC") or a similar federal insurance program; provided, however, that the
Credit Parties may, in the ordinary course of their respective businesses,
maintain in their disbursement accounts from time to time amounts in excess of
then applicable FDIC or other program insurance limits;

        (c)   Investments existing on the Closing Date and set forth on
Schedule 1.1D;

        (d)   advances to officers, directors and employees for expenses
incurred or anticipated to be incurred in the ordinary course;

        (e)   Permitted Acquisitions;

21

--------------------------------------------------------------------------------






        (f)    loans to and Investments in (i) the Credit Parties and (ii) newly
created Domestic Subsidiaries, and newly created Foreign Subsidiaries, provided
that (1) the applicable requirements of Section 7.16 are satisfied and (2) the
aggregate amount of loans to and Investments in Foreign Subsidiaries shall not
exceed $7,500,000 at any time;

        (g)   investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

        (h)   Hedging Agreements entered into by the Borrower relating to the
Loans hereunder and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate and exchange rate risks and to manage
commodity price risks in accordance with the Risk Management Policy; and

        (i)    such other Investments as the Required Lenders may approve in
their reasonable discretion.

        "Permitted Liens" means

        (a)   Liens granted to the Agent or the Lenders (or their Affiliates to
secure Lender Hedging Agreements) by the Credit Parties pursuant to any Credit
Document;

        (b)   Liens listed on Schedule 1.1B and, as to the Mortgaged Real
Estate, such Liens of record as are reasonably acceptable to the Agent in its
reasonable discretion;

        (c)   Liens on fixed assets securing purchase money Indebtedness
(including Capital Leases) to the extent permitted under Section 9.2, provided
that any such Lien attaches to such assets concurrently with or within thirty
(30) days after the acquisition thereof and only to the assets to be acquired;

        (d)   Liens of warehousemen, mechanics, materialmen, workers, repairmen,
fillers, packagers, processors, common carriers, landlords and other similar
Liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet overdue or which are being appropriately
contested in good faith by the relevant Credit Party by proceedings, provided
that in any such case an adequate reserve is being maintained by such Credit
Party to the extent required by GAAP;

        (e)   attachment or judgment Liens individually or in the aggregate not
in excess of $10,000,000 (exclusive of (i) any amounts that are duly bonded to
the satisfaction of the Agent in its reasonable discretion or (ii) any amount
adequately covered by insurance);

        (f)    Liens for taxes, assessments or other governmental charges not
yet overdue or that are being contested in good faith by a Credit Party by
appropriate proceedings, provided that in any such contest an adequate reserve
in respect there of is being maintained by such Credit Party to the extent
required by GAAP;

        (g)   zoning ordinances, easements, covenants, rights of way and other
restrictions on the use of real property and other title exceptions that do not
interfere in any material respect with the ordinary course of business or, in
the case of owned real property, the marketability of such real property;

        (h)   deposits or pledges to secure obligations under workmen's
compensation, social security or similar laws, or under unemployment insurance;

22

--------------------------------------------------------------------------------







        (i)    deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

        (j)    restrictions under federal and state securities laws on the
transfer of securities;

        (k)   restrictions under foreign trade regulations on the transfer or
licensing of assets of the Company and its Subsidiaries;

        (l)    liens on assets of Foreign Subsidiaries to secure financing made
available to such Foreign Subsidiary (as to which no Credit Party is liable on
such financing) for working capital and capital expenditures of such Foreign
Subsidiaries; and

        (m)  Liens on commodities accounts in favor of commodities
intermediaries securing margin loans pertaining to such accounts.

        "Permitted Restricted Payment" means:

        (a)   (i) in any fiscal year in which the Lion Oil Company Disposition
Transaction occurs, distributions derived therefrom and other dividends and
distributions that do not exceed an aggregate amount of $5,000,000 paid in cash
on common and preferred stock that do not result in a breach of Section 8.1, if
applicable, and (ii) in any year other than the fiscal year in which
distributions described in (i) are made, dividends and distributions paid in
cash on common and preferred stock that do not exceed an aggregate amount of
$15,000,000 in any fiscal year and that do not result in a breach of
Section 8.1, if applicable, and provided that after giving effect thereto, no
other Default or Event of Default is in existence;

        (b)   redemptions and repurchases (exclusive of the redemption described
in clauses (c) and (d) below) on account of any common or preferred Capital
Stock in an aggregate amount that does not exceed $25,000,000 in any fiscal
year; provided that after giving effect thereto (i) the Lenders shall have
received the quarterly compliance certificate for the fiscal quarter ending on
September 30, 2005, (ii) no Default or Event of Default is in existence and
(iii) Excess Availability is not less than $75,000,000;

        (c)   the redemption of preferred Capital Stock for an aggregate amount
not exceeding the sum of $72,900,000 plus the amount necessary to redeem any
such preferred Capital Stock that was issued as "payment-in-kind" in lieu of a
cash dividend, provided that after giving effect thereto (i) the Lenders shall
have received the quarterly compliance certificate for the fiscal quarter ending
on September 30, 2005, (ii) no Default or Event of Default is in existence,
(iii) Excess Availability is not less than $75,000,000 and (4) the Fixed Charge
Coverage Ratio on a proforma basis is equal to or greater than 1.10 to 1.00; and

        (d)   the redemption, repurchase, or repayment of the Senior
Subordinated Notes, in whole or in part provided that after giving effect
thereto (i) the Lenders shall have received the quarterly compliance certificate
for the fiscal quarter ending on September 30, 2005, (ii) no Default or Event of
Default is in existence, (iii) Excess Availability is not less than $100,000,000
and (iv) the Fixed Charge Coverage Ratio on a pro forma basis is equal to or
greater than 1.10 to 1.00.

        "Person" means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity, party or government (including
any division, agency or department thereof), and, as applicable, the successors,
heirs and assigns of each.

        "Petroleum Inventory" means Inventory consisting of refined petroleum
products.

23

--------------------------------------------------------------------------------






        "Plan" means any employee benefit plan, program or arrangement, whether
oral or written, maintained or contributed to by any Credit Party or any of its
Subsidiaries, or with respect to which such Credit Party or any such Subsidiary
may incur liability.

        "Pledge Agreement" means the Pledge Agreement, of even date herewith,
between the Agent and the relevant Credit Parties, substantially in the form of
Exhibit D, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

        "Pledged Collateral" has the meaning given to such term in the Pledge
Agreement.

        "Prime Rate" means the rate which Wachovia announces from time to time
as its prime, base or equivalent lending rate, as in effect from time to time.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. Wachovia (and its affiliates) may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

        "Proprietary Rights" has the meaning given to such term in Section 6.17.

        "Real Estate" means the real property owned or leased by the relevant
Credit Parties described in Schedule 6.19, as it may be updated from time to
time pursuant to Sections 7.9 and 7.17, together with all Structures thereon.

        "Real Property Documentation" means, with respect each parcel or tract
of the Mortgaged Real Estate:

        (a)   a fully executed and notarized Mortgage encumbering the fee
interest of the Credit Parties in such Mortgaged Real Estate;

        (b)   an owner's affidavit for such Mortgaged Real Estate, addressed to
the title company, for such Mortgaged Real Estate;

        (c)   as to leased property, a Landlord Agreement;

        (d)   a Mortgagee Policy for such Mortgaged Real Estate, in an amount
not less than the amount for such Mortgaged Real Estate designated in
Schedule 7.2 with respect to any particular Mortgaged Property (or, as to any
Additionally Selected Real Estate, in any supplemental schedule identifying such
property), assuring the Agent that the Mortgage on such Mortgaged Real Estate
creates a valid and enforceable first priority (subject to Permitted Liens)
mortgage lien such Mortgaged Real Estate, free and clear of all defects and
encumbrances except Permitted Liens, which Mortgagee Policy shall be in form and
substance reasonably satisfactory to the Agent and shall provide for affirmative
insurance and such reinsurance as the Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Agent;

        (e)   an Approved Appraisal of such Mortgaged Real Estate;

        (f)    evidence in the form of a standard flood hazard determination
certificate as to whether (i) such Mortgaged Real Estate is a Flood Hazard
Property and (ii) the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program;

        (g)   if such Mortgaged Real Estate is a Flood Hazard Property, the
relevant Credit Party's written acknowledgment of receipt of written
notification from the Agent (i) as to the existence of such Flood Hazard
Property and (ii) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program;

24

--------------------------------------------------------------------------------






        (h)   evidence reasonably satisfactory to the Agent that such Mortgaged
Real Estate, and the uses of such Mortgaged Real Estate, are in compliance in
all material respects with all applicable zoning laws, regulations and
ordinances (the evidence submitted as to zoning may be in the form of a "zoning
letter" from the municipality or other applicable jurisdiction in which the
applicable property is located and should include the zoning designation made
for such Mortgaged Real Estate and the permitted uses of such Mortgaged Real
Estate under such zoning designation;

        (i)    UCC fixture financing statements for such Mortgaged Real Estate,
in form and substance reasonably satisfactory to the Agent, to be filed in the
appropriate jurisdiction as is necessary, in the Agent's reasonable discretion,
to perfect the Agent's lien on such Mortgaged Real Estate;

        (j)    any existing environmental inspection report or reports in any
Credit Party's possession;

        (k)   any existing surveys of the sites of such Mortgaged Real Estate in
any Credit Party's possession;

        "Reportable Event" means any of the events described in Section 4043 of
ERISA and the regulations thereunder.

        "Reputable Carrier" means any carrier of Petroleum Inventory that the
Borrower has determined in good faith is a reliable, reputable carrier in the
industry, unless the Agent, in its reasonable credit judgment has objected to
the use of such carrier.

        "Required Lenders" means, at any time, Lenders (excluding Defaulting
Lenders) holding in the aggregate at least 51% of (i) the Revolving Credit
Commitments or (ii) if the Revolving Credit Commitments have been terminated,
aggregate outstanding principal amount of the Working Capital Obligations
(including participation interests in Letter of Credit Obligations, but
excluding Swing Loans)).

        "Restricted Payment" means (i) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, as the case may
be, now or hereafter outstanding, (ii) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any class of Capital Stock of any Credit Party (other than
purchase or redemption of Borrower's common stock issued to any officer,
director or employee in connection with the payment of withholding taxes on the
vesting thereof) or any of its Subsidiaries now or hereafter outstanding by such
Credit Party or Subsidiary, as the case may be, except for any redemption,
retirement, sinking funds or similar payment payable (x) solely to another
Credit Party or (y) solely in such shares of that class of stock or in any class
of stock junior to that class or (iii) any cash payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any shares of any class of Capital
Stock of any Credit Party (other than any such payment in respect of withholding
taxes due upon the vesting or exercise of any stock option granted to an
officer, director or employee of a Credit Party) or any of its Subsidiaries now
or hereafter outstanding.

        "Revolving Credit Commitment" means, with respect to each Lender, the
commitment of such Lender to make its portion of the Revolving Loans in a
principal amount up to such Lender's Revolving Credit Commitment Percentage of
the Revolving Credit Committed Amount.

        "Revolving Credit Commitment Percentage" means, for any Lender, the
percentage identified as its Revolving Credit Commitment Percentage on
Schedule 1.1A, as such percentage may be

25

--------------------------------------------------------------------------------






modified in connection with any assignment made in accordance with the
provisions of Section 14.5.

        "Revolving Credit Committed Amount" means the aggregate revolving credit
line extended by the Lenders to the Borrower for Revolving Loans and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $400,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c).

        "Revolving Loans" means loans and advances made to the Borrower by all
of the Lenders on a revolving basis in accordance with their respective
Revolving Credit Commitments pursuant to Section 2.1(a)(i), and includes Base
Rate Loans and Eurodollar Loans.

        "Revolving Notes" means promissory notes of the Borrower to the Lenders
that request such notes pursuant to Section 2.1(c), substantially in the form of
Exhibit F-1, evidencing the obligation of the Borrower to repay the Revolving
Loans made by such Lenders, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

        "Risk Management Policy" means the guidelines for investment of funds of
the Borrower and the Subsidiaries set forth in the Risk Management Policy Manual
of the Borrower in effect on the Closing Date, as modified or supplemented from
time to time with the approval of the Board of Directors of the Borrower or an
authorized executive committee.

        "S&P" means Standard & Poor's Ratings Group, a division of The
McGraw-Hill Companies, Inc.

        "Security Agreement" means the Security Agreement, of even date
herewith, between the Agent and the Credit Parties (and such other Persons who
may from time to time become party thereto by joinder agreement), substantially
in the form of Exhibit E, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

        "Security Documents" means, collectively, the Pledge Agreement, the
Security Agreement, each Mortgage, each Deposit Account Control Agreement, and
each Commodities Account Control Agreement.

        "Senior Subordinated Notes" means the $200,000,000 91/8% Senior
Subordinated Notes due 2010 issued by the Borrower pursuant to the Senior
Subordinated Notes Indenture.

        "Senior Subordinated Notes Indenture" means the Indenture dated as of
May 30, 2003, executed by the Borrower and Wells Fargo Bank Minnesota, National
Association, as indenture trustee, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

        "Settlement Period" means each week, or such lesser period or periods as
the Agent shall reasonably determine.

        "Solvent" means that the Borrower and its consolidated Subsidiaries will
not (i) be "insolvent," within the meaning of such term as defined in
section 101 of the "Bankruptcy Code", or section 2 of either the "UFTA" or the
"UFCA", or as defined or used in any "Other Applicable Law" (as those terms are
defined below), or (ii) be unable to pay its debts generally as such debts
become due within the meaning of section 548 of the Bankruptcy Code, section 4
of the UFTA or section 6 of the UFCA, or (iii) have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated, within the meaning of section 548 of the Bankruptcy Code,
section 4 of the UFTA or section 5 of the UFCA. For purposes of the foregoing,
"Bankruptcy Code" means 11 U.S.C. section 101 et seq., "UFTA" means the Uniform
Fraudulent Transfer Act, "UFCA" means the Uniform Fraudulent Conveyance Act, and
"Other Applicable

26

--------------------------------------------------------------------------------






Law" means any other applicable law pertaining to fraudulent transfers or acts
voidable by creditors, in each case as such law may be amended from time to
time.

        "Solvency Certificate" means an officer's certificate of the Borrower
prepared by the chief financial officer of the Borrower as to the financial
condition, solvency and related matters of the Credit Parties, on a pro forma
basis after giving effect to the initial borrowings under the Credit Documents,
substantially in the form of Exhibit M.

        "Structures" means all plants, offices, manufacturing facilities,
warehouses, administration buildings and related facilities of the Credit
Parties located on the Real Estate described on Schedule 6.19, as it may be
updated from time to time pursuant to Sections 7.9 and 7.17, together with all
Structures thereon.

        "Subordinated Debt" means the Senior Subordinated Notes and any other
unsecured Indebtedness incurred by any Credit Party, which, in each case, is
expressly subordinated and made junior to the payment and performance in full of
the Obligations and contains terms and conditions reasonably satisfactory to the
Agent.

        "Subordination Agreements" means the agreements entered into from time
to time by and among the Borrower, the Agent, on behalf of the Lenders, and a
third party creditor of any such Borrower providing for the subordination of
such third party creditor's claims to those of the Lenders on terms and
conditions reasonably satisfactory to the Agent.

        "Subsidiary" means, as to any Person, (a) any corporation more than 50%
of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a fifty percent (50%) interest in
the total capital, total income and/or total ownership interests of such entity
at any time and (c) any partnership in which such Person is a general partner.
Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of the Borrower.

        "Swing Loan" means a Loan made by Wachovia pursuant to
Section 2.1(a)(ii), which must be a Base Rate Loan or a LIBOR Index Loan.

        "Swing Note" means the promissory note of the Borrower in favor of
Wachovia, substantially in the form of Exhibit F-2, evidencing the obligation of
the Borrower to repay the Swing Loans, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

        "Taxes" means any federal, state, local or foreign income, sales, use,
transfer, payroll, personal, property, occupancy, franchise or other tax, levy,
impost, fee, imposition, assessment or similar charge, together with any
interest or penalties thereon.

        "Termination Event" means (i) a Reportable Event with respect to any
Benefit Plan or Multiemployer Plan; (ii) the withdrawal of any Credit Parties or
any of their Subsidiaries or ERISA Affiliates from a Benefit Plan during a plan
year in which such entity was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent to
terminate a Benefit Plan pursuant to Section 4041 of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan;
(v) any event or condition (a) which might constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Benefit Plan or Multiemployer Plan, or (b) that may result in termination of
a Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the

27

--------------------------------------------------------------------------------






partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of any Credit Parties or any of their Subsidiaries or ERISA Affiliates
from a Multiemployer Plan.

        "Titled In-Transit Inventory" means inventory which is with a Reputable
Carrier on the water or in vessels in transit to the United States of America
and to which a Credit Party has title as evidenced by non-negotiable documents
of title, bills of lading or other reasonably satisfactory documentation.

        "Title Insurance Company" means, as to each parcel or tract of the
Mortgaged Real Estate, Lawyers Title Insurance Corporation or any other title
insurance company, mutually acceptable to the Borrower and the Agent, issuing
the Mortgagee Policy with respect thereto.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York.

        "UCP" means The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue of any Letter of Credit by the International
Chamber of Commerce.

        "USA Patriot Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, as in effect from time to time.

        "Voting Stock" means, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

        "Wachovia" means Wachovia Bank, National Association and its successors
and permitted assigns.

        "Working Capital Obligations" means the sum at any time of (a) the
Aggregate Revolving Loan Amount Outstanding, (b) the Aggregate Swing Loan Amount
Outstanding and (c) the Letter of Credit Obligations.

1.2    Accounting Terms and Determinations.

        Unless otherwise defined or specified herein, all accounting terms shall
be construed herein and all accounting determinations for purposes of
determining compliance with Section 8.1 and otherwise to be made under this
Credit Agreement shall be made in accordance with GAAP applied on a basis
consistent in all material respects with the Financials. If GAAP shall change
from the basis used in preparing the Financials, the certificates required to be
delivered pursuant to Section 7.1 demonstrating compliance with the covenants
contained herein shall include calculations setting forth the adjustments
necessary to demonstrate how the Credit Parties are in compliance with the
financial covenants based upon GAAP as in effect on the Closing Date. If the
Credit Parties shall change their method of inventory accounting, all
calculations necessary to determine compliance with the covenants contained
herein shall be made as if such method of inventory accounting had not been so
changed.

        The Credit Parties shall deliver to the Agent and each Lender at the
same time as the delivery of any annual financial statements given in accordance
with the provisions of Section 7.1, (i) a description in reasonable detail of
any material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.

28

--------------------------------------------------------------------------------




1.3    Other Definitional Terms.

        Terms not otherwise defined herein which are defined in the UCC shall
have the meanings given them in the UCC. The words "hereof", "herein" and
"hereunder" and words of similar import when used in this Credit Agreement shall
refer to the Credit Agreement as a whole and not to any particular provision of
this Credit Agreement, unless otherwise specifically provided. References in
this Credit Agreement to "Articles", "Sections", "Schedules" or "Exhibits" shall
be to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided. Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or plural
depending on the reference. "Include", "includes" and "including" shall be
deemed to be followed by "without limitation" whether or not they are in fact
followed by such words or words of like import. "Writing", "written" and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of such Person.
References "from" or "through" any date mean, unless otherwise specified, "from
and including" or "through and including", respectively. References to any times
herein shall refer to Eastern Standard or Daylight Savings time, as applicable.


ARTICLE II

LOANS


2.1    Revolving Loans and Swing Loans.

        (a)    Commitments.    

        (i)    Revolving Loans.    Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
of the Lenders severally agrees to lend to the Borrower at any time or from time
to time on or after the Closing Date and before the Maturity Date, such Lender's
Revolving Credit Commitment Percentage of the Revolving Loans as may be
requested or deemed requested by the Borrower.

        (ii)    Swing Loans.    In addition to the foregoing, Wachovia shall
from time to time, upon the request of the Borrower, if the applicable
conditions precedent in Article V have been satisfied, make Swing Loans to the
Borrower in an aggregate principal amount at any time outstanding not exceeding
$40,000,000; provided that, immediately after such Swing Loan is made, the
conditions set forth in clauses (i) and (ii) of Section 2.1(b) shall have been
satisfied. Except for calculation of the Commitment Fee as set forth in the
definition thereof, Swing Loans shall not be considered a utilization of the
Revolving Credit Commitment of Wachovia or any other Lender hereunder. All Swing
Loans shall be made as Base Rate Loans or as LIBOR Index Loans. At any time,
upon the request of Wachovia, each Lender other than Wachovia shall, on the
third (3rd) Business Day after such request is made, purchase a participating
interest in Swing Loans in an amount equal to its ratable share (based upon its
respective Revolving Credit Commitment) of such Swing Loans. On such third (3rd)
Business Day, each Lender will immediately transfer to Wachovia, in immediately
available funds, the amount of its participation. Whenever, at any time after
Wachovia has received from any such Lender its participating interest in a Swing
Loan, the Agent receives any payment on account thereof, the Agent will
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Agent is required to be returned, such Lender will return to the Agent any
portion thereof previously distributed by the Agent to it. Each Lender's
obligation to purchase such participating interests shall be absolute and

29

--------------------------------------------------------------------------------






unconditional and shall not be affected by any circumstance, including, without
limitation: (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against Wachovia requesting such
purchase or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments; (iii) any adverse change in the condition
(financial or otherwise) of the Credit Parties or any other Person; (iv) any
breach of this Agreement by the Borrower or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

        (b)    Determination of Borrowing Base.    

          (i)  The Lenders agree, subject to the terms and conditions of this
Credit Agreement, from time to time, to make Revolving Loans to the Borrower on
a revolving basis. The Working Capital Obligations, shall not in the aggregate
exceed the lesser of (A) the Revolving Credit Committed Amount then in effect
and (B) the Borrowing Base.

         (ii)  No Lender shall be obligated at any time to make available to the
Borrower its Revolving Credit Commitment Percentage of any requested Revolving
Loan if such amount plus its Revolving Credit Commitment Percentage of all
Revolving Loans and its Revolving Credit Commitment Percentage of all Letter of
Credit Obligations would exceed such Lender's Revolving Credit Commitment at
such time. The aggregate balance of Working Capital Obligations shall not at any
time exceed the Revolving Credit Committed Amount. No Lender shall be obligated
to make available, nor shall the Agent make available (except pursuant to and in
accordance with Section 2.1(d)(vi)), any Revolving Loans to the Borrower to the
extent such Revolving Loan when added to the then outstanding Revolving Loans,
Swing Loans and Letter of Credit Obligations would cause the aggregate
outstanding Working Capital Obligations to exceed the lesser of (A) the
Revolving Credit Committed Amount then in effect and (B) the Borrowing Base. If
at any time (1) the amount of all Working Capital Obligations outstanding
exceeds (2) the lesser of (A) the Revolving Credit Committed Amount then in
effect and (B) the Borrowing Base the Borrower immediately shall make a
mandatory prepayment in accordance with the provisions of Section 2.2(b)(i).

        (c)    Revolving Notes and Swing Notes.    If so requested by a Lender
(at or at any after the Closing Date), the obligations of the Borrower to repay
the Revolving Loans to such Lender and to pay interest thereon shall be
evidenced by a separate Revolving Note to such Lender, with appropriate
insertions. One Revolving Note shall be payable to the order of each Lender
which so requests a Revolving Note, and each such Revolving Note shall be in a
principal amount equal to such Lender's Revolving Credit Commitment and shall
represent the obligations of the Borrower to pay such Lender the amount of such
Lender's Revolving Credit Commitment or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by such Lender hereunder, plus interest
accrued thereon, as set forth herein. Subject to Sections 2.5, 13.8 and 14.5(e),
the Borrower irrevocably authorizes each Lender which has been issued a
Revolving Note to make or cause to be made appropriate notations on its
Revolving Note, or on a record pertaining thereto, reflecting Revolving Loans
and repayments thereof. The outstanding amount of the Revolving Loans set forth
on such Lender's Revolving Note or record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
make such notation or record, or any error in such notation or record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under any
Revolving Note to make payments of principal of or interest on any Revolving
Note when due. Any of the foregoing to the contrary notwithstanding, any lack of
a Lender's request to be issued a Revolving Note shall not, in any manner,
diminish the Borrower's obligations to repay the Revolving Loans made by such
Lender, together with all other amounts owing to such Lender by the Borrower.
The Swing Loans shall be evidenced by a

30

--------------------------------------------------------------------------------



single Swing Note payable to the order of Wachovia in the original principal
amount of $40,000,000.

        (d)    Borrowings.    

          (i)  Each request for borrowings hereunder shall be made by a Notice
of Borrowing and Payment from the Borrower to the Agent, given not later than
(A) 2:00 P.M. on the Business Day on which the proposed borrowing is requested
to be made for Revolving Loans that will be Base Rate Loans and for Swing Loans
and (B) during normal business hours on the date that is three Business Days
prior to the date of the requested borrowing of Revolving Loans that will be
Eurodollar Loans. Each request for borrowing made in a Notice of Borrowing and
Payment shall be given by telecopy, setting forth (1) the requested date of such
borrowing, (2) the aggregate amount of such requested borrowing and whether it
is for a Revolving Loan or Swing Loan, (3) whether such Revolving Loans will be
Base Rate Loans or the Eurodollar Rate Loans, and if appropriate, the applicable
Interest Period, (4) whether such Swing Loans will be Base Rate Loans or LIBOR
Index Loans, (5) certification by the Borrower that it has complied in all
respects with Section 5.2, all of which shall be specified in such manner as is
necessary to comply with all limitations on Revolving Loans and Swing Loans
outstanding hereunder (including, without limitation, availability under the
Borrowing Base) and (6) the account at which such requested funds should be made
available. Each request for borrowing made in a Notice of Borrowing and Payment
shall be irrevocable by and binding on the Borrower. The Borrower shall be
entitled to borrow Revolving Loans in a minimum principal amount of $1,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Revolving Credit Committed Amount, if less) and shall be entitled to
borrow Base Rate Loans or Eurodollar Loans, or a combination thereof, as the
Borrower may request; provided, that no more than eight (8) Eurodollar Loans
shall be outstanding hereunder at any one time; and provided, further, that
Eurodollar Loans shall be in a minimum principal amount of at least $5,000,000
and integral multiples of $1,000,000 in excess thereof. Revolving Loans may be
repaid and reborrowed in accordance with the provisions hereof. Each Swing Loan
shall be in a minimum principal amount of at least $1,000,000 and integral
multiples of $1,000,000 in excess thereof. Revolving Loans and Swing Loans may
be repaid and reborrowed in accordance with the provisions hereof.

        The Agent shall give to each Lender prompt notice (but in no event later
than 3:00 P.M. on the date of the Agent's receipt of notice from the Borrower)
of each requested borrowing in a Notice of Borrowing and Payment by telecopy,
telex or cable (other than any Notice of Borrowing and Payment which will be
funded by the Agent in accordance with subsection (d)(ii) below). No later than
4:00 P.M. on the date on which a Revolving Loan borrowing is requested to be
made pursuant to the applicable Notice of Borrowing and Payment, each Lender
will make available to the Agent at the address of the Agent set forth on the
signature pages hereto, in immediately available funds, its Revolving Credit
Commitment Percentage of such borrowing requested to be made (unless such
funding is to be made by the Agent in accordance with subsection (d)(ii) below).
Unless the Agent shall have been notified by any Lender prior to the date of
borrowing that such Lender does not intend to make available to the Agent its
portion of the Revolving Loan borrowing to be made on such date, the Agent may
assume that such Lender will make such amount available to the Agent as required
above and the Agent may, in reliance upon such assumption, make available the
amount of the borrowing to be provided by such Lender. Upon fulfillment of the
conditions set forth in Section 5.2 for such borrowing, the Agent will make such
funds available to the Borrower at the account specified by the Borrower in such
Notice of Borrowing and Payment.

         (ii)  If the amounts of Revolving Loans described in subsection
(d)(i) of this Section 2.1 are not in fact made available to the Agent by a
Lender (such Lender being hereinafter

31

--------------------------------------------------------------------------------






referred to as a "Defaulting Lender") and the Agent has made such amount
available to the Borrower, the Agent shall be entitled to recover such
corresponding amount on demand from such Defaulting Lender. If such Defaulting
Lender does not pay such corresponding amount forthwith upon the Agent's demand
therefor, the Agent shall promptly notify the Borrower and the Borrower shall
immediately (but in no event later than five Business Days after such demand)
pay such corresponding amount to the Agent. The Agent shall also be entitled to
recover from such Defaulting Lender and the Borrower, (A) interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent, at a rate per annum equal to
either (1) if paid by such Defaulting Lender, the overnight Federal Funds Rate
or (2) if paid by the Borrower, the then applicable rate of interest, calculated
in accordance with Section 4.1, plus (B) in each case, an amount equal to any
reasonable costs (including reasonable legal expenses) and losses incurred as a
result of the failure of such Defaulting Lender to provide such amount as
provided in this Credit Agreement. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights which the Borrower may have against any Lender as a result of any
default by such Lender hereunder, including, without limitation, the right of
the Borrower to seek reimbursement from any Defaulting Lender for any amounts
paid by the Borrower under clause (B) above on account of such Defaulting
Lender's default.

        (iii)  The failure of any Lender to make the Revolving Loan to be made
by it as part of any borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Loan to be made by such other Lender on the date of
any borrowing.

        (iv)  Each Lender shall be entitled to earn interest at the then
applicable rate of interest, calculated in accordance with Article IV, on
outstanding Revolving Loans which it has funded to the Agent from the date such
Lender funded such Revolving Loan to, but excluding, the date on which such
Lender is repaid with respect to such Revolving Loan.

         (v)  A request for a borrowing may not be made by telephone, unless no
other means are available at the time of such request.

        (vi)  Notwithstanding anything to the contrary contained elsewhere
herein, and whether or not a Default or Event of Default exists at the time,
unless otherwise objected to by the Required Lenders in writing, the Agent may
in its reasonable discretion require all Lenders to honor requests or deemed
requests by the Borrower for Revolving Loans at a time that an Overadvance
exists or which would result in an Overadvance and each Lender shall be
obligated to continue to make its pro rata share of Revolving Loans, up to a
maximum amount outstanding equal to its Revolving Credit Commitment, so long as
such Overadvance is not known by the Agent to exceed $10,000,000 and so long as
such Overadvance is not outstanding for more than ten (10) Business Days. No new
Overadvance may be made at any time during which an existing Overadvance is
outstanding.

2.2    Optional and Mandatory Prepayments; Reduction of Revolving Credit
Committed Amount.

        (a)    Voluntary Prepayments.    The Borrower shall have the right to
prepay Loans in whole or in part from time to time, but otherwise without
premium or penalty; provided, however, that (i) Loans that are Eurodollar Loans
may only be prepaid on three (3) Business Days' prior written notice to the
Agent specifying the applicable Loans to be prepaid; (ii) any prepayment of
Loans that are Eurodollar Loans will be subject to Section 4.10; (iii) each such
partial prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 for Base Rate Loans and

32

--------------------------------------------------------------------------------



$5,000,000 for Eurodollar Loans and (iv) each such partial prepayment of Swing
Loans shall be in a minimum principal amount of $1,000,000. Voluntary
prepayments shall be applied to Base Rate Loans, LIBOR Index Loans or to
Eurodollar Loans in the order of Interest Period maturities as directed by the
Borrower.

        (b)    Mandatory Prepayments.    

        (i)    Revolving Credit Committed Amount.    If at any time, the Working
Capital Obligations outstanding shall exceed the lesser of (A) the Revolving
Credit Committed Amount then in effect and (B), except as permitted by
Section 2.1(d)(vi), the Borrowing Base, the Borrower immediately shall pay to
the Agent, for the ratable account of the Lenders, an amount sufficient to
eliminate such excess.

        (ii)    Application of Mandatory Prepayments.    All amounts required to
be paid pursuant to this Section 2.2(b) shall be applied to Swing Loans, and
then Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account held by the Agent in respect of Letter of Credit Obligations.
Within the parameters of the applications set forth above for Swing Loans and
Revolving Loans, prepayments shall be applied first to Base Rate Loans and then
to Eurodollar Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.2(b) shall be subject to Section 4.10.

        (c)    Voluntary Reductions of Revolving Credit Committed Amount.    The
Borrower may from time to time permanently reduce or terminate the Revolving
Credit Committed Amount in whole or in part (in minimum aggregate amounts of
$5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the then applicable Revolving Credit
Committed Amount)) upon three (3) Business Days' prior written notice to the
Agent; provided, however, no such termination or reduction shall be made which
would cause the aggregate principal amount of outstanding Revolving Loans plus
Letter of Credit Obligations outstanding to exceed the lesser of (A) the
Revolving Credit Committed Amount and (B) the Borrowing Base, unless,
concurrently with such termination or reduction, the Borrower make a mandatory
prepayment in accordance with the provisions of Section 2.2(b)(i). The Agent
shall promptly notify each affected Lender of receipt by the Agent of any notice
from the Borrower pursuant to this Section 2.2(c).

        (d)    Maturity Date.    The Revolving Credit Commitment of the Lenders,
the commitment of Wachovia to make Swing Loans and the Letter of Credit
Commitment of the Issuing Bank shall automatically terminate on the Maturity
Date.

        (e)    General.    The Borrower shall pay to the Agent for the account
of the Lenders in accordance with the terms of Section 4.3, on the date of each
termination or reduction of the Revolving Credit Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Credit Committed Amount so terminated or reduced.

        (f)    Hedging Obligations Unaffected.    Any prepayment made pursuant
to this Section 2.2 shall not affect the Borrower's obligation to continue to
make payments under any Lender Hedging Agreement, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of such
Lender Hedging Agreement.

33

--------------------------------------------------------------------------------





2.3    Payments and Computations.

        (a)    Payments.    The Borrower shall make each payment hereunder and
under the Notes not later than 2:00 P.M. on the day when due. Payments made by
the Borrower shall be in Dollars to the Agent at its address referred to in
Section 14.4 in immediately available funds without deduction, withholding,
setoff or counterclaim. As soon as practicable after the Agent receives payment
from the Borrower, but in no event later than one Business Day after such
payment has been made, subject to Section 2.1(d)(ii), the Agent will cause to be
distributed like funds relating to the payment of principal, interest, or Fees
(other than amounts payable on the Swing Loans or to the Agent to reimburse the
Agent and the Issuing Bank for fees and expenses payable solely to them pursuant
to Article IV) or expenses payable to the Agent and the Lenders in accordance
with Section 14.7 ratably to the Lenders, and like funds relating to the payment
of any other amounts payable to such Lender. The Borrower's obligations to the
Lenders with respect to such payments shall be discharged by making such
payments to the Agent pursuant to this Section 2.3(a) or if not timely paid or
any Event of Default then exists, may be added to the principal amount of the
Revolving Loans outstanding.

        (b)    Lockboxes.    

          (i)  The Borrower and (by execution and delivery of the Guaranty
Agreement or of a joinder thereto and incorporation by reference therein) each
Guarantor hereby agree to comply with the provisions of this Section 2.3(b).
Each of the Credit Parties, individually or through the Borrower, shall
establish and shall maintain one or more lockboxes (each a "Lockbox") with
financial institutions, including, without limitation, Wachovia and Wells Fargo
Bank, National Association, selected by the Borrower and reasonably acceptable
to the Agent (each a "Lockbox Bank") and shall instruct all account debtors on
the Accounts of each Credit Party to remit all payments to its respective
Lockboxes. All amounts received by the Credit Parties from any account debtor,
in addition to all other cash received from any other source (including but not
limited to proceeds from asset sales and judgments), shall be promptly deposited
into an account which is maintained at a Lockbox Bank and which is subject to a
Deposit Account Control Agreement in favor of the Agent (each such account, a
"Lockbox Account") or into the Cash Concentration Account. The foregoing
notwithstanding, unless the Agent otherwise requires, no Deposit Account Control
Agreement shall be required with respect to any Lockbox Account maintained with
the Agent, so long as the Agent has "control" (as such term is used in Article 9
of the UCC) over such account.

         (ii)  All receipts held in the Lockboxes shall be remitted daily to the
appropriate Lockbox Account. After the occurrence and during the continuance of
an Event of Default, or in the event there shall occur a breach of the covenants
contained in clause (i) above or Section 9.10 for so long as any such breach of
the covenant contained in clause (i) or Section 9.10 continues and remains
uncured, all funds deposited into the Lockbox Accounts on any Business Day shall
be transferred to the Cash Concentration Account. All amounts received directly
by the Credit Parties from any account debtor, in addition to all other cash
received from any other source (including, without limitation, proceeds from
asset sales and judgments), shall be held in trust by the Credit Parties and
promptly deposited into a Lockbox Account or, if made by wire transfer, directly
to a Lockbox Account.

        (iii)  Funds deposited into the Cash Concentration Account pursuant to
clause (ii) above shall immediately become the property of the Agent and the
Credit Parties shall obtain the agreement by the Lockbox Banks to waive any
offset rights against the funds so deposited, except as permitted by the Deposit
Account Control Agreement pertaining thereto. The Agent assumes no
responsibility for the Lockbox arrangements, including without limitation, any
claim of accord and satisfaction or release with respect to deposits accepted by
the Lockbox Banks thereunder except to the extent that the Agent begins to
instruct the Lockbox Bank

34

--------------------------------------------------------------------------------






after the occurrence and during the continuance of an Event of Default or breach
of the covenants contained in clause (i) above or Section 9.10.

        (iv)  The Credit Parties may close Lockboxes only with the prior written
consent (such consent not to be unreasonably withheld or delayed) of the Agent
and subject to the terms and conditions set forth in any applicable Deposit
Account Control Agreement. The Credit Parties may open new Lockboxes and Lockbox
Accounts, subject to such Lockbox Account's being subject to a Deposit Account
Control Agreement as contemplated above.

         (v)  No Credit Party shall direct any account debtor to submit payment
on any Account to any address or location other than to a Lockbox. No
collections from any Account shall be deposited into any account other than a
Lockbox Account or the Cash Concentration Account.

        (c)   After the occurrence and during the continuance of an Event of
Default, the Borrower hereby authorizes each Lender to charge from time to time
against the Borrower's accounts with such Lender any of the Obligations which
are then due and payable. Each Lender receiving any payment as a result of
charging any such account shall promptly notify the Agent thereof and make such
arrangements as the Agent shall request to share the benefit thereof in
accordance with Section 2.7.

        (d)   Except as otherwise provided herein with respect to Eurodollar
Loans, any payments falling due under this Credit Agreement on a day other than
a Business Day shall be due and payable on the next succeeding Business Day and
shall accrue interest at the applicable interest rate provided for in this
Credit Agreement to but excluding such Business Day. Except as otherwise
provided herein, computation of interest and fees hereunder shall be made on the
basis of actual number of days elapsed over a year of 360 days. Interest on Base
Rate Loans bearing interest based on the Prime Rate shall be calculated on the
basis of a year of 365 (or 366, if applicable) days.

2.4    Maintenance of Account.

        The Agent shall maintain an account on its books in the name of the
Borrower in which the Borrower will be charged with all loans and advances made
by the Lenders to the Borrower or for the Borrower's account, including the
Revolving Loans, the Swing Loans, the Letter of Credit Obligations and any other
Obligations, including any and all costs, expenses and attorney's fees which the
Agent may incur, including, without limitation, in connection with the exercise
by or for the Lenders of any of the rights or powers herein conferred upon the
Agent (other than in connection with any assignments or participations by any
Lender) or in the prosecution or defense of any action or proceeding by or
against the Borrower or the Lenders concerning any matter arising out of,
connected with, or relating to this Credit Agreement or the Accounts, or any
Obligations owing to the Lenders by the Borrower. The Borrower will be credited
in accordance with Section 2.3(b)(ii) above, with all amounts received by the
Lenders from the Borrower or from others for the Borrower's account, including,
as above set forth, all amounts received by the Agent in payment of Accounts. In
no event shall prior recourse to any Accounts or other Collateral be a
prerequisite to the Agent's right to demand payment of any Obligation upon its
maturity. Further, it is understood that the Agent shall have no obligation
whatsoever to perform in any respect any of the Borrower's contracts or
obligations relating to the Accounts.

2.5    Statement of Account.

        Within fifteen (15) days after the end of each month the Agent shall
send the Borrower a statement showing the accounting for the charges, loans,
advances and other transactions occurring between the Lenders and the Borrower
during that month. The monthly statements shall be deemed

35

--------------------------------------------------------------------------------



correct and binding upon the Borrower and shall constitute an account stated
between the Borrower and the Lenders unless the Agent receives a written
statement of the Borrower's exceptions within forty-five (45) days after same is
mailed to the Borrower.

2.6    Taxes.

        (a)   All payments made by the Borrower hereunder or under any Note will
be, except as provided in Section 2.6(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein (the "Excluded Taxes")) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as "Payment Taxes"). If any Payment Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Payment
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Credit Agreement or any other Credit Document, after
withholding or deduction for or on account of any Payment Taxes, will not be
less than the amount provided for herein or therein. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Payment Taxes so levied or imposed and
paid by such Lender.

        (b)   Each Foreign Lender agrees to deliver to the Borrower and the
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 14.5(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Foreign Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-8 BEN, W-8 ECI or W-8
IMY, as applicable (or successor forms) certifying such Foreign Lender's
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made under this Credit Agreement and under any Note.
In addition, each Foreign Lender agrees that it will deliver updated versions of
the foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Foreign Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note.
Notwithstanding anything to the contrary contained in Section 2.6(a), but
subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Payment Taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Foreign Lender to the extent that such
Foreign Lender has not provided to the Borrower U.S. Internal Revenue Service
Forms that establish a complete exemption from such deduction or withholding and
(y) the Borrower shall not be obligated pursuant to Section 2.6(a) to gross-up
payments to be made to a Foreign Lender in respect of Payment Taxes imposed by
the United States if such Foreign Lender has not provided to the Borrower the
Internal Revenue Service Forms required to be provided to the Borrower pursuant
to this Section 2.6(b) or if such forms do not provide for a complete exemption
from withholding tax. Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 2.6, the Borrower agrees to pay
additional amounts and to indemnify each Lender in the manner set forth in
Section 2.6(a) (without regard to the identity of the jurisdiction requiring the
deduction or withholding) in respect of any amounts deducted or withheld by it
as described in

36

--------------------------------------------------------------------------------






the immediately preceding sentence as a result of any changes after the Closing
Date in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of Payment Taxes. Notwithstanding anything to the contrary contained
in this Section 2.6, the Borrower shall not be required to pay any Payment Taxes
for any period ending ninety (90) days or more prior to the request for payment
of such Other Taxes.

        (c)   Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable pursuant to this Section 2.6; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its reasonable
discretion to be material.

        (d)   If the Borrower pays any additional amount pursuant to this
Section 2.6 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its reasonable discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower's
payments to such Lender pursuant to this Section 2.6, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.6 shall require
a Lender to disclose or detail the basis of its calculation of the amount of any
tax benefit or any other amount or the basis of its determination referred to in
the proviso to the first sentence of this Section 2.6(a) to the Borrower or any
other party.

        (e)   In addition, the Borrower agrees to pay any present or future
stamp, documentary, privilege, intangible or similar Taxes or any other excise
or property Taxes, charges or similar levies that arise at any time or from time
to time (other than Excluded Taxes) (i) from any payment made under any and all
Credit Documents, (ii) from the transfer of the rights of any Lender under any
Credit Documents to any other Lender or Lenders or (iii) from the execution or
delivery by the Borrower of, or from the filing or recording or maintenance of,
or otherwise with respect to, any and all Credit Documents (hereinafter referred
to as "Other Taxes").

        (f)    The Borrower will indemnify each Lender and the Agent for the
full amount of Payment Taxes (including, without limitation and without
duplication, any Payment Taxes imposed by any jurisdiction on amounts payable
under this Section 2.6), subject to (i) the exclusion set out in the first
sentence of Section 2.6(a), and (ii) the provisions of Section 2.6(b), and will
indemnify each Lender and the Agent for the full amount of Other Taxes
(including, without limitation and without duplication, any Payment Taxes
imposed by any jurisdiction on such Other Taxes paid by such Lender or the Agent
(on its own behalf or on behalf of any Lender), as the case may be, in respect
of payments made or to be made hereunder, and any liability (including
penalties, interest and expenses) arising solely therefrom or with respect
thereto, whether or not such Payment Taxes or Other Taxes were correctly or
legally asserted. Payment of this indemnification shall be made within thirty
(30) days from the date such Lender or the Agent, as the case may be, makes
written demand therefor.

        (g)   Within thirty (30) days after the date of any payment of Payment
Taxes or Other Taxes by the Borrower, the Borrower shall furnish to the Agent,
at its address referred to in Section 14.4, the original or certified copy of a
receipt evidencing payment thereof.

37

--------------------------------------------------------------------------------






        (h)   Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.6 shall survive the payment in full of all Obligations hereunder
and under any Notes.

2.7    Sharing of Payments.

        If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans made by it in excess of its pro rata share of such payment as provided in
this Credit Agreement or its participation in Letters of Credit in excess of its
pro rata share of its participation therein as provided for in this Credit
Agreement, such Lender shall forthwith purchase from the other Lenders such
participations in the Loans made by them or in their participation in Letters of
Credit as shall be necessary to cause such purchasing Lender to share the excess
payment accruing to all Lenders in accordance with their respective ratable
shares as provided for in this Credit Agreement; provided, however, that if all
or any portion of such excess is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each such Lender
shall repay to the purchasing Lender the purchase price to the extent of such
recovery together with an amount equal to such Lender's ratable share (according
to the proportion of (i) the amount of such Lender's required repayment to
(ii) the total amount so recovered from the purchasing Lender) or any interest
or other amount paid or payable by the purchasing Lender in respect to the total
amount so recovered. The Borrower agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.7 may, to the
fullest extent permitted by law, exercise all of its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

2.8    Allocation of Payments; Pro Rata Treatment.

        (a)    Allocation of Payments Prior to Event of Default; Payments
Generally.    Each borrowing of Revolving Loans and any reduction of the
Revolving Credit Commitments shall be made pro rata according to the respective
Revolving Credit Commitment Percentages of the Lenders. Each payment under this
Agreement or any Note shall be applied, first, to any Fees then due and owing
pursuant to Article IV, second, to interest then due and owing in respect of the
Swing Loans, third to principal then due and owing hereunder and under the Swing
Loans, fourth, to interest then due and owing in respect of the Revolving Loans
and lastly, to principal then due and owing hereunder and under the Revolving
Loans. Each payment on account of any Fees pursuant to Article IV shall be made
pro rata in accordance with the respective amounts due and owing (except the
Issuing Bank Fees which shall be payable solely to the Issuing Bank). Each
payment (other than prepayments) by the Borrower on account of principal of and
interest on the Revolving Loans shall be allocated pro rata among the Lenders in
accordance with the respective principal amounts of their outstanding Loans.
Payments made pursuant to Section 4.9 shall be applied in accordance with such
Section. Each voluntary and mandatory prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.2(a) or (b), as applicable.

        (b)    Allocation of Payments After Event of Default and Proceeds of
Collateral.    Notwithstanding any other provisions of this Credit Agreement or
any other Credit Document to the contrary, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of the Obligations (whether in an insolvency or
bankruptcy case or proceeding or otherwise) or any other amounts outstanding
under any of the Credit Documents or in respect of the Collateral (including,
without limitation, any funds on deposit in any Lockbox Account, other deposit
account, or the Cash Concentration Account) shall be paid over or delivered as
follows:

        FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Agent in
connection with enforcing the

38

--------------------------------------------------------------------------------



rights of the Lenders under the Credit Documents, any protective advances made
by the Agent with respect to the Collateral under or pursuant to the terms of
the Security Documents;

        SECOND, to payment of any fees owed to the Agent or an Issuing Bank
hereunder or under any other Credit Document;

        THIRD, to the payment of all reasonable out-of-pocket costs and
expenses, (including, without limitation, reasonable attorneys' fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents;

        FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder (and Wachovia, with respect to Swing
Loans) in connection with the Loans and the Revolving Credit Commitments;

        FIFTH, to the payment of the outstanding principal amount of the Swing
Loans, and then to the payment of the outstanding principal amount of the
Revolving Loans and to the payment or cash collateralization of the outstanding
Letters of Credit Obligations, pro rata, as set forth below and including with
respect to any Lender Hedging Agreement, to the extent such Lender Hedging
Agreement is permitted by this Agreement, any breakage, termination or other
payments due under such Lender Hedging Agreement and any interest accrued
thereon;

        SIXTH, to all other Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses "FIRST" through
"FIFTH" above, including all liabilities and obligations now or hereafter
arising from or in connection with any Cash Management Products provided by any
of Lenders; and

        SEVENTH, to the payment of the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.

        In carrying out the foregoing, (a) amounts received shall be applied in
the numerical order provided until exhausted prior to application to the next
succeeding category; (b) except for payments on Swing Loans, each of the Lenders
shall receive an amount equal to its pro rata share (based on the proportion
that its then outstanding Revolving Loans, Letters of Credit Obligations and
obligations outstanding under the Lender Hedging Agreements permitted by this
Agreement bears to the aggregate then outstanding Revolving Loans, Letters of
Credit Obligations, and obligations outstanding under the Lender Hedging
Agreements) of amounts available to be applied pursuant to clauses "THIRD",
"FOURTH," "FIFTH," and "SIXTH" above; (c) to the extent that any amounts
available for distribution pursuant to clause "FIFTH" above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Agent in a cash collateral account (which account shall be
an interest bearing checking account) and applied (x) first, to reimburse the
Issuing Bank from time to time for any drawings under such Letters of Credit and
(y) then, following the expiration of any particular Letter of Credit, the cash
collateral held therefor to all other obligations of the types described in
clause "SIXTH" above in the manner provided in this Section 2.8 and in the
Security Documents.

2.9    Extensions and Conversions.

        Subject to the terms of Article V, the Borrower shall have the option,
on any Business Day, to extend existing Eurodollar Loans into a subsequent
permissible Interest Period, to convert Revolving Loans that are Base Rate Loans
into Eurodollar Loans, or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (i) except as provided in Section 4.10, Eurodollar Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto, (ii) Eurodollar Loans may be extended, and Base Rate
Loans may be converted into Eurodollar Loans,

39

--------------------------------------------------------------------------------



only if no Default or Event of Default is in existence on the date of extension
or conversion, (iii) Loans extended as, or converted into, Eurodollar Loans
shall be subject to the terms of the definition of "Interest Period" and shall
be in such minimum amounts as provided in with respect to Revolving Loans,
Section 2.1(d)(i), and (iv) no more than eight (8) separate Eurodollar Loans
shall be outstanding hereunder at any time. Each such extension or conversion
shall be effected by the Borrower by giving a written Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Agent prior to 2:00 P.M. on the Business Day of, in the case of the conversion
of a Eurodollar Loan into a Base Rate Loan, and on the third (3rd) Business Day
prior to, in the case of the extension of a Eurodollar Loan as, or conversion of
a Base Rate Loan into, a Eurodollar Loan, the date of the proposed extension or
conversion, specifying the date of the proposed extension or conversion, the
Loans to be so extended or converted, the types of Loans into which such Loans
are to be converted and, if appropriate, the applicable Interest Periods with
respect thereto. Each request for extension or conversion shall constitute a
representation and warranty by the Borrower of the matters specified in
Article V. In the event the Borrower fails to request an extension or conversion
of any Eurodollar Loan in accordance with this Section, or any such conversion
or extension is not permitted or required by this Section, then such Loan shall
be automatically converted into a Base Rate Loan at the end of the Interest
Period applicable thereto. The Agent shall give each Lender notice as promptly
as practicable of any such proposed extension or conversion affecting any Loan.

2.10    Replacement of Lender.

        In the event that any Lender or, to the extent applicable, any
participant thereof (the "Affected Lender"),

        (a)   fails to perform its obligations to fund any portion of the Loans
or to issue any Letter of Credit when required to do so by the terms of the
Credit Documents;

        (b)   demands payment under the tax provisions of Section 2.6, the
reserve or capital adequacy provisions of Section 4.7, or the regulatory change
provisions in Section 4.9 or the funding indemnity provisions of Section 4.10 in
an amount the Borrower deems materially in excess of the amounts with respect
thereto demanded by the other Lenders; or

        (c)   refuses to consent to a proposed amendment, modification, waiver
or other action requiring consent of the holders of 100% of the Revolving Credit
Commitment Percentage under Section 14.9 that is consented to by the Required
Lenders prior to such replacement of any Lenders in connection therewith;

then, so long as no Event of Default exists, the Borrower shall have the right
to seek one or more replacement lenders which is reasonably satisfactory to the
Agent (the "Replacement Lender"). The Replacement Lender shall purchase the
interests of the Affected Lender in the Loans, the Letters of Credit and its
Revolving Credit Commitment and shall assume the obligations of the Affected
Lender hereunder and under the other Credit Documents upon execution by the
Replacement Lender of an Assignment and Acceptance and the tender by it to the
Affected Lender of a purchase price agreed between it and the Affected Lender
(or, if they are unable to agree, a purchase price in the amount of the Affected
Lender's Revolving Credit Commitment Percentage in the Loan and Letter of Credit
Obligations, or appropriate credit support for contingent amounts included
therein, and all other outstanding Obligations then owed to the Affected
Lender). Such assignment by the Affected Lender shall be deemed an early
termination of any Eurodollar Loan to the extent of the Affected Lender's
portion thereof, and the Borrower will pay to the Affected Lender any resulting
amounts due under Section 4.10. Upon consummation of such assignment, the
Replacement Lender shall become party to this Agreement as a signatory hereto
and shall have all the rights and obligations of the Affected Lender under this
Agreement and the other Credit Documents with a Revolving Credit Commitment
Percentage equal to the Revolving Credit Commitment Percentage of the Affected
Lender, the

40

--------------------------------------------------------------------------------



Affected Lender shall be released from its obligations hereunder and under the
other Credit Documents, and no further consent or action by any party shall be
required. Upon the consummation of such assignment, the Borrower, the Agent and
the Affected Lender shall make appropriate arrangements so that a new Revolving
Note is issued to the Replacement Lender if it has acquired a portion of the
Revolving Loans. The Borrower and the Guarantors shall sign such documents and
take such other actions reasonably requested by the Replacement Lender to enable
it to share in the benefits of the rights created by the Credit Documents. Until
the consummation of an assignment in accordance with the foregoing provisions of
this Section 2.10, the Company shall continue to pay to the Affected Lender any
Obligations as they become due and payable.


ARTICLE III

LETTERS OF CREDIT


3.1    Issuance

        Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Lenders will participate in the issuance by the Issuing
Bank from time to time of such Letters of Credit in Dollars from the Closing
Date until the Maturity Date as the Borrower may request, in a form reasonably
acceptable to the Issuing Bank; provided, however, that (a) the Letter of Credit
Obligations outstanding shall not at any time exceed the Letter of Credit
Committed Amount and (b) the aggregate Working Capital Obligations outstanding
shall not at any time exceed the lesser of (A) the Revolving Credit Committed
Amount then in effect and (B) the Borrowing Base. No Letter of Credit shall
(x) have an original expiry date more than one year from the date of issuance or
(y) as originally issued or as extended, have an expiry date extending beyond
the Maturity Date (but, subject to the foregoing, may provide for automatic
renewal in the absence of notice of non-renewal by the Issuing Bank). Each
Letter of Credit shall comply with the related Letter of Credit Documents. The
issuance and expiry date of each Letter of Credit shall comply with the related
Letter of Credit Documents. The issuance and expiry date of each Letter of
Credit shall be a Business Day. The Existing Letters of Credit shall be deemed
to have been issued hereunder on the Closing Date, and no request for issuance
thereof need be made.

3.2    Notice and Reports.

        The request for the issuance of a Letter of Credit shall be submitted by
the Borrower to the Issuing Bank (with a copy to the Agent) at least two
(2) Business Days prior to the requested date of issuance. The Issuing Bank
(other than Wachovia, so long as it also is the Agent) will give the Agent
written or telex notice in substantially the form of Exhibit O or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit. In addition, upon request, the Issuing Bank will disseminate to the
Agent and each of the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.

3.3    Participation.

        Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a risk participation from the Issuing Bank in
such Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Revolving Credit Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Bank therefor
and discharge when due, its Revolving Credit Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender's participation in any Letter of Credit, to the

41

--------------------------------------------------------------------------------



extent that the Issuing Bank has not been reimbursed as required hereunder or
under any such Letter of Credit, each such Lender shall pay to the Issuing Bank
its Revolving Credit Commitment Percentage of such unreimbursed drawing pursuant
to the provisions of Section 3.4. The obligation of each Lender to so reimburse
the Issuing Bank shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank under any Letter of
Credit, together with interest as hereinafter provided.

3.4    Reimbursement.

        In the event of any drawing under any Letter of Credit, the Issuing Bank
will promptly notify the Borrower. Unless the Borrower shall immediately notify
the Issuing Bank that the Borrower intends to otherwise reimburse the Issuing
Bank for such drawing, the Borrower shall be deemed to have requested that the
Lenders make a Revolving Loan in the amount of the drawing as provided in
Section 3.5 on the related Letter of Credit, the proceeds of which will be used
to satisfy the related reimbursement obligations. The Borrower promises to
reimburse the Issuing Bank on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds. If the Borrower shall fail to reimburse the Issuing Bank as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus the sum of (i) the
Applicable Percentage for Base Rate Loans and (ii) two percent (2%). The
Borrower's reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The Issuing
Bank will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of the
Issuing Bank in Dollars and in immediately available funds, the amount of such
Lender's Revolving Credit Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the Business Day such notice is received by such
Lender from the Issuing Bank if such notice is received at or before 2:00 P.M.
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received. If such Lender does not pay
such amount to the Issuing Bank in full upon such request, such Lender shall, on
demand, pay to the Agent for the account of the Issuing Bank interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Bank in full at a rate per annum equal to, if
paid within two (2) Business Days of the date that such Lender is required to
make payments of such amount pursuant to the preceding sentence, the Federal
Funds Rate and thereafter at a rate equal to the Base Rate. Each Lender's
obligation to make such payment to the Issuing Bank, and the right of the
Issuing Bank to receive the same, shall be absolute and unconditional, shall not
be affected by any circumstance whatsoever and without regard to the termination
of this Credit Agreement or the Revolving Credit Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a Lender to the Issuing Bank, such Lender shall,
automatically and without any further action on the part of the Issuing Bank or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the
Issuing Bank) in the related unreimbursed drawing portion of the Letter of
Credit Obligation and in the interest thereon and in the related Letter of
Credit Documents, and shall have a claim against the Borrower with respect
thereto.

42

--------------------------------------------------------------------------------





3.5    Repayment with Revolving Loans.

        On any day on which the Borrower shall have requested, or been deemed to
have requested, a Revolving Loan advance to reimburse a drawing under a Letter
of Credit, the Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested by the Borrower to be made in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan advance
comprised of Base Rate Loans (or Eurodollar Loans to the extent the Borrower has
complied with the procedures of Section 2.1(d)(i) with respect thereto) shall be
immediately made to the Borrower by all Lenders (notwithstanding any termination
of the Revolving Credit Commitments pursuant to Section 11.2) pro rata based on
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations. Each such Lender hereby irrevocably agrees to make
its Revolving Credit Commitment Percentage of each such Revolving Loan
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Article V are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (v) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (vi) any termination of the Revolving Credit
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Revolving Loan cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a bankruptcy or insolvency case or proceeding with respect
to the Borrower), then each such Lender hereby agrees that it shall forthwith
purchase (as of the date such borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) from the Issuing Bank such participation in the
outstanding Letter of Credit Obligations as shall be necessary to cause each
such Lender to share in such Letter of Credit Obligations ratably (based upon
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2)), provided that at the time any purchase
of participation pursuant to this sentence is actually made, the purchasing
Lender shall be required to pay to the Issuing Bank, to the extent not paid to
the Issuing Bank by the Borrower in accordance with the terms of Section 3.4,
interest on the principal amount of participation purchased for each day from
and including the day upon which such borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to,
if paid within two (2) Business Days of the date of the Revolving Loan advance,
the Federal Funds Rate, and thereafter at a rate equal to the Base Rate.

3.6    Renewal, Extension.

        The renewal or extension of any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

3.7    Uniform Customs and Practices.

        The Issuing Bank may provide that the Letters of Credit shall be subject
to the UCP, in which case the UCP may be incorporated by reference therein and
deemed in all respects to be a part thereof.

3.8    Indemnification; Nature of Issuing Bank's Duties.

        (a)   In addition to its other obligations under this Article III, the
Borrower agrees to protect, indemnify, pay and save the Issuing Bank harmless
from and against any and all claims, demands,

43

--------------------------------------------------------------------------------



liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees) that the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of the Issuing Bank to honor a drawing under a Letter of Credit
as a result of Government Acts.

        (b)   As between the Borrower and the Issuing Bank, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Bank shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the control of the Issuing
Bank, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Bank's rights or
powers hereunder.

        (c)   In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Bank against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all Government Acts. The Issuing Bank
shall not, in any way, be liable for any failure by the Issuing Bank or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Bank.

        (d)   Nothing in this Section 3.8 is intended to limit the reimbursement
obligations of the Borrower contained in Section 3.4. The obligations of the
Borrower under this Section 3.8 shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of the Issuing Bank to
enforce any right, power or benefit under this Credit Agreement.

        (e)   Notwithstanding anything to the contrary contained in this
Article III, the Borrower shall have no obligation to indemnify the Issuing Bank
in respect of any liability incurred by the Issuing Bank (i) arising solely out
of the gross negligence or willful misconduct of the Issuing Bank on any action
or omission by the Issuing Bank not in accordance with the standards of care
specified in the UCP or the UCC, as determined by a court of competent
jurisdiction, or (ii) caused by the Issuing Bank's failure to pay under any
Letter of Credit after presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit, as determined by a court of
competent jurisdiction, unless such payment is prohibited by any law,
regulation, court order or decree.

3.9    Responsibility of Issuing Bank.

        It is expressly understood and agreed that the obligations of the
Issuing Bank hereunder to the Lenders are only those expressly set forth in this
Credit Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it

44

--------------------------------------------------------------------------------



shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Article III
shall be deemed to prejudice the right of any Lender to recover from the Issuing
Bank any amounts made available by such Lender to the Issuing Bank pursuant to
this Article III in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of the Issuing Bank.

3.10    Conflict with Letter of Credit Documents.

        In the event of any conflict between this Credit Agreement and any
Letter of Credit Document (including any letter of credit application), this
Credit Agreement shall control.


ARTICLE IV

INTEREST AND FEES


4.1    Interest on Loans.

        Subject to the provisions of Section 4.2, the Loans shall bear interest
as follows:

        (a)    Base Rate Loans.    During such periods as the Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Base Rate plus the Applicable Percentage;
and

        (b)    Eurodollar Loans.    During such periods as the Loans shall be
comprised of Eurodollar Loans, each such Eurodollar Loan shall bear interest at
a per annum rate equal to the sum of the Eurodollar Rate plus the Applicable
Percentage.

        Interest on the Loans shall be payable in arrears on each Interest
Payment Date.

4.2    Interest After Event of Default.

        Interest on any amount of matured principal under the Loans, and
interest on the amount of principal under the Revolving Loans outstanding as of
the date an Event of Default occurs, and at all times thereafter until the
earlier of the date upon which (a) all Obligations have been paid and satisfied
in full or (b) such Event of Default shall have been cured or waived, shall be
payable on demand at the Default Rate. Interest shall be payable on any other
amount due hereunder and shall accrue at the Default Rate, from the date due and
payable until paid in full.

4.3    Commitment Fee.

        The Borrower shall pay to the Agent for the benefit of the Lenders the
Commitment Fee due in respect of each calendar month within five (5) days after
receipt of a statement therefor.

4.4    Lenders' Fees/Agent's Fees.

        On the Closing Date the Agent shall pay to each Lender its respective
Lender's Fees that are required to be paid on the Closing Date pursuant to the
terms of the Fee Letter with the Agent. The Borrower shall pay all fees required
to be paid to the Agent under the Fee Letter at the times and in the amounts set
forth therein.

4.5    Letter of Credit Fees.

        (a)    Letter of Credit Fee.    In consideration of the issuance of
standby Letters of Credit hereunder, the Borrower promises to pay to the Agent
for the account of each Lender a monthly fee (the "Letter of Credit Fee") on
such Lender's Revolving Credit Commitment Percentage of the

45

--------------------------------------------------------------------------------






average daily maximum amount available to be drawn under each such Letter of
Credit computed at a per annum rate for each day from the date of issuance (or
the Closing Date, as to Existing Letters of Credit) to the date of expiration
equal to the Applicable Percentage for Eurodollar Loans. The Letter of Credit
Fee will be payable five (5) days after receipt of an invoice therefor.

        (b)    Issuing Bank Fees.    In addition to the Letter of Credit Fee
payable pursuant to clause (a) above, the Borrower promises to pay to the
Issuing Bank for its own account without sharing by the other Lenders letter of
credit fronting fees in the amount of 1/8% and the negotiation fees agreed to by
the Borrower and the Issuing Bank from time to time and the customary charges
from time to time of the Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the "Issuing Bank Fees").

4.6    Authorization to Charge Account.

        The Borrower hereby authorizes the Agent to charge the Borrower's Swing
Loan account or Revolving Loan accounts, as applicable, with the amount of all
payments and fees due hereunder to the Lenders, the Agent and the Issuing Bank
as and when such payments become due. The Borrower confirms that any charges
which the Agent may so make to the Borrower's Swing Loan Account or Revolving
Loan accounts as herein provided will be made as an accommodation to the
Borrower and solely at the Agent's discretion.

4.7    Indemnification in Certain Events.

        If after the Closing Date, either (a) any change in or in the
interpretation of any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to any Funding Bank
or any of the Lenders, or (b) a Funding Bank or any of the Lenders complies with
any future guideline or request from any central bank or other Governmental
Authority or (c) a Funding Bank or any of the Lenders determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank or any of the Lenders complies with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, and in the
case of any event set forth in this clause (c), such adoption, change or
compliance has or would have the direct or indirect effect of reducing the rate
of return on any of the Lenders' capital as a consequence of its obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change or compliance (taking into consideration the Funding
Bank's or Lenders' policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, and the result of any of the foregoing
events described in clauses (a), (b) or (c) is or results in an increase in the
cost to any of the Lenders of funding or maintaining the Revolving Credit
Committed Amount, the Revolving Loans or the Letters of Credit, then the
Borrower shall from time to time upon demand by the Agent, pay to the Agent
additional amounts sufficient to indemnify the Lenders against such increased
cost. A certificate as to the amount of such increased cost shall be submitted
to the Borrower by the Agent and shall be conclusive and binding absent manifest
error.

4.8    Inability To Determine Interest Rate.

        If prior to the first day of any Interest Period, (a) the Agent shall
have determined in good faith (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, (b) the Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period

46

--------------------------------------------------------------------------------



will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Eurodollar Loans during such Interest Period, or (c) Dollar
deposits in the principal amounts of the Eurodollar Loans to which such Interest
Period is to be applicable are not generally available in the London interbank
market, the Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter, and will also give
prompt written notice to the Borrower when such conditions no longer exist. If
such notice is given (i) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as Base Rate Loans, (ii) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Loans shall be converted to or continued as Base Rate
Loans and (iii) each outstanding Eurodollar Loan shall be converted, on the last
day of the then-current Interest Period thereof, to Base Rate Loans. Until such
notice has been withdrawn by the Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert Base
Rate Loans to Eurodollar Loans.

4.9    Illegality.

        Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the Closing Date shall
make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Credit Agreement, (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert a Base Rate Loan to Eurodollar Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Loans, such Lender shall then have a
commitment only to make a Base Rate Loan when a Eurodollar Loan is requested and
(c) such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.10.

4.10    Funding Indemnity.

        The Borrower promises to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender's gross negligence or willful misconduct) as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or extension of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, and (c) the making of a prepayment of Eurodollar Loans on
a day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Loans, such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading

47

--------------------------------------------------------------------------------



banks in the interbank Eurodollar market. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.


ARTICLE V

CONDITIONS PRECEDENT


        The obligation of the Lenders to make any Revolving Loan or of the
Issuing Bank to issue any Letter of Credit hereunder is subject to the
satisfaction of, or waiver of, the following conditions precedent:

5.1    Closing Conditions.

        The obligation of each Lender to make the Loans or of Wachovia to make
any Swing Loan and/or of the Issuing Bank to issue Letters of Credit hereunder
shall be subject to the satisfaction or waiver by the Agent in its reasonable
discretion, on or prior to the Closing Date, of the following conditions
precedent:

        (a)    Executed Credit Documents.    Receipt by the Agent of duly
executed counterparts of: this Credit Agreement, any requested Revolving Notes;
the Swing Note, the Contribution Agreement, the Security Documents; and all
other Credit Documents, each in form and substance acceptable to the Lenders in
their reasonable discretion.

        (b)    Organizational Documents.    Receipt by the Agent of the
following:

        (i)    Charter Documents.    Copies of the articles or certificates of
incorporation or other formation or charter documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization and certified by a secretary or assistant secretary of such
Credit Party to be true and correct as of the Closing Date.

        (ii)    Bylaws.    A copy of the bylaws or operating agreement or
similar agreement of each Credit Party certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Closing Date.

        (iii)    Resolutions.    Copies of resolutions of the Board of Directors
or similar managing body of each Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in force and
effect as of the Closing Date.

        (iv)    Good Standing.    Copies of (i) certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation or organization and each other jurisdiction in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect; provided, however, that to the
extent that any such certificates from other jurisdictions are not reasonably
available on the Closing Date, they may be provided within thirty (30) days
thereafter and (ii) to the extent available, a certificate indicating payment of
all corporate or other franchise taxes certified as of a recent date by the
appropriate taxing Governmental Authorities.

        (v)    Incumbency.    An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.

        (c)    Financial Statements.    Receipt by the Agent and the Lenders of
the financial statements and accompanying accountants' opinion described in
Section 6.6 and such other information

48

--------------------------------------------------------------------------------



relating to the Credit Parties as the Agent may reasonably require in connection
with the structuring and syndication of credit facilities of the type described
herein.

        (d)    Opinions of Counsel.    Receipt by the Agent of an opinion, or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect, enforceability and attachment and perfection of Liens)
reasonably satisfactory to the Agent, addressed to the Agent and the Lenders and
dated the Closing Date, from legal counsel to the Credit Parties.

        (e)    Personal Property Collateral.    The Agent shall have received:

          (i)  termination of all UCC-1 financing statements in favor of Bank
Boston, N.A. and UBS AG, Stamford Branch and searches of UCC filings in the
jurisdiction of organization of each Credit Party, the chief executive office of
each Credit Party and each jurisdiction where any Collateral is located or where
a filing could have been properly made by a creditor of a Credit Party, copies
of the financing statements on file in such jurisdictions and evidence that,
upon filing of such termination statements for all such UCC-1 financing
statements in favor of Bank Boston, N.A. and UBS AG, Stamford Branch, no Liens
exist other than Permitted Liens;

         (ii)  UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent's reasonable discretion, to perfect the Agent's security
interest in the Collateral;

        (iii)  searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Agent;

        (iv)  all stock certificates evidencing the Capital Stock pledged to the
Agent pursuant to the Pledge Agreement, together with duly executed in blank
undated stock powers attached thereto (other than the Capital Stock of Lion
Oil);

         (v)  Deposit Account Control Agreements and Commodities Account Control
Agreements with respect to all deposit accounts and commodities accounts of the
Credit Parties listed on Schedule 6.32, except as otherwise provided in
Section 9.10; and

        (vi)  to the extent required under the Security Documents, all
instruments and chattel paper in the possession of any of the Credit Parties,
together with allonges or assignments as may be necessary to perfect the Agent's
security interest in the Collateral.

        (f)    Real Property Collateral.    The Agent shall have received a
Mortgage and all Real Property Documentation for each parcel or tract of the
Initially Selected Real Estate that constitutes Accepted Real Estate on such
date.

        (g)    Priority of Liens.    The Agent shall have received satisfactory
evidence that the Agent, on behalf of the Lenders, holds a perfected, first
priority Lien on all Collateral (limited as set forth in paragraph (f) above, as
to Accepted Real Estate), subject to no other Liens other than Permitted Liens.

        (h)    Opening Borrowing Base Certificate.    Receipt by the Agent of a
Borrowing Base Certificate dated as of the Closing Date, but derived from
information for September 3, 2004 or such other date reasonably satisfactory to
the Agent, substantially in the form of Exhibit K and certified by the chief
financial officer of the Borrower to be true and correct as of the Closing Date.

        (i)    Evidence of Insurance.    Receipt by the Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, including, without limitation, naming the Agent as additional
insured.

49

--------------------------------------------------------------------------------






        (j)    Corporate Structure.    The corporate capital and ownership
structure of the Borrower and its Subsidiaries shall be as described in
Schedule 6.9.

        (k)    Governmental, Shareholder and Third Party Consents.    Receipt by
the Agent of evidence that all governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated hereby and expiration of all applicable waiting periods without any
action being taken by any authority that could restrain, prevent or impose any
material adverse conditions on such transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Agent could have such effect.

        (l)    Litigation.    There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or its assets
that could reasonably be expected to (i) have a Material Adverse Effect or
(ii) affect any transaction contemplated by this Credit Agreement or any other
Credit Document or the ability of the Credit Parties to perform their respective
obligations under the Credit Documents.

        (m)    Solvency Certificate.    Receipt by the Agent of the Solvency
Certificate.

        (n)    Officer's Certificates.    Receipt by the Agent of a certificate
or certificates executed by the president or chief financial officer of the
Borrower as of the Closing Date stating that (i) after giving effect to the
making of the Loans and application of the proceeds thereof, each Credit Party
is in compliance with all existing financial obligations, (ii) all governmental,
shareholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions contemplated thereby have been obtained,
(iii) no action, suit, investigation or proceeding is pending or threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect any Credit Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect and (iv) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated therein to occur on such date, (A) each of the Credit
Parties is solvent, (B) no Default or Event of Default exists, (C) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (D) the Borrower is
in compliance with the financial covenant set forth in Article VIII.

        (o)    Fees and Expenses.    Payment by the Borrower of all fees and
expenses owed by them to the Lenders and the Agent, including, without
limitation, payment to the Agent of the fees set forth in the Fee Letter.

        (p)    Disbursement Authorization; Payment Instructions.    Receipt by
the Agent of (a) a disbursement authorization covering all payments reasonably
expected to be made by the Borrower in connection with the transactions
contemplated by the Credit Documents to be consummated on the Closing Date,
including an itemized estimate of all fees, expenses and other closing costs and
(b) payment instructions with respect to each wire transfer to be made by the
Agent on behalf of the Lenders or the Borrower or the Borrower on the Closing
Date setting forth the amount of such transfer, the purpose of such transfer,
the name and number of the account to which such transfer is to be made, the
name and ABA number of the bank or other financial institution where such
account is located and the name and telephone number of an individual that can
be contacted to confirm receipt of such transfer.

        (q)    Subordinated Debt.    Receipt by the Agent of certified copies of
the Senior Subordinated Notes Indenture.

        (r)    Payment of Existing Working Capital Facility and Termination of
Liens.    Receipt by the Agent of a payoff letter reasonably satisfactory to it
regarding payment in full of all indebtedness

50

--------------------------------------------------------------------------------






under the Credit Agreement dated as of February 28, 2003, as amended, by and
among UBS AG, as agent, the lenders party thereto and the Borrower, and
termination of the commitments of the lenders thereunder and termination of all
Liens granted pursuant thereto.

        (s)    Material Adverse Change.    (i) No Material Adverse Change, or
development reasonably likely to have a Material Adverse Effect, shall have
occurred since June 30, 2003, except for any disclosures made in the Borrower's
Quarterly Report on Form 10-Q's filed with the SEC since that date, and (ii) no
occurrence or event which is reasonably likely to have a Material Adverse Effect
shall have occurred since June 30, 2003, except for any disclosures made in the
Borrower's Quarterly Report on Form 10-Q's filed with the SEC since that date,
and be continuing.

        (t)    Fees.    On or prior to the Closing Date, the Lenders shall have
received payment in full of the fees required to be paid to the Lenders on the
Closing Date.

        (u)    Minimum Excess Availability.    Receipt by the Agent of evidence
reasonably satisfactory to the Agent that the Borrower has Excess Availability
of at least $125,000,000 (without giving effect to clause (k) of the definition
of Borrowing Base for the purpose of calculating such Excess Availability) as of
the Closing Date, after giving effect to the payment of fees and expenses
associated with the closing of this Credit Agreement, the making of the Loans
and other extensions of credit and the application of the proceeds thereof to be
made on the Closing Date and after deductions for past due payables and other
obligations.

        (v)    Annual Budget.    Receipt by the Agent of an annual budget for
the fiscal year ended June 30, 2005, together with financial projections
prepared on an annual basis covering the period from the Closing Date to the
Maturity Date, and the Agent's satisfaction with such budget and financial
projections in its reasonable determination.

        (w)    Cash Management System.    The Borrower's cash management system
is reasonably satisfactory to the Agent and provides for control in favor of the
Agent on behalf of the Lenders.

        (x)    Minimum Consolidated Adjusted EBITDA.    Minimum Consolidated
Adjusted EBITDA (but without giving effect to paragraph (e) of the definition
thereof) for the fiscal year ending June 2004 of not less than $40,000,000, as
determined based on the audited annual financial statements for such fiscal
year, or if such statements are not yet final, in a draft thereof.

        (y)    Other.    Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, without limitation, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties.

5.2    Condition to all Loans and Letters of Credit.

        (a)   On the date of the making of any Loan or the issuance of any
Letter of Credit, both before and after giving effect thereto and to the
application of the proceeds therefrom, the following statements shall be true to
the satisfaction of the Agent (and each request for a Revolving Loan and request
for a Letter of Credit, and the acceptance by the Borrower of the proceeds of
such Revolving Loan or Swing Loan or issuance of such Letter of Credit, shall
constitute a representation and warranty by the Borrower that on the date of
such Revolving Loan, Swing Loan or issuance of such Letter of Credit before and
after giving effect thereto and to the application of the proceeds therefrom,
such statements are true):

          (i)  the representations and warranties contained in this Credit
Agreement are true and correct in all material respects on and as of the date of
such Revolving Loan or Swing Loan or issuance of such Letter of Credit as though
made on and as of such date, except to the

51

--------------------------------------------------------------------------------



extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and complete on and as of such earlier date); and

         (ii)  no event has occurred and is continuing, or would result from
such Revolving Loan or Swing Loan or issuance of such Letter of Credit or the
application of the proceeds thereof, which would constitute a Default or an
Event of Default under this Credit Agreement.

        (b)    Notice of Borrowing and Payment.    On the date of the making of
any Revolving Loan, the Agent shall have received a Notice of Borrowing and
Payment to the extent such Notice of Borrowing and Payment is required to be
given with respect to the making of such Revolving Loan.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


        In order to induce the Lenders to enter into this Credit Agreement and
the Issuing Bank to issue the Letters of Credit, and to make available the
credit facilities contemplated hereby, the Borrower and (by execution and
delivery of the Guaranty Agreement or of a joinder thereto and incorporation by
reference therein) each Guarantor hereby represents and warrants to the Lenders
and the Issuing Bank as of the Closing Date, the Closing Date and on the date of
each extension of credit hereunder, as follows:

6.1    Organization and Qualification.

        Such Credit Party and each of its Subsidiaries (i) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the state of its organization, (ii) has the power and
authority to own its properties and assets and to transact the businesses in
which it is presently, or proposes to be, engaged, and (iii) is duly qualified
and is authorized to do business and is in good standing in every jurisdiction
in which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect. Schedule 6.1 contains a true, correct and complete list
of all jurisdictions in which such Credit Party and its Subsidiaries are
qualified to do business as a foreign corporation or foreign limited liability
company as of the Closing Date.

6.2    Solvency.

        The fair saleable value of such Credit Party's assets exceeds all
liabilities (other than any inter-company amounts payable to another Credit
Party), including those to be incurred pursuant to this Credit Agreement. Such
Credit Party (i) does not have unreasonably small capital in relation to the
business in which it is or proposes to be engaged or (ii) has not incurred, and
does not intend to incur after giving effect to the transactions contemplated by
this Credit Agreement, debts beyond its ability to pay such debts as they become
due.

6.3    Liens; Inventory.

        There are no Liens in favor of third parties with respect to any of the
Collateral, including, without limitation, with respect to the Inventory,
wherever located, other than Permitted Liens. Upon the proper filing of
financing statements and the proper recordation of other applicable documents
with the appropriate filing or recordation offices in each of the necessary
jurisdictions, the security interests granted pursuant to the Credit Documents
constitute and shall at all times constitute, as required pursuant to the Credit
Documents, valid and enforceable first, prior and perfected Liens on the
Collateral (other than Permitted Liens). The Credit Parties are, or will be at
the time additional Collateral is acquired by them, the absolute owners of the
Collateral with full right to pledge, sell,

52

--------------------------------------------------------------------------------



consign, transfer and create a Lien therein, free and clear of any and all Liens
in favor of third parties, except Permitted Liens. The Credit Parties will at
their expense warrant, until all of the Credit and Collateral Termination Events
have occurred, and, at the Agent's request, defend the Collateral from any and
all Liens (other than Permitted Liens) of any third party. The Credit Parties
will not grant, create or permit to exist, any Lien upon the Collateral, or any
proceeds thereof, in favor of any third party (other than Permitted Liens).

6.4    No Conflict.

        The execution and delivery by such Borrower of this Credit Agreement and
by the Credit Parties of each of the other Credit Documents executed and
delivered in connection herewith and the performance of the obligations of such
Credit Party hereunder and thereunder, as applicable, and the consummation by
such Credit Party of the transactions contemplated hereby and thereby: (i) are
within the corporate or other organizational, as the case may be, powers of such
Credit Party; (ii) are duly authorized by the Board of Directors or similar
managing body of such Credit Party; (iii) are not in contravention of the terms
of the organizational documents of such Credit Party or of any material
indenture, agreement, mortgage, deed of trust, loan agreement, credit agreement
or other material agreement or instrument to which such Credit Party is a party
or by which such Credit Party or its material properties are bound; (iv) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect); (v) do not contravene any statute, law, ordinance
regulation, rule, order or other governmental restriction applicable to or
binding upon such Credit Party; and (vi) will not, except as contemplated herein
for the benefit of the Agent on behalf of the Lenders, result in the imposition
of any Liens (other than Permitted Liens) upon any property of such Credit Party
under any existing indenture, mortgage, deed of trust, loan or credit agreement
or other material agreement or instrument to which such Credit Party is a party
or by which it or any of its property may be bound or affected.

6.5    Enforceability.

        The Credit Agreement and all of the other Credit Documents, as
applicable, are the legal, valid and binding obligations of such Credit Party,
and with respect to those Credit Documents executed and delivered by any other
Subsidiary, of each such other Subsidiary, and are enforceable against such
Credit Party and such other Subsidiaries, as the case may be, in accordance with
their terms except as such enforceability may be limited by (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors' rights generally and (ii) general principles of
equity.

6.6    Financial Data; Material Adverse Change.

        (a)   The Borrower has furnished to the Lenders the following financial
statements (the "Financials"): (i) the most recent 10-K filed with the SEC prior
to the Closing Date (ii) the most recent 10-Q filed with the SEC prior to the
Closing Date (iii) an unaudited opening consolidated balance sheet of the
Borrower dated June 30, 2004. The Financials referred to in the foregoing
clauses (i) and (ii) are and the historical financial statements to be furnished
to the Lenders in accordance with Section 7.1 will be in accordance with the
books and records of the Borrower and fairly present the financial condition of
the Borrower and each of the Credit Parties at the dates thereof and the results
of operations for the periods indicated (subject, in the case of unaudited
financial statements, to normal year-end adjustments), and such financial
statements have been and will be prepared in conformity with GAAP consistently
applied throughout the periods involved, except as provided in Section 7.1(c).

53

--------------------------------------------------------------------------------



        (b)   Since the date of the Financials, there have been no changes in
the condition, financial or otherwise, of the Borrower or any of the Credit
Parties as shown on the balance sheets of the Borrower and each of the Credit
Parties, except (i) as contemplated herein and (ii) for changes in the ordinary
course of business (none of which individually or in the aggregate constitutes a
Material Adverse Change).

6.7    Locations of Offices and Records.

        The Credit Parties' states of domicile, principal places of business and
chief executive offices are set forth in Schedule 6.7, and the books and records
of the Credit Parties and all chattel paper and all records of accounts are
located at the principal places of business and chief executive offices of the
Credit Parties. Schedule 6.7 is a true, correct and complete list of (i) the
address of the chief executive offices of the Credit Parties and each of their
Subsidiaries and (ii) the address of all offices where records and books of
account of the Credit Parties and each of their Subsidiaries are kept.

6.8    Fictitious Business Names.

        No Credit Party has used any corporate or fictitious name during the
five (5) years preceding the date hereof, other than the corporate name shown on
its or such Credit Party's articles or certificate of incorporation or formation
or as set forth on Schedule 6.8.

6.9    Subsidiaries.

        The only direct or indirect Subsidiaries of the Borrower are those
listed on Schedule 6.9. The Persons identified on Schedule 6.9 are the record
and beneficial owners of all of the shares of Capital Stock of each of the
Persons listed on Schedule 6.9 as being owned by thereby, there are no proxies,
irrevocable or otherwise, with respect to such shares, and no equity securities
of any of any of such Persons are or may become required to be issued by reason
of any options, warrants, scrip, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for, shares of any Capital Stock of any such Person, and there
are no contracts, commitments, understandings or arrangements by which any such
Person is or may become bound to issue additional shares of its Capital Stock or
securities convertible into or exchangeable for such shares. All of such shares
are owned by such Persons free and clear of any Liens other than Permitted
Liens.

6.10    No Judgments or Litigation.

        Except as set forth on Schedule 6.10, no judgments, orders, writs or
decrees are outstanding against such Credit Party or any of its Subsidiaries nor
is there now pending or, to the best of such Credit Party's knowledge after due
inquiry, threatened any litigation, contested claim, investigation, arbitration,
or governmental proceeding by or against such Credit Party or any of its
Subsidiaries except judgments and pending or threatened litigation, contested
claims, investigations, arbitrations and governmental proceedings which could
not reasonably be expected to have a Material Adverse Effect.

6.11    No Defaults.

        Neither such Credit Party nor any of its Subsidiaries is in default
under any term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound
which default has had or could be reasonably expected to have a Material Adverse
Effect. Such Credit Party knows of no dispute regarding any indenture, contract,
lease, agreement, instrument or other commitment which could reasonably be
expected to have a Material Adverse Effect.

54

--------------------------------------------------------------------------------



6.12    No Employee Disputes.

        There are no controversies pending or, to the best of such Credit
Party's knowledge after diligent inquiry, threatened between such Credit Party
or any of its Subsidiaries and any of their respective employees, other than
those arising in the ordinary course of business which could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.13    Compliance with Law.

        Neither such Credit Party nor any of its Subsidiaries has violated or
failed to comply with any statute, law, ordinance, regulation, rule or order of
any foreign, federal, state or local government, or any other Governmental
Authority or any self regulatory organization, or any judgment, decree or order
of any court, applicable to its business or operations except where the
aggregate of all such violations or failures to comply could not reasonably be
expected to have a Material Adverse Effect. The conduct of the business of such
Credit Party and each of its Subsidiaries is in conformity with all securities,
commodities, energy, public utility, zoning, building code, health, OSHA and
environmental requirements and all other foreign, federal, state and local
governmental and regulatory requirements and requirements of any self regulatory
organizations, except where such non-conformities could not reasonably be
expected to have a Material Adverse Effect. Neither such Credit Party nor any of
its Subsidiaries has received any notice to the effect that, or otherwise been
advised that, it is not in compliance with, and neither such Credit Party nor
any of its Subsidiaries has any reason to anticipate that any currently existing
circumstances are likely to result in the violation of any such statute, law,
ordinance, regulation, rule, judgment, decree or order which failure or
violation could reasonably be expected to have a Material Adverse Effect.

6.14    ERISA.

        None of such Credit Parties or any of their Subsidiaries or ERISA
Affiliates maintains or contributes to any Benefit Plan other than those listed
on Schedule 6.14. Each Benefit Plan has been and is being maintained and funded
in accordance with its terms and in compliance in all material respects with all
provisions of ERISA and the Internal Revenue Code applicable thereto. Such
Credit Party, each of its Subsidiaries and each of its ERISA Affiliates has
fulfilled all obligations related to the minimum funding standards of ERISA and
the Internal Revenue Code for each Benefit Plan, is in compliance in all
material respects with the currently applicable provisions of ERISA and of the
Internal Revenue Code and has not incurred any liability (other than routine
liability for premiums) under Title IV of ERISA. No Termination Event has
occurred nor has any other event occurred that may result in such a Termination
Event. No event or events have occurred in connection with which such Credit
Parties or any of its Subsidiaries or ERISA Affiliates, any fiduciary of a
Benefit Plan or any Benefit Plan, directly or indirectly, would be subject to
any material liability, individually or in the aggregate, under ERISA, the
Internal Revenue Code or any other law, regulation or governmental order or
under any agreement, instrument, statute, rule of law or regulation pursuant to
or under which any such entity has agreed to indemnify or is required to
indemnify any person against liability incurred under, or for a violation or
failure to satisfy the requirements of, any such statute, regulation or order.

6.15    Compliance with Environmental Laws.

        Except as disclosed on Schedule 6.15, and except where the aggregate of
all such violations or failures to comply could not reasonably be expected to
have a Material Adverse Effect (a) the operations of such Credit Party and each
of its Subsidiaries comply with all applicable federal, state or local
environmental, health and safety statutes, regulations, or ordinances, and
(b) none of the operations of such Credit Party or any of its Subsidiaries is
the subject of any judicial or administrative proceeding alleging the violation
of any federal, state or local environmental, health or safety statute,

55

--------------------------------------------------------------------------------



regulation, direction, ordinance, criteria or guidelines. Except as disclosed on
Schedule 6.15 and except as could not reasonably be expected to have a Material
Adverse Effect, to the knowledge of each Credit Party and any of its
Subsidiaries, none of the operations of such Credit Party or any of its
Subsidiaries is the subject of any federal or state investigation evaluating
whether such Credit Party or any of its Subsidiaries disposed any hazardous or
toxic waste, substance or constituent or other substance at any site that may
require remedial action, or any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any hazardous
or toxic waste, substance or constituent, or other substance into the
environment. Except as disclosed on Schedule 6.15 and except for any notices
required in connection with any environmental permits in the ordinary course of
business, neither such Credit Party nor any of its Subsidiaries have filed any
notice under any federal or state law indicating past or present treatment,
storage or disposal of a hazardous waste or reporting a spill or release of a
hazardous or toxic waste, substance or constituent, or other substance into the
environment. Except as disclosed on Schedule 6.15 and except as could not
reasonably be expected to have a Material Adverse Effect, neither such Credit
Party nor any of its Subsidiaries have any contingent liability of which such
Credit Party has knowledge in connection with any release of any hazardous or
toxic waste, substance or constituent, or other substance into the environment,
nor has such Credit Party or any of its Subsidiaries received any notice or
letter advising it of potential liability arising from the disposal of any
hazardous or toxic waste, substance or constituent or other substance into the
environment.

6.16    Use of Proceeds.

        All proceeds of the Loans will be used only in accordance with
Section 7.13.

6.17    Intellectual Property.

        Such Credit Party and each of its Subsidiaries possesses adequate
assets, licenses, patents, patent applications, copyrights, service marks,
trademarks and tradenames to continue to conduct its business as heretofore
conducted by it. Schedule 6.17 sets forth (a) all of the federal, state and
foreign registrations of trademarks, service marks and other marks, trade names
or other trade rights of such Credit Party and its Subsidiaries, and all pending
applications for any such registrations, (b) all of the patents and copyrights
of such Credit Party and its Subsidiaries and all pending applications therefor
and (c) all other trademarks, service marks and other marks, trade names and
other trade rights used by such Credit Party or any of its Subsidiaries in
connection with their businesses, in each case necessary for the conduct of such
Credit Party's and such Credit Party's Subsidiaries' business (collectively, the
"Proprietary Rights"). Such Credit Party and its Subsidiaries are collectively
the owners of each of the trademarks listed on Schedule 6.17 as indicated on
such schedule, and no other Person has the right to use any of such marks in
commerce either in the identical form or in such near resemblance thereto as may
be likely to cause confusion or to cause mistake or to deceive. Each of the
trademarks listed on Schedule 6.17 is a federally registered trademark of such
Credit Party or its Subsidiaries having the registration number and issue date
set forth on Schedule 6.17. The Proprietary Rights listed on Schedule 6.17 are
all those used in the businesses of such Credit Party and its Subsidiaries.
Except as disclosed on Schedule 6.17, no person has a right to receive any
royalty or similar payment in respect of any Proprietary Rights pursuant to any
contractual arrangements entered into by such Credit Party, or any of its
Subsidiaries and no person otherwise has a right to receive any royalty or
similar payment in respect of any such Proprietary Rights except as disclosed on
Schedule 6.17. Neither such Credit Party nor any of its Subsidiaries has granted
any license or sold or otherwise transferred any interest in any of the
Proprietary Rights to any other person. The use of each of the Proprietary
Rights by such Credit Party and its Subsidiaries is not infringing upon or
otherwise violating the rights of any third party in or to such Proprietary
Rights, and no proceeding has been instituted against or notice received by such
Credit Party or any of its Subsidiaries that are presently outstanding alleging
that the use of any of the Proprietary Rights infringes upon or otherwise
violates

56

--------------------------------------------------------------------------------



the rights of any third party in or to any of the Proprietary Rights. Neither
such Credit Party nor any of its Subsidiaries have given notice to any Person
that it is infringing on any of the Proprietary Rights and to the best of such
Credit Party's knowledge, no Person is infringing on any of the Proprietary
Rights. All of the Proprietary Rights of such Credit Party and its Subsidiaries
are valid and enforceable rights of such Credit Party and its Subsidiaries and
will not cease to be valid and in full force and effect by reason of the
execution and delivery of this Credit Agreement or the Credit Documents or the
consummation of the transactions contemplated hereby or thereby.

6.18    Licenses and Permits.

        Such Credit Party and each of its Subsidiaries have obtained and hold in
full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary for the operation of their businesses
as presently conducted and as proposed to be conducted and whose absence or
failure to obtain could reasonably be expected to have a Material Adverse
Effect. Neither of such Credit Party nor any of its Subsidiaries is in violation
of the terms of any such franchise, license, lease, permit, certificate,
authorization, qualification, easement, right of way, right or approval in any
such case which could reasonably be expected to have a Material Adverse Effect.

6.19    Title to Property.

        Such Credit Party has to its best knowledge (i) defensible fee simple
title to or valid leasehold interests in all of its real property, including,
without limitation, the Real Estate (all such real property and the nature of
such Credit Party's or any of its Subsidiary's interest therein is disclosed on
Schedule 6.19, as it may be updated from time to time pursuant to Section 7.9,)
and (ii) defensible title to all of its other property (including without
limitation, all real and other property in each case as reflected in the
Financial Statements delivered to the Agent hereunder), other than properties
disposed of in the ordinary course of business or in any manner otherwise
permitted under this Credit Agreement since the date of the most recent audited
consolidated balance sheet of such Credit Party, and in each case subject to no
Liens other than Permitted Liens. Such Credit Party and its Subsidiaries, to the
best of their respective knowledge, enjoy peaceful and undisturbed possession of
all its real property, including, without limitation, the Real Estate, and there
is no pending or, to the best of their knowledge, threatened condemnation
proceeding relating to any such real property. No material default exists under
(i) any Lease on any property on which is Mortgage is granted, or (ii) any other
Lease, to the extent such default would reasonably be expected to have a
Material Adverse Effect. All of the Structures and other tangible assets owned,
leased or used by such Credit Party or any of its Subsidiaries in the conduct of
their respective businesses, to the best of their respective knowledge, are
(a) insured to the extent and in a manner required by Section 7.10,
(b) structurally sound with no known defects which have or could reasonably be
expected to have a Material Adverse Effect, (c) in good operating condition and
repair, subject to ordinary wear and tear, (d) not in need of maintenance or
repair except for ordinary, routine maintenance and repair the cost of which is
immaterial and except to the extent failure to so maintain and repair could not
reasonably be expected to have a Material Adverse Effect, (e) sufficient for the
operation of the businesses of such Credit Party and its Subsidiaries as
currently conducted, except to the extent failure to be so sufficient could not
reasonably be expected to have a Material Adverse Effect and (f) in conformity
with all applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

57

--------------------------------------------------------------------------------



6.20    Labor Matters.

        Neither such Credit Party nor any of its Subsidiaries is engaged in any
unfair labor practice which could reasonably be expected to have a Material
Adverse Effect. There is (a) no material unfair labor practice complaint pending
against such Credit Party or any of its Subsidiaries or, to the best knowledge
of such Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements that has or could reasonably be expected
to have a Material Adverse Effect is so pending against such Credit Party or any
of its Subsidiaries or, to the best knowledge of such Credit Party, threatened
against any of them, (b) no strike, labor dispute, slowdown or stoppage pending
against either of such Credit Party or any of its Subsidiaries or, to the best
knowledge of such Credit Party, threatened against any of them, and (c) no union
representation questions with respect to the employees of such Credit Party or
any Subsidiaries and no union organizing activities.

6.21    Investment Company, Etc.

        Neither such Credit Party nor any of its Subsidiaries is (a) an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended, (b) a "holding
company" or a "subsidiary company" of a "holding company," or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company," within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(c) subject to any other law which regulates or restricts its ability to borrow
money or to consummate the transactions contemplated by this Credit Agreement or
the other Credit Documents or to perform its obligations hereunder or
thereunder.

6.22    Margin Security.

        Such Borrower does not own any margin stock and no portion of the
proceeds of any Loans or Letters of Credit shall be used by the Borrower for the
purpose of purchasing or carrying any "margin stock" (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) or for any other
purpose which violates the provisions or Regulation U, of said Board of
Governors or for any other purpose in violation of any applicable statute or
regulation, or of the terms and conditions of this Credit Agreement.

6.23    No Event of Default.

        No Default or Event of Default has occurred and is continuing.

6.24    Taxes and Tax Returns.

        Each Credit Party has filed, or caused to be filed, all material tax
returns (federal, state, local and foreign, including relating to excise taxes)
required to be filed and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (a) that are not yet delinquent or (b) that are being appropriately
contested in good faith, and against which adequate reserves are being
maintained in accordance with GAAP. None of the Credit Parties is aware of any
proposed material tax assessments against it or any other Credit Party.

6.25    No Other Indebtedness.

        Such Credit Party has no Indebtedness that is senior, pari passu or
subordinated in right of payment to their Indebtedness to the Lenders hereunder,
except for Permitted Indebtedness.

58

--------------------------------------------------------------------------------





6.26    Status of Accounts.

        Each Account is based on an actual and bona fide sale and delivery of
goods or rendition of services to customers, made by such Credit Party in the
ordinary course of its business; the goods and inventory being sold and the
Accounts created are its exclusive property and are not and shall not be subject
to any Lien, consignment arrangement, encumbrance, security interest or
financing statement whatsoever, other than the Permitted Liens; and such Credit
Party's customers have accepted the goods or services, owe and are obligated to
pay the full amounts stated in the invoices according to their terms, without
any dispute, offset, defense, counterclaim or contra that could reasonably be
expected to have, when aggregated with any such other disputes, offsets,
defenses, counterclaims or contras, a Material Adverse Effect. Such Credit Party
confirms to the Lenders that any and all taxes or fees relating to its business,
its sales, the Accounts or the goods relating thereto, are its sole
responsibility and that same will be paid by such Credit Party when due (unless
duly contested and adequately reserved for).

6.27    Material Contracts.

        Schedule 6.27 sets forth a true, correct and complete list of all the
Material Contracts currently in effect as of the Closing Date. All of the
Material Contracts are in full force and effect, and no material defaults
currently exist thereunder.

6.28    Survival of Representations.

        All representations made by such Credit Party in this Credit Agreement
(including by incorporation by reference in the Guaranty Agreement) and in any
other Credit Document shall survive the execution and delivery hereof and
thereof.

6.29    Affiliate Transactions.

        Except as set forth on Schedule 6.29, neither such Credit Party nor any
of its Subsidiaries is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of such Credit Party or any of
its Subsidiaries is a party except (a) in the ordinary course of and pursuant to
the reasonable requirements of such Credit Party's or such Subsidiary's business
and (b) upon fair and reasonable terms no less favorable to such Credit Party
and such Subsidiary than it could obtain in a comparable arm's-length
transaction with an unaffiliated Person.

6.30    Accuracy and Completeness of Information.

        All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of the Credit Parties or any of their respective
Subsidiaries in writing to the Agent, any Lender, or the Independent Accountant
for purposes of or in connection with this Credit Agreement or any Credit
Documents, or any transaction contemplated hereby or thereby is or will be true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time.

6.31    Anti-Terrorism Laws.

        (a)   General.    None of the Credit Parties or their Affiliates is
knowingly in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any Anti-Terrorism Law.

59

--------------------------------------------------------------------------------



        (b)   Executive Order No. 13224.    None of the Credit Party or their
Affiliates is, to the best of their knowledge, any of the following (each a
"Blocked Person"):

          (i)  a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

         (ii)  a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;

        (iii)  a Person or entity that commits, threatens or conspires to commit
or supports "terrorism" as defined in Executive Order No. 13224;

        (iv)  a Person or entity that is named as a "specially designated
national" on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

         (v)  a Person or entity who is affiliated with a Person or entity
listed above.

        (c)   None of the Credit Parties or their Affiliates knowingly
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

6.32    Deposit Accounts and Commodities Accounts.

        As of the Closing Date, none of the Credit Parties has any checking,
savings or other accounts at any bank or other financial institution, or any
commodities accounts with any commodities intermediary, or any other account
where money is or may be deposited or maintained with any Person that is not
described on Schedule 6.32. Schedule 6.32 accurately sets forth the purpose for
which each such deposit account is maintained.

6.33    Force Majeure.

        None of any Credit Parties' business is suffering from effects of fire,
accident, strike, drought, storm, earthquake, embargo, tornado, hurricane, act
of God, acts of a public enemy or other casualty that would reasonably be likely
to have a Material Adverse Effect.


ARTICLE VII

AFFIRMATIVE COVENANTS


        Until all of the Credit and Collateral Termination Events have occurred,
the Borrower and (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) each Guarantor agrees
that, unless the Required Lenders shall have otherwise consented in writing:

7.1    Financial Information.

        The Borrower will furnish to the Agent on behalf of the Lenders the
following information within the following time periods:

        (a)   within ninety (90) days after the close of the fiscal year of the
Borrower, the audited consolidated balance sheets and statements of income and
retained earnings and of changes in cash flow of the Borrower and its
Subsidiaries, for such year, each setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified opinion of KPMG LLP (which shall not
be limited as to

60

--------------------------------------------------------------------------------



the scope of the audit or qualified as to the status of the Credit Parties as a
going concern) or other Independent Accountant selected by the Borrower and
approved by the Agent; provided, that so long as the Borrower is required to
file and has timely filed a 10-K with the SEC, such filing will satisfy this
covenant;

        (b)   within forty-five (45) days after the end of each fiscal quarter
of the Borrower other than the final fiscal quarter of each fiscal year,
unaudited consolidated financial statements as of the end of such period and for
such period then ended and for the period from the beginning of the current
fiscal year to the end of such period, setting forth in comparative form the
corresponding figures for the comparable period in the preceding fiscal year,
prepared in accordance with GAAP (except that such quarterly statements need not
include footnotes) and certified by any officer described in paragraph (d)
below; provided, that so long as the Borrower is required to file and has timely
filed a 10-Q with the SEC, such filing will satisfy this covenant;

        (c)   within forty five (45) days after the end of each month other than
the final month of each fiscal quarter, which shall be submitted within five
(5) days after the Borrower submits its Form 10-Q for such quarter with the
Securities and Exchange Commission, unaudited consolidated financial statements
as of the end of such period and for such period then ended and for the period
from the beginning of the current fiscal year to the end of such period,
prepared in accordance with GAAP (except that discretionary inventory held for
immediate sale or exchange shall be deemed to be carried at fair value and base,
line fill and tank bottom inventory shall be deemed to be carried at the lower
of cost or market as determined only on a quarterly basis) and present fairly,
in all material respects, on a summary basis the financial position of the
Borrower and its Subsidiaries at the dates thereof and the results of their
operations for the periods covered thereby, subject only to normal year-end
audit adjustments and the addition of footnotes and certified by an Executive
Officer;

        (d)   at the time of delivery of each quarterly and annual statement, a
Compliance Certificate stating that such officer has caused this Credit
Agreement to be reviewed and has no knowledge of any default by the Borrower in
the performance or observance of any of the provisions of this Credit Agreement,
during, or at the end of, as applicable, such quarter or year, or, if such
officer has such knowledge, specifying each default and the nature thereof, and
showing compliance by the Borrower as of the date of such statement with the
financial covenant set forth in Section 8.1, and calculations for such financial
covenant shall be included, even if such financial covenant is not then in
effect pursuant to the terms thereof, and the other applicable covenants set
forth in Exhibit J;

        (e)   The Borrowing Base will be reported in a Borrowing Base
Certificate furnished to the Agent according to the following:

          (i)  if Excess Availability is equal to or greater than $100,000,000,
Borrowing Base Certificates will be will be completed as of the last day of the
calendar month and delivered within 5 Business Days thereafter, with a Borrowing
Base Certificate updated from the most recently furnished complete Borrowing
Base Certificate as to gross accounts receivable and inventory to be prepared as
of the last Business Day of each week and delivered within 2 Business Days
thereafter, or

         (ii)  if Excess Availability is less than $100,000,000, Borrowing Base
Certificates will be delivered twice monthly, completed as of the closest
Business Day to each of the 15th day (or such other day, not later than the
20th, on which the Borrower internally adjusts its basis for inventory) and the
last day of each calendar month and delivered within 5 Business Days thereafter,
with a Borrowing Base Certificate updated from the most recently furnished
complete Borrowing Base Certificate as to gross accounts receivable and
inventory to be prepared as of the last Business Day of each week and delivered
within 2 Business Days

61

--------------------------------------------------------------------------------






thereafter; provided, that if Excess Availability is at least $100,000,000 for
30 consecutive days, such fact may be reported and Borrowing Base Certificates
and updated Borrowing Base Certificates showing gross accounts receivable and
inventory thereafter shall again be reported pursuant to clause (i) above unless
and until Excess Availability again goes below $100,000,000.

        Notwithstanding the foregoing, (i) the Borrower may submit additional
Borrowing Base Certificates or updates thereof at any time during a calendar
month, and they shall be taken into account in determining Average Excess
Borrowing Base Availability and Excess Availability and (ii) the Agent will
reserve the right to require that Borrowing Base Certificates and such updates
thereof be furnished on a more frequent basis, in its reasonable discretion. In
addition, on or before the 15th day of each month (or if such day is not a
Business Day, then on the next succeeding Business Day), the Borrower shall
furnish a written report to the Agent setting forth the accounts receivable aged
trial balance at the immediately preceding month end for each account debtor,
aged by due date, which aging reports shall indicate which Accounts are current,
up to 30, 30 to 60 and over 60 days past due and any other documentation
reasonably required by the Agent as back-up. The Agent may, but shall not be
required to, rely on each Borrowing Base Certificate delivered hereunder as
accurately setting forth the available Borrowing Base for all purposes of this
Credit Agreement until such time as a new Borrowing Base Certificate is
delivered to the Agent in accordance herewith; Borrowing Base Certificates may
be prepared and submitted to the Lenders on a more frequent basis than weekly,
provided that such certificate complies with the requirements set forth
elsewhere herein. The Agent shall send copies of the Borrowing Base Certificates
and updates received by it pursuant to the foregoing to the Lenders; provided,
that any Lender may request copies thereof from the Borrower;

        (f)    promptly upon receipt thereof, copies of all management letters
which are submitted to the Borrower by its Independent Accountant in connection
with any annual or interim audit of the books of the Borrower made by such
accountants;

        (g)   as soon as practicable but, in any event, within ten (10) Business
Days after the issuance thereof, to the extent not electronically filed and
publicly available, copies of such other financial statements and reports as the
Borrower shall send to its stockholders as such, and copies of all regular and
periodic reports which the Borrower may be required to file with the Securities
and Exchange Commission or any similar or corresponding governmental commission,
department or agency substituted therefor, or any similar or corresponding
Governmental Authority;

        (h)   no later than thirty (30) days prior to the commencement of each
fiscal year during each year when this Credit Agreement is in effect, an annual
forecast setting forth the quarterly budget for each quarter of such fiscal year
in a form consistent with the annual forecast provided to the Agent prior to the
Closing Date for the period ending on June 30, 2005;

        (i)    promptly upon receipt thereof, copies of all notices delivered to
the Borrower or sent by the Borrower with respect to Subordinated Debt,
including, without limitation, any notice of default (the Borrower expressly
agreeing to furnish all such notices electronically);

        (j)    promptly and in any event within five (5) Business Days after
becoming aware of the occurrence of a Default or Event of Default, a certificate
of the chief executive officer or chief financial officer of the Borrower
specifying the nature thereof and the Credit Parties' proposed response thereto,
each in reasonable detail; and

        (k)   with reasonable promptness, such other data as the Agent may
reasonably request.

62

--------------------------------------------------------------------------------






7.2    Mortgaged Real Estate.

        In consultation with the Borrower, the Agent has identified the
Initially Selected Real Estate and the items that will comprise the Real
Property Documentation related thereto has been or shall be obtained and
furnished to the Agent for its review as soon as reasonably possible. On the
Closing Date, the Agent, for the benefit of the Lenders, shall receive a
Mortgage on each parcel or tract of the Initially Selected Real Estate that
constitutes Accepted Real Estate on such date, conveying a first priority Lien
thereon, subject to no other Liens other than Permitted Liens. Upon receipt of
all Approved Appraisals for the Initially Selected Real Estate, if the aggregate
Net Orderly Liquidation Value of the Initially Selected Real Estate is less than
the Minimum Real Estate Liquidation Value, the Agent shall identify and select,
Additionally Selected Real Estate in such a manner as to minimize legal fees,
mortgage taxes, title insurance and other applicable costs and charges. The
Additionally Selected Real Estate shall then be appraised according to the
foregoing, and such process shall be continued until terminals and related real
estate having Approved Appraisals showing appraised aggregate Net Orderly
Liquidation Value of not less than the Minimum Real Estate Liquidation Value
have been identified. The items that will comprise the Real Property
Documentation for each such parcel or tract shall be obtained and delivered as
soon as reasonably practicable after such parcel or tract has been identified as
part of the Initially Selected Real Estate and Additionally Selected Real Estate
pursuant to the foregoing process, and as soon as each such Initially Selected
Real Estate and Additionally Selected Real Estate has become Accepted Real
Estate, the Agent, for the benefit of the Lenders, shall receive a Mortgage on
such parcel or tract, conveying a first priority Lien thereon, subject to no
other Liens other than Permitted Liens. In the event any Credit Party desires to
substitute any other real estate property for existing Mortgaged Real Estate,
the Borrower will so notify the Agent and, if the Agent receives Real Property
Documentation reasonably satisfactory to it with respect thereto, a Mortgage
shall be executed and delivered thereon in favor of the Agent, for the benefit
of the Lenders, and such property shall become Mortgaged Real Estate, and the
property for which such property was substituted shall be released by the Agent.

7.3    Corporate Existence.

        Each Credit Party and each of its Subsidiaries: (a) will (i) maintain
their current corporate or other organizational existence, except as permitted
by Section 9.4, (ii) maintain in full force and effect all material licenses,
bonds, franchise, leases, trademarks and qualifications to do business, except
as could not reasonably be expected to have a Material Adverse Effect; (b) will
obtain or maintain patents, contracts and other rights necessary to the conduct
of their businesses; (c) will limit their operations to, the same general lines
of business as that conducted by them as of the Closing Date and; (d) will
comply with all applicable laws and regulations of any federal, state or local
Governmental Authority, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

7.4    ERISA.

        The Credit Party will deliver to the Agent, at the Credit Party'
expense, the following information at the times specified below:

        (a)   within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or has reason to know that a Termination
Event has occurred, a written statement of the chief financial officer of the
Borrower describing such Termination Event and the action, if any, which such
Credit Party or other such entities have taken, are taking or propose to take
with respect thereto, and when known, any action taken or threatened by the
Internal Revenue Service, DOL or PBGC with respect thereto;

63

--------------------------------------------------------------------------------



        (b)   within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief financial officer of the
Borrower describing such transaction and the action which such Credit Party or
other such entities have taken, are taking or propose to take with respect
thereto;

        (c)   within thirty (30) Business Days after the filing thereof with the
DOL, Internal Revenue Service or PBGC, copies of each annual report (form 5500
series), including all schedules and attachments thereto, filed with respect to
each Benefit Plan;

        (d)   within thirty (30) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of each actuarial report for any
Benefit Plan or Multiemployer Plan and each annual report for any Multiemployer
Plan, copies of each such report;

        (e)   within three (3) Business Days after the filing thereof with the
Internal Revenue Service, a copy of each funding waiver request filed with
respect to any Benefit Plan and all communications received by any Credit Party
or any of its Subsidiaries or ERISA Affiliates with respect to such request;

        (f)    within ten (10) Business Days upon the occurrence thereof,
notification of any material increase in the benefits of any existing Plan or
the establishment of any new Plan or the commencement of contributions to any
Plan to which any Credit Party or any of its Subsidiaries or ERISA Affiliates
was not previously contributing;

        (g)   within three (3) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of the PBGC's intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

        (h)   within ten (10) Business Days after receipt by any Credit Party or
any of its Subsidiaries or ERISA Affiliates of any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Internal Revenue Code,
copies of each such letter;

        (i)    within ten (10) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of a notice regarding the
imposition of withdrawal liability, copies of each such notice;

        (j)    within ten (10) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates fail to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

        (k)   within three (3) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates knows (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a written statement setting forth any such event or
information.

        For purposes of this Section 7.4, any Credit Party or any of its
Subsidiaries or ERISA Affiliates shall be deemed to know all facts known by the
administrator of any Plan of which such entity is the plan sponsor.

        The Credit Parties will establish, maintain and operate all Plans to
comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, and all other applicable laws, and the regulations and
interpretations thereunder other than to the extent that the Credit Parties are
in good

64

--------------------------------------------------------------------------------




faith contesting by appropriate proceedings the validity or implication of any
such provision, law, rule, regulation or interpretation.

7.5    Proceedings or Adverse Changes.

        The Credit Parties will as soon as possible, and in any event within
five (5) Business Days after any Credit Party learns of the following, give
written notice to the Agent of (i) any material proceeding(s) being instituted
or threatened in writing to be instituted by or against any Credit Party or any
of its Subsidiaries in any federal, state, local or foreign court or before any
commission or other regulatory body (federal, state, local or foreign), if the
amount involved is equal to or in excess of $10,000,000 and (ii) any Material
Adverse Change. Provision of such notice by the Credit Parties will not
constitute a waiver or excuse of any Default or Event of Default occurring as a
result of such changes or events.

7.6    Environmental Matters.

        Each Credit Party will conduct its business and the businesses of each
of the Subsidiaries so as to comply in all material respects with all applicable
environmental laws, regulations, orders and ordinances, in all jurisdictions in
which any of them is or may at any time be doing business including, without
limitation, environmental land use, occupational safety or health laws,
regulations, requirements or permits in all jurisdictions in which any of them
is or may at any time be doing business, except to the extent that any Credit
Party or any of its Subsidiaries is contesting, in good faith by appropriate
legal proceedings, any such law, regulation, order or ordinance, or
interpretation thereof or application thereof; provided, further, that each
Credit Party and each of the Subsidiaries will comply with the order of any
court or other governmental body of the applicable jurisdiction relating to such
laws unless such Credit Party or Subsidiary shall currently be prosecuting an
appeal or proceedings for review and shall have secured a stay of enforcement or
execution or other arrangement postponing enforcement or execution pending such
appeal or proceedings for review. If any Credit Party or any of its Subsidiaries
shall receive any notice from a federal, state, or local agency that (a) any
violation of any federal, state or local environmental law, regulation, order or
ordinance, may have been committed or is about to be committed by such Credit
Party or any of its Subsidiaries, (b) any administrative or judicial complaint
or order has been filed or is about to be filed against such Credit Party or any
of its Subsidiaries alleging violations of any federal, state or local
environmental law, regulation, order, ordinance, or requiring such Credit Party
or any of its Subsidiaries to take any action in connection with the release of
toxic or hazardous substances into the environment or (c) alleging that such
Credit Party or any of its Subsidiaries may be liable or responsible for costs
associated with a response to or cleanup of a release of a toxic or hazardous
substance into the environment or any damages caused thereby, and any Credit
Party reasonably believes that such costs or damages would likely be material,
such Credit Party will provide the Agent with a copy of such notice within
fifteen (15) days after the receipt thereof by the applicable Credit Party or
any of its Subsidiaries. Each Credit Party will promptly take all actions
necessary to prevent the imposition of any Liens on any of its properties
arising out of or related to any environmental matters except to the extent such
Liens that would not reasonably be expected to create an Event of Default.

7.7    Books and Records; Inspection.

        Each Credit Party will, and will cause each of its Subsidiaries to,
maintain books and records pertaining to the Collateral in such detail, form and
scope as is consistent with good business practice. Each Credit Party agrees
that the Agent or its agents may enter upon the premises of each Credit Party or
any of its Subsidiaries at any time and from time to time, during normal
business hours, and at any time at all on and after the occurrence of an Event
of Default, and which has not otherwise been waived by the Agent, for the
purpose of (a) enabling the Agent's internal auditors or outside third party
designees to conduct periodic field examinations at such Credit Party's expense,
(b) inspecting the

65

--------------------------------------------------------------------------------



Collateral, (c) inspecting and/or copying (at such Credit Party' expense) any
and all records pertaining thereto, (d) discussing the affairs, finances and
business of any Credit Party or with any officers, employees and directors of
any Credit Party with the Independent Accountant and (e) verifying Eligible
Accounts Receivable and/or Eligible Petroleum Inventory. The Lenders, in the
reasonable discretion of the Agent, may accompany the Agent at their sole
expense in connection with the foregoing inspections.

        The Agent expects to conduct two (2) field examinations per year (or
more frequently, if Excess Availability is less than $100,000,000), but reserves
the right, in its reasonable discretion, to conduct a field examination at any
time, or with less frequency, upon reasonable notice to the Borrower. Each
Credit Party agrees to afford the Agent thirty (30) days prior written notice of
any change in its jurisdiction of organization or the location of its chief
executive office or place of business from the locations specified in
Schedule 6.7, and to execute in advance of such change, cause to be filed and/or
delivered to the Agent any financing statements or other documents required by
the Agent, all in form and substance reasonably satisfactory to the Agent. Each
Credit Party agrees to furnish the Agent with such other information regarding
its business affairs and financial condition as the Agent may reasonably request
from time to time.

7.8    Collateral Records.

        Each Credit Party will, and will cause each of its Subsidiaries to,
execute and deliver to the Agent, from time to time, for the Agent's use in
maintaining a record of the Collateral, such written statements and schedules
that are reasonably available and as the Agent may reasonably require, including
without limitation those described in Section 7.1, designating, identifying or
describing the Collateral pledged to the Lenders hereunder. Any Credit Party's
failure, however, to promptly give the Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Lenders' security interests
in the Collateral. Such Credit Party agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require.

7.9    Security Interests.

        Each Credit Party will use commercially reasonable efforts to defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein other than Permitted Liens. Each Credit Party
agrees to, and will cause the other Credit Parties to, comply with the
requirements of all applicable state and federal laws necessary to grant to the
Lenders valid and perfected first security interest in the Collateral as
required by this Agreement and the Security Documents. The Agent is hereby
authorized by each Credit Party to file any financing statements in accordance
with Section 5(f) of the Security Agreement. Each Credit Party agrees to take
the following actions as the Agent may reasonably request, from time to time, by
way of: reasonably cooperating with the Agent's custodians; keeping stock
records; paying claims, which might if unpaid, become a Lien (other than a
Permitted Lien) on the Collateral except for claims which are being contested in
good faith; assigning its rights to the payment of Accounts pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. §3727 et. seq.) (the
failure of which to so assign will permit the Agent to exclude such Accounts
from the Borrowing Base); and performing such further acts as the Agent may
reasonably require in order to effect the purposes of Security Documents.
Subject to any limitation expressly set forth herein any and all reasonable
fees, costs and expenses of whatever kind and nature (including any Taxes,
reasonable attorneys' fees or costs for insurance of any kind), which the Agent
may incur with respect to the Collateral or the Obligations: in filing public
notices; in preparing or filing documents; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Credit Party or any of its Subsidiaries under this
Credit Agreement or any other Credit Document,

66

--------------------------------------------------------------------------------



will be borne and paid by the Credit Parties. If same are not promptly paid by
the Credit Parties upon presentation of correct, detailed invoices, the Agent
may pay same on the Credit Parties' behalf, and the amount thereof shall be an
Obligation secured hereby and due to the Agent on demand. If any Credit Party
acquires or leases any Real Estate after the date hereof, such Credit Party will
promptly submit to the Agent an updated Schedule 6.19 pursuant to Section 7.17.

7.10    Insurance; Casualty Loss.

        Each Credit Party will, and will cause each of the Subsidiaries to,
maintain public liability insurance and replacement value property damage
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts and covering such risks as are commercially
reasonable for the industry and taking into account the interests of the Agent
in the Collateral. All policies covering the Collateral are to name the Credit
Parties and the Agent as additional insureds, as their interests may appear.
Certificates of insurance evidencing such insurance covering the Collateral are
to be delivered to the Agent on or prior to the Closing Date, premium prepaid,
with the Agent as additional insured, and shall provide for not less than thirty
(30) days prior written notice to the Agent or ten (10) days in the case of
non-payment of premium, of the exercise of any right of cancellation. In the
event any Credit Party or any of its Subsidiaries fail to respond in a timely
and appropriate manner (as determined by the Agent in its reasonable discretion)
with respect to collecting under any insurance policies required to be
maintained under this Section 7.10, and if the amount involved is $5,000,000 or
more, the Agent shall have the right, in the name of the Agent such Credit Party
or Subsidiary, to file claims under such insurance policies, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies. Each Credit Party
will provide written notice to the Agent of the occurrence of any of the
following events within fifteen (15) Business Days after the occurrence of such
event: any material asset or property owned or used by any Credit Party or any
of its Subsidiaries is (i) materially damaged or destroyed, or suffers any other
material loss or (ii) is condemned, confiscated or otherwise taken, in whole or
in part, or the use thereof is otherwise diminished so as to render
impracticable or unreasonable the use of such asset or property for the purpose
to which such asset or property were used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise, and in either case the amount of the damage,
destruction, loss or diminution in value of the Collateral which is in excess of
$4,000,000 (collectively, a "Casualty Loss"). Each Credit Party will diligently
file and prosecute its claim or claims for any award or payment in connection
with a Casualty Loss. After the occurrence and during the continuance of an
Event of Default, (i) no settlement on account of any such Casualty Loss shall
be made without the consent of the Agent and (ii) the Agent may participate in
any such proceedings and the Credit Parties will deliver to the Agent such
documents as may be requested by the Agent to permit such participation and will
consult with the Agent, its attorneys and agents in the making and prosecution
of such claim or claims. Each Credit Party hereby irrevocably authorizes and
appoints the Agent its attorney-in-fact, after the occurrence and continuance of
an Event of Default, to collect and receive for any such award or payment and to
file and prosecute such claim or claims, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest, and each Credit
Party shall, upon demand of the Agent, make, execute and deliver any and all
assignments and other instruments sufficient for the purpose of assigning any
such award or payment to the Agent for the benefit of the Lenders, free and
clear of any encumbrances, other than Permitted Liens.

7.11    Taxes.

        Each Credit Party will, and will cause each of the Subsidiaries to, pay,
when due, all Taxes levied or assessed against any Credit Party, any of its
Subsidiaries or any of the Collateral; provided, however,

67

--------------------------------------------------------------------------------



that unless such Taxes have become a federal tax or ERISA Lien on any of the
assets of any Credit Party or any of its Subsidiaries, in each case in an amount
that would create an Event of Default, no such Tax, other than state excise
taxes, need be paid if the same is being contested in good faith, by appropriate
proceedings promptly instituted and appropriately conducted and if an adequate
reserve or other appropriate provision shall have been made therefor as required
in order to be in conformity with GAAP.

7.12    Compliance With Laws.

        Each Credit Party will, and will cause each of its Subsidiaries to,
comply with all acts, rules, regulations, orders, directions and ordinances of
any legislative, administrative or judicial body or official applicable to the
Collateral or any part thereof, or to the operation of its business, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

7.13    Use of Proceeds.

        The proceeds of any advances made hereunder shall be used by the
Borrower solely to refinance existing indebtedness, to finance the ongoing
capital expenditures and working capital needs of the Borrower, and to finance
other general corporate purposes of the Borrower; provided, however, that in any
event, no portion of the proceeds of any such advances shall be used by the
Borrower for the purpose of purchasing or carrying any "margin stock" (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or for any other purpose which violates the provisions or Regulation U of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation, or of the terms and conditions of this Credit Agreement.

7.14    Fiscal Year; Accounting Policies; Risk Management Policy.

        Each Credit Party agrees that it will not change its fiscal year from a
year ending June 30 unless required by law, in which case such Credit Party will
give the Agent prompt written notice thereof. Subject to Section 1.2, each
Credit Party agrees that it will provide prompt notice to the Agent of any
material change to its accounting policies from those used to prepare the
financial statements delivered pursuant to Section 5.1(c). Each Credit Party
agrees that it will maintain its Risk Management Policy, subject to such changes
as may be approved by its Board of Directors. In the event of any material
change in its Risk Management Policy, within twenty (20) days thereof, it will
notify the Agent and furnish to the Agent a copy of such change.

7.15    Notification of Certain Events.

        Each Credit Party agrees that it will promptly, and in any case within
five (5) Business Days, notify the Agent of the occurrence of any of the
following events:

        (a)   any Material Contract of any Credit Party is terminated or amended
in any material adverse respect or any new Material Contract is entered into (in
which event each Credit Party shall provide the Agent with a copy of such
Material Contract); or

        (b)   any order, judgment or decree shall have been entered against any
Credit Party or any of its Subsidiaries or any of their respective properties or
assets, if a Lien arising therefrom would create an Event of Default, or

        (c)   any notification of violation of any law or regulation or any
inquiry shall have been received by any Credit Party from any local, state,
federal or foreign Governmental Authority or agency which could reasonably be
expected to have a Material Adverse Effect, or

        (d)   the filing or receipt by any Credit Party of notice of, any
federal or state tax lien, if such Lien would create an Event of Default.

68

--------------------------------------------------------------------------------






7.16    Additional Guarantors.

        With respect to any newly created or acquired Subsidiary of the Borrower
or any existing Subsidiary of the Borrower, if such Subsidiary has 5% or more of
the consolidated total assets or contributes 5% or more of the consolidated
operating profits of the Borrower and its consolidated Subsidiaries, or if such
Subsidiary would be required to be a guarantor of the Senior Subordinated Notes
pursuant to the Senior Subordinated Notes Indenture, the Credit Parties will
provide the Agent with written notice thereof setting forth information in
reasonable detail describing all of the material assets of such Person and shall
(a) cause any such Person that is a Domestic Subsidiary to execute and deliver
to the Agent a Joinder Agreement in substantially the form of Exhibit L, causing
such Subsidiary to become a party to (i) the Guaranty, as a joint and several
"Guarantor", (ii) the Security Agreement, as an "Obligor" granting a first
priority Lien on its personal property, subject to Permitted Liens, (iii) the
Contribution Agreement, as a "Contributing Party" and (iv) as appropriate, the
Pledge Agreement, as a "Pledgor", causing all of its Capital Stock (or, in the
case of any Foreign Subsidiary, and without waiving the requirement for the
prior consent of the Required Lenders for the formation or acquisition thereof,
sixty-five percent (65%) of its Capital Stock) to be delivered to the Agent
(together with undated stock powers signed in blank and pledged to the Agent),
and (b) deliver such other documentation as the Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, certified resolutions and other organizational and
authorizing documents of such Person and favorable opinions of counsel (which
may be in the Borrower's legal department) to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Agent.

7.17    Revisions or Updates to Schedules.

        If any of the information or disclosures provided on any of Schedules
6.7, 6.8, 6.9, 6.17 or 6.19, originally attached hereto become outdated or
incorrect in any material respect, the Credit Parties shall deliver to the Agent
and the Lenders as part of the compliance certificate required pursuant to
Section 7.1(d) such revision or updates to such Schedule(s) as may be necessary
or appropriate to update or correct such Schedule(s); provided, that such
revisions or updates to any such Schedule(s) shall be deemed to have amended,
modified or superseded such Schedule(s) as originally attached hereto or revised
or updated pursuant hereto, but shall not be deemed to have cured any breach of
warranty or misrepresentation resulting from the inaccuracy or incompleteness of
any such Schedule(s) as it existed prior to such revision of update unless and
until the Agent, in its sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule(s).

7.18    Collection of Accounts.

        Rights with respect to collection of Accounts shall be as set forth in
the Security Agreement.

7.19    Notice of Matters Affecting Accounts.

        Each Credit Party will notify the Agent promptly of any matters
materially affecting the value, enforceability or collectibility of any Account
and of all material customer disputes, offsets, defenses, counterclaims, in each
case if the amount contested is equal to or in excess of $5,000,000.

7.20    Maintenance of Property.

        Each Credit Party will, and will cause each of its Subsidiaries to, use
commercially reasonable efforts to keep all property useful and necessary to its
respective business in good working order and condition (ordinary wear and tear
excepted) in accordance with their past operating practices except for such
property not material to the conduct of such Credit Party's business.

69

--------------------------------------------------------------------------------



7.21    Trademarks.

        Each Credit Party will do and cause to be done all things reasonably
necessary to preserve and keep in full force and effect all registrations of
trademarks, service marks and other marks, trade names or other trade rights, in
each case to the extent material to the conduct of such Credit Party's business.

7.22    Anti-Terrorism Laws.

        None of the Credit Parties shall, nor shall any of them permit any of
their respective Subsidiaries to, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) knowingly engage in on conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or the USA Patriot Act. Each of the Credit Parties shall deliver to
the Agent and Lenders any certification or other evidence reasonably requested
from time to time by the Agent or any Lender, in the Agent's reasonable
discretion, confirming such Person's compliance with this Section.


ARTICLE VIII

FINANCIAL COVENANTS


        Until all of the Credit and Collateral Termination Events have occurred,
the Borrower and (by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) each Guarantor agrees
that, unless the Required Lenders shall have otherwise consented in writing:

8.1    Fixed Charge Coverage Ratio.

        A Fixed Charge Coverage Ratio shall be maintained of not less than 1.10
to 1.00 as of the last day of each fiscal quarter, commencing with the first
fiscal quarter after the Closing; provided that such ratio may be less than
1.10:1.00 if Average Excess Availability is at least $75,000,000 (without giving
effect to clause (k) of the definition of Borrowing Base for the purpose of
calculating such Excess Availability).


ARTICLE IX

NEGATIVE COVENANTS


        Until all of the Credit and Collateral Termination Events have occurred,
each of the Borrower and (by execution and delivery of the Guaranty Agreement or
of a joinder thereto and incorporation by reference therein) each Guarantor
agrees that, unless the Required Lenders shall have otherwise consented in
writing, it will not, and will not permit any of its Subsidiaries to:

9.1    Restrictions on Liens.

        Mortgage, assign, pledge, transfer or otherwise permit any Lien or
judgment (whether as a result of a purchase money or title retention
transaction, or other security interest, or otherwise) to exist on any of its
assets or properties, whether real, personal or mixed, whether now owned or
hereafter acquired, except for Permitted Liens.

70

--------------------------------------------------------------------------------





9.2    Restrictions on Additional Indebtedness.

        Incur or create any liability or Indebtedness other than Permitted
Indebtedness.

9.3    Restrictions on Sale of Assets.

        Sell, lease, assign, transfer or otherwise dispose of any assets
(including the Capital Stock of any Subsidiary of the Borrower) other than
(a) sales of Inventory in the ordinary course of business, (b) sale-leaseback
transactions permitted by Section 9.14, (c) sales or other dispositions in the
ordinary course of business of assets or properties that are obsolete or that
are no longer used or useful in the conduct of such Credit Party's or
Subsidiary's business, (d) sales in the ordinary course of business of assets or
properties (other than Inventory) used in such Credit Party's or Subsidiary's
business that are worn out or in need of replacement and that are replaced
within six (6) months with assets of reasonably equivalent value or utility,
(e) other asset sales not exceeding in the aggregate for all Credit Parties
$10,000,000 in any fiscal year and (f) the Lion Oil Company Disposition
Transaction.

9.4    No Corporate Changes.

        (a)   Merge or consolidate with any Person, provided, however, that
subject to Section 7.16, the Borrower and its Subsidiaries may merge or
consolidate with and into each other (so long as, if such merger or
consolidation involves the Borrower, the Borrower is the surviving entity, if
such merger or consolidation involves a Domestic Subsidiary and a Foreign
Subsidiary, the Domestic Subsidiary is the surviving entity and if such merger
or consolidation involves a Credit Party and a Subsidiary that is not a Credit
Party, the Credit Party is the surviving entity) and the Credit Parties may
engage in Permitted Acquisitions, (b) alter or modify any Credit Party's or any
of its Subsidiary's Articles or Certificate of Incorporation or other equivalent
organizational document or form of organization in any manner adverse to the
interests of the Agent or the Lenders or in any way which could reasonably be
expected to have a Material Adverse Effect, (c) without providing thirty
(30) days prior written notice to the Agent (or such shorter period as
determined by the Agent) and without filing (or confirming that the Agent has
filed) such amendments to any previously filed financing statements as may be
necessary to maintain perfection of the security interest created under the
Credit Documents as the Agent may require, (i) change its state of incorporation
or formation, (ii) change its registered corporate name, (iii) change the
location of its books and records from the locations set forth on Schedule 6.7,
or (iv) change the location of its Collateral from the locations set forth for
such Person on Schedule 6.7, or (d) enter into or engage in any business,
operation or activity materially different from that presently being conducted
by the Credit Parties; provided, however, that notwithstanding the foregoing,
the Borrower may dissolve or liquidate any Subsidiary that is not a Credit Party
and is not required to be one pursuant hereto.

9.5    No Guarantees.

        Assume, guarantee, endorse, or otherwise become liable upon the
obligations of any other Person, including, without limitation, any Subsidiary
or Affiliate of any Credit Party, except (a) by the endorsement of negotiable
instruments in the ordinary course of business, (b) by the giving of indemnities
in connection with the sale of Inventory or other asset dispositions permitted
hereunder and (c) in connection with the incurrence of Permitted Indebtedness.

9.6    No Restricted Payments.

        Make a Restricted Payment, other than (i) to pay dividends from any
Subsidiary to any Credit Party and (ii) Permitted Restricted Payments.

71

--------------------------------------------------------------------------------



9.7    No Investments.

        Make any Investment other than Permitted Investments.

9.8    No Affiliate Transactions.

        Enter into any transaction with, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service to any
Subsidiary or Affiliate of any Credit Party except (a) in the ordinary course of
such Credit Party's business and upon fair and reasonable terms no less
favorable to such Credit Party than could be obtained in a comparable
arm's-length transaction with an unaffiliated Person and (b) as permitted under
Section 9.6.

9.9    No Prohibited Transactions Under ERISA.

        (a)   Engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction which could result in a material civil penalty or excise tax
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL;

        (b)   permit to exist with respect to any Benefit Plan any accumulated
funding (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), whether or not waived;

        (c)   fail, or permit any ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

        (d)   terminate, or permit any ERISA Affiliate to terminate, any Benefit
Plan where such event would result in any liability of the Credit Party or any
of its Subsidiaries or ERISA Affiliates under Title IV of ERISA;

        (e)   fail, or permit any ERISA Affiliate to fail to make any required
contribution or payment to any Multiemployer Plan;

        (f)    fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment;

        (g)   amend, or permit any ERISA Affiliate to amend, a Benefit Plan
resulting in an increase in current liability for the plan year such that any of
the Credit Parties or any of their Subsidiaries or ERISA Affiliates is required
to provide security to such Benefit Plan under Section 401(a)(29) of the
Internal Revenue Code;

        (h)   withdraw, or permit any ERISA Affiliate to withdraw, from any
Multiemployer Plan where such withdrawal may result in any liability of any such
entity under Title IV of ERISA; or

        (i)    allow any representation made in Section 6.14 to be untrue at any
time during the term of this Credit Agreement.

9.10    No Additional Bank or Commodities Accounts.

        Open, maintain or otherwise have any checking, savings or other accounts
at any bank or other financial institution, or any other account where money is
or may be deposited or maintained with any Person, other than (a) commodities
accounts maintained with commodities brokers in the ordinary course of business
in accordance with historical practices, each of which shall be subject to a
Commodities Account Control Agreement, except to the extent otherwise determined
by the Agent, (b) the accounts set forth on Schedule 6.32, each of which shall
be subject to a Deposit Account Control Agreement, except to the extent
otherwise determined by the Agent, (c) deposit accounts established after the
Closing Date that are subject to a Deposit Account Control Agreement, (d) other

72

--------------------------------------------------------------------------------



deposit accounts established after the Closing Date solely as payroll and other
zero balance accounts and (e) other deposit accounts established after the
Closing Date, so long as at any time the aggregate balance in all such accounts
does not exceed $10,000,000.

9.11    Restrictions on the Borrower.

        Hold, in the case of Borrower only, any assets other than the stock of
the Credit Parties and the other Subsidiaries listed on Schedule 6.9 and have,
in the case of Borrower only, any liabilities other than (a) the liabilities
under the Credit Documents, (b) other Indebtedness in existence on the date
hereof and refinancings thereof, (c) Subordinated Debt, and (d) tax, routine
administrative and other liabilities not constituting Indebtedness, intercompany
liabilities not prohibited hereby and guarantees constituting Permitted
Indebtedness, in each case incurred in the ordinary course of business. In the
case of Borrower only, sell, transfer or otherwise dispose of any shares of
Capital Stock of or other ownership interests in the Credit Parties or such
Subsidiaries, or engage in any business other than owning the stock of the
Credit Parties and such Subsidiaries.

9.12    Additional Negative Pledges.

        Create or otherwise cause or suffer to exist or become effective, or
permit any of the Subsidiaries to create or otherwise cause or suffer to exist
or become effective, directly or indirectly: (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of the Agent and the
Lenders) on the creation or existence of any Lien upon the assets of any Credit
Party or any of its Subsidiaries, other than Permitted Liens, except (1) this
Agreement and the other Credit Documents, (2) covenants in documents creating
Permitted Liens, but only to the extent of the property encumbered by such
Permitted Lien, (3) covenants in existing documents, including, without
limitation, the Senior Subordinated Notes, but only as such covenants exist on
the Closing Date and (4) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Credit Documents
on property or assets of the Borrower or any of its Subsidiaries (whether now
owned or hereafter acquired) securing the Loans or any Lender Hedging Agreement;
or (ii) any Contractual Obligation which may restrict or inhibit the Agent's
rights or ability to sell or otherwise dispose of the Collateral or any part
thereof after the occurrence of an Event of Default.

9.13    Subordinated Debt.

        Effect or permit any change in or amendment to any document or
instrument pertaining to the subordination, terms of payment or required
prepayments of any Subordinated Debt, increase the rates or amounts of interest
or fees payable with respect to any Subordinated Debt, effect or permit any
change in or amendment to any document or instrument pertaining to the covenants
or events of default of any Subordinated Debt if the effect of any such change
or amendment is to make such covenants or events of default more restrictive,
give any notice of optional redemption or optional prepayment or offer to
repurchase under any such document or instrument, or, directly or indirectly,
make any payment of principal of or interest on or in redemption, retirement or
repurchase of any Subordinated Debt, except, so long as no Default or Event of
Default is in existence or would be created thereby: (i) for the scheduled
payments required by the terms of the documents and instruments evidencing
Subordinated Debt and permitted by the subordination provisions of the documents
and instruments evidencing Subordinated Debt; and (ii) for payments in respect
of the Senior Subordinated Notes to the extent constituting a Permitted
Restricted Payment.

9.14    Sale and Leaseback.

        Enter into any arrangement, directly or indirectly, whereby any Credit
Party or any of its Subsidiaries shall sell or transfer any property owned by it
to a Person (other than the Credit Parties or

73

--------------------------------------------------------------------------------



any of their Subsidiaries) in order then or thereafter to lease such property or
lease other property which such Credit Party or Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred.
Notwithstanding the foregoing provisions of this Section 9.14, any Credit Party
or any of its Subsidiaries may sell or transfer any property owned by it as
described in the preceding sentence provided that the aggregate current market
value of all assets so sold or transferred (in each case determined at the time
of such sale or transfer, and taking into account all such sales or transfers
under this Section 9.14 since the Closing Date) shall not exceed $20,000,000.

9.15    Limitations.

        Create, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person's Capital Stock, (b) pay any Indebtedness owed to the
Credit Parties, (c) make loans or advances to any other Credit Party or
(d) transfer any of its property to any other Credit Party, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest, (ii) any
agreement or other instrument of a Person existing at the time it becomes a
Subsidiary of a Credit Party; provided that such encumbrance or restriction is
not applicable to any other Person, or any property of any other Person, other
than such Person becoming a Subsidiary of a Credit Party and was not entered
into in contemplation of such Person becoming a Subsidiary of a Credit party and
(iii) this Credit Agreement and the other Credit Documents.

9.16    Operating Lease Obligations.

        Enter into or permit any Subsidiary to enter into, assume or permit to
exist any obligations for the payment of rent under operating leases which in
the aggregate for all such Persons would exceed $20,000,000 in any fiscal year,
exclusive of payments for the chartering of vessels in the ordinary course of
business.


ARTICLE X

POWERS


10.1    Appointment as Attorney-in-Fact.

        A power of attorney in favor of the Agent for the benefit of the Lenders
with respect to the Collateral shall be as set forth in the Security Documents.


ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES


11.1    Events of Default.

        The occurrence of any of the following events shall constitute an "Event
of Default" hereunder:

        (a)   failure of the Borrower to pay (i) any interest or Fees hereunder
within three (3) Business Days of when due hereunder, in each case whether at
stated maturity, by acceleration, or otherwise, (ii) any principal of the
Revolving Loans or the Letter of Credit Obligations when due, whether at stated
maturity, by acceleration or otherwise or (iii) any other amounts owing
hereunder or any other Credit Document within five (5) Business Days after such
amounts are due;

        (b)   any representation or warranty, contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party,

74

--------------------------------------------------------------------------------



the Agent and the Lenders or executed by any Credit Party in favor of the Agent
or the Lenders shall prove untrue in any material respect on or as of the date
it was made or was deemed to have been made;

        (c)   failure of any Credit Party to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.1(j),
Section 7.3, Section 7.5, Section 7.7 (but only as to inspection rights),
Article VIII or Sections 9.3, 9.4, 9.6, 9.13 or 9.14;

        (d)   failure to comply with any other covenant contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders and, in the
event such breach or failure to comply is capable of cure, such breach or
failure to comply is not cured within thirty (30) days after the earlier of
(a) notice thereof by the Administrative Agent and (b) an Executive Officer of
the Borrower becoming aware thereof;

        (e)   dissolution, liquidation, winding up or cessation of the business
of any Credit Party or any of its Subsidiaries, or the failure of any Credit
Party or any of its Subsidiaries to meet its debts generally as they mature, or
the calling of a meeting of any Credit Party's or any of its Subsidiaries'
creditors for purposes of compromising any Credit Party's or any of its
Subsidiaries' debts, or the failure by any Credit Party or any of its
Subsidiaries generally, or the admission by any Credit Party or any of its
Subsidiaries of its inability, to pay its debts as they become due (unless such
debts are the subject of a bona fide dispute);

        (f)    the commencement by or against any Credit Party or any of its
Subsidiaries of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar case or proceeding with respect to it under any federal
or state law and, in the event any such proceeding is commenced against any
Credit Party or any of its Subsidiaries, such proceeding is not dismissed within
sixty (60) days or an order for relief is entered at any time;

        (g)   the occurrence of a Change of Control;

        (h)   any Credit Party or any of its Subsidiaries shall fail to make any
payment in respect of Indebtedness outstanding (other than the Notes) in an
aggregate principal amount of $10,000,000 or more when due or within any
applicable grace period; or

        (i)    (i) any event or condition shall occur which results in the
acceleration of the maturity of Indebtedness outstanding of any Credit Party or
any of its Subsidiaries in an aggregate principal amount of $10,000,000 or more
(including, without limitation, any required mandatory prepayment or "put" of
such Indebtedness to such Credit Party or Subsidiary or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Indebtedness or commitment or any Person acting on such holders' behalf to
accelerate the maturity thereof or terminate any such commitment prior to its
normal expiration (including, without limitation, any required mandatory
prepayment or "put" of such Indebtedness to such Credit Party or Subsidiary), or
(ii) the failure of any Credit Party to pay any termination payment when due
upon the termination of any Lender Hedging Agreement;

        (j)    any material covenant, agreement or obligation of any party
contained in or evidenced by any of the Credit Agreement, any Revolving Notes,
the Letter of Credit Documents, the Guaranty Agreement, the Contribution
Agreement or the Security Documents shall cease to be enforceable in accordance
with its terms or to give the Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby (except as
such documents may be terminated or no longer in force and effect in accordance
with the terms thereof, other than those indemnities and provisions which by
their terms shall survive), or any party (other than the Agent or the Lenders)
to any Credit Document shall deny or disaffirm its obligations under any of the
Credit Documents, or any Credit Document shall be canceled, terminated, revoked
or rescinded

75

--------------------------------------------------------------------------------






without the express prior written consent of the Agent, or any action or
proceeding shall have been commenced by any Person (other than the Agent or any
Lender) seeking to cancel, revoke, rescind or disaffirm the obligations of any
party to any Credit Document, or any court or other Governmental Authority shall
issue a judgment, order, decree or ruling to the effect that any of the
obligations of any party to any Credit Document are illegal, invalid or
unenforceable;

        (k)   (i) any Governmental Authority with applicable jurisdiction
determines that the Senior Subordinated Notes or any other Subordinated Debt in
an amount of $10,000,000 or more is not subordinated to any of the Obligations
or (ii) the subordination provisions in any agreement relating to Subordinated
Debt shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable as to any holder of such Subordinated
Debt;

        (l)    one or more judgments or decrees shall be entered against, or
Lien arising from any environmental liability shall be imposed against one or
more of the Credit Parties or any of their Subsidiaries involving a liability of
$10,000,000 or more in the aggregate (to the extent not paid or covered by
insurance as determined by the Agent in its reasonable discretion) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within sixty (60) days from the entry thereof;

        (m)  any Termination Event with respect to a Benefit Plan shall have
occurred and be continuing thirty (30) days after notice thereof shall have been
given to the Borrower by the Agent or any Lender, and the then current value of
such Benefit Plan's benefits guaranteed under Title IV of ERISA exceeds the then
current value of such Benefit Plan's assets allocable to such benefits by more
than $10,000,000 (or in the case of a Termination Event involving the withdrawal
of a substantial employer, the withdrawing employer's proportionate share of
such excess exceeds such amount); or

        (n)   any event of default on the part of a Credit Party shall have
occurred under any Material Contract to which any Credit Party is a party, if as
a result of such event of default the liability of such Credit Party thereunder
is $10,000,000 or more.

11.2    Acceleration.

        Upon the occurrence and during the continuance of an Event of Default,
and at any time thereafter, at the direction of the Required Lenders, the Agent
shall, upon the written, telecopied or telex request of the Required Lenders,
and by delivery of written notice to the Credit Parties from the Agent, take any
or all of the following actions, without prejudice to the rights of the Agent,
any Lender or the holder of any Note to enforce its claims against the Borrower:
(a) declare all Obligations (other than those arising in connection with a
Lender Hedging Agreement) to be immediately due and payable (except with respect
to any Event of Default set forth in Section 11.1(f), in which case all
Obligations (other than those arising in connection with a Lender Hedging
Agreement) shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action, notice or obligation of the Agent or any Lender,
(b) immediately terminate this Credit Agreement and the Revolving Credit
Commitments hereunder; and (c) enforce any and all rights and interests created
and existing under the Credit Documents or arising under applicable law,
including, without limitation, all rights and remedies existing under the
Security Documents and all rights of setoff. The enumeration of the foregoing
rights is not intended to be exhaustive and the exercise of any right shall not
preclude the exercise of any other rights, all of which shall be cumulative.

        In addition, upon demand by the Agent or the Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.9), the Borrower shall deposit with
the Agent for the benefit of the Lenders with respect to each Letter of Credit
then

76

--------------------------------------------------------------------------------




outstanding, promptly upon such demand, cash or Cash Equivalents in an amount
equal to the greatest amount for which such Letter of Credit may be drawn. Such
deposit shall be held by the Agent for the benefit of the Issuing Bank and the
other Lenders as security for, and to provide for the payment of, outstanding
Letters of Credit.


ARTICLE XII

TERMINATION


        (a)   Except as otherwise provided in Article XI, the Revolving Loan
Commitments made hereunder shall terminate on the Maturity Date and all then
outstanding Loans shall be immediately due and payable in full and all
outstanding Letters of Credit shall immediately terminate. Unless sooner
demanded, all Obligations shall become due and payable as of any termination
hereunder or under Article XI and, pending a final accounting, the Agent may
withhold any balances in the Borrower's Loan accounts, in an amount sufficient,
in the Agent's reasonable discretion, to cover all of the Obligations, whether
absolute or contingent, unless supplied with a satisfactory indemnity to cover
all of such Obligations. All of the Agent's and the Lenders' rights, liens and
security interests shall continue after any termination until terminated in
accordance with the provisions of paragraph (b) of this Article XII.

        (b)   This Credit Agreement, together with all other Credit Documents,
shall continue in full force and effect, until each of the following events
(collectively, the "Credit and Collateral Termination Events") has occurred:
(i) all Obligations have been fully and finally paid and performed (other than
inchoate indemnity obligations), (ii) all Letters of Credit have expired or
terminated (or other arrangements relating thereto that are reasonably
satisfactory to the Agent have been made in a writing signed by the Borrower and
the Issuing Bank in respect of such Letter of Credit), (iii) all Lender Hedging
Agreements have expired or terminated (or other arrangements relating thereto
have been made in a writing signed by all Persons party to such Lender Hedging
Agreement and the Agent), (iv) all agreements relating to Cash Management
Products have expired or terminated (or other arrangements relating thereto have
been made in a writing signed by all Persons party to such agreements and the
Agent), and (v) all Revolving Credit Commitments have been terminated and no
Person or Governmental Authority shall have any right to request any return or
reimbursement of funds from the Agent or the Lenders in connection with any of
the foregoing.


ARTICLE XIII

THE AGENT


13.1    Appointment of Agent.

        (a)   Each Lender hereby designates Wachovia as Agent to act as herein
specified. Each Lender hereby irrevocably authorizes, and each holder of any
Note or participation in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement and the Notes
and any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders. The Agent may perform any of its duties
hereunder by or through its agents or employees. Each Lender hereby designates
JPMorgan Chase Bank and UBS AG, Stamford Branch as the Syndication Agents and
Société Générale, New York Branch and Wells Fargo Foothill, LLC, as the
Documentation Agents. The Syndication Agents and the

77

--------------------------------------------------------------------------------



Documentation Agents, in such capacity, shall have no duties or obligations
whatsoever under this Credit Agreement or any other Credit Document or any other
document or any matter related hereto and thereto, but shall nevertheless be
entitled to all the indemnities and other protection afforded to the Agent under
this Article XIII.

        (b)   The provisions of this Article XIII are solely for the benefit of
the Agent and the Lenders, and none of the Credit Parties shall have any rights
as a third party beneficiary of any of the provisions hereof (other than
Section 13.9). In performing its functions and duties under this Credit
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

13.2    Nature of Duties of Agent.

        The Agent shall have no duties or responsibilities except those
expressly set forth in this Credit Agreement. Neither the Agent nor any of its
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such hereunder or in connection herewith, unless caused by its
or their gross negligence or willful misconduct. The duties of the Agent shall
be mechanical and administrative in nature; the Agent shall not have by reason
of this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.

13.3    Lack of Reliance on Agent.

        (a)   Independently and without reliance upon the Agent, each Lender, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
each Credit Party in connection with the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of each
Credit Party, and, except as expressly provided in this Credit Agreement, the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Revolving
Loans or at any time or times thereafter.

        (b)   The Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Credit Agreement, the Notes or
any other Credit Document or the financial or other condition of any Credit
Party. The Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Credit Agreement, the Notes or any other Credit Document, or the financial
condition of any Credit Party, or the existence or possible existence of any
Default or Event of Default, unless specifically requested to do so in writing
by any Lender.

13.4    Certain Rights of the Agent.

        The Agent shall have the right to request instructions from the Required
Lenders or, as required, each of the Lenders. If the Agent shall request
instructions from the Required Lenders or each of the Lenders, as the case may
be, with respect to any act or action (including the failure to act) in
connection with this Credit Agreement, the Agent shall be entitled to refrain
from such act or taking such action unless and until the Agent shall have
received instructions from the Required Lenders or each of the Lenders, as the
case may be, and the Agent shall not incur liability to any Person by reason of
so refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever

78

--------------------------------------------------------------------------------



against the Agent as a result of the Agent acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders or each of
the Lenders, as the case may be.

13.5    Reliance by Agent.

        The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
person. The Agent may consult with legal counsel (including counsel for the
Credit Parties with respect to matters concerning the Credit Parties),
independent public accountants and other experts selected by it in good faith
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

13.6    Indemnification of Agent.

        To the extent the Agent is not reimbursed and indemnified by the Credit
Parties, each Lender will reimburse and indemnify the Agent, in proportion to
its respective Revolving Credit Commitment, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in performing its duties hereunder, in any way relating to or
arising out of this Credit Agreement or any other Credit Documents, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent's gross negligence or willful misconduct
or any action or omission by the Agent not in accordance with the standards of
care specified in the UCP or the UCC, as determined by a court of competent
jurisdiction, or caused by the Agent's failure to pay under any Letter of Credit
after presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit, as determined by a court of competent
jurisdiction, unless such payment is prohibited by any law, regulation, court
order or decree.

13.7    The Agent in its Individual Capacity.

        With respect to its obligation to lend under this Credit Agreement, the
Loans made by it and the Notes issued to it, its participation in Letters of
Credit issued hereunder, and all of its rights and obligations as a Lender
hereunder and under the other Credit Documents, the Agent shall have the same
rights and powers hereunder as any other Lender or holder of a Note or
participation interests and may exercise the same as though it was not
performing the duties specified herein; and the terms "Lenders", "Required
Lenders", "holders of Notes", or any similar terms shall, unless the context
clearly otherwise indicates, include the Agent in its individual capacity. The
Agent may accept deposits from, lend money to, acquire equity interests in, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties or any Affiliate of the Credit Parties as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

13.8    Holders of Notes.

        The Agent may deem and treat the payee of any Note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with the Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note, shall be conclusive and binding
on any subsequent holder, transferee or assignee of such Note or of any Note or
Notes issued in exchange therefor.

79

--------------------------------------------------------------------------------





13.9    Resignation of Agent.

        The Agent may at any time give notice of its resignation to the Lenders,
the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a Lender as of the Closing Date
or a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York, or any other financial institution with an
office in New York, New York that is engaged in the making of commercial loans
and the provision of agency services in syndicated commercial loan transactions.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders and the Issuing Bank, appoint a successor Agent meeting the
qualifications set forth above, provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any Collateral held by the Agent on behalf of the
Lenders or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such Collateral until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this Section. Upon
the acceptance of a successor's appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent's resignation hereunder
and under the other Credit Documents, the provisions of this Article and
Sections 13.6 and 14.8 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person's Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent or continuing to hold
Collateral in accordance with this Section.

13.10    Collateral Matters.

        (a)   Each Lender authorizes and directs the Agent to enter into the
Security Documents for the benefit of the Lenders. Each Lender authorizes and
directs the Agent to make such changes to the form Landlord Agreement attached
hereto as Exhibit C as the Agent deems necessary in order to obtain any Landlord
Agreement from any landlord of any Credit Party with respect to a leasehold
Mortgage. Each Lender also authorizes and directs the Agent to review and
approve all agreements regarding the Lockboxes and the Lockbox Accounts
(including the Lockbox Accounts Agreements) on such terms as the Agent deems
necessary. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders or each of the Lenders, as
applicable, in accordance with the provisions of this Credit Agreement or the
Security Documents, and the exercise by the Required Lenders or each of the
Lenders, as applicable, of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Agent is hereby authorized on behalf of all
of the Lenders, without the necessity of any notice to or further consent from
any Lender, from time to time prior to an Event of Default, to take any action
with respect to any Collateral or Security Document which may be necessary or
appropriate to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents. The rights,

80

--------------------------------------------------------------------------------



remedies, powers and privileges conferred upon the Agent hereunder and under the
other Credit Documents may be exercised by the Agent without the necessity of
the joinder of any other parties unless otherwise required by applicable law.

        (b)   The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon the occurrence of all of the Credit and Collateral
Termination Events, (ii) constituting property being sold or disposed of upon
receipt of the proceeds of such sale by the Agent if the applicable Credit Party
certifies to the Agent that the sale or disposition is made in compliance with
Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) or (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder. Upon request by the Agent at any time, the Lenders
will confirm in writing the Agent's authority to release particular types or
items of Collateral pursuant to this Section 13.10(b).

        (c)   Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Credit Agreement, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least five (5) Business Days' prior written request by the applicable Credit
Party, the Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent's reasonable opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
such Credit Party or any of its Subsidiaries in respect of) all interests
retained by such Credit Party or Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Agent from the proceeds
of any such sale, transfer or foreclosure.

        (d)   The Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by the Credit
Parties or is cared for, protected or insured or that the liens granted to the
Agent for the benefit of the Lenders herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Agent in this Section 13.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its reasonable discretion, given the Agent's own interest in the Collateral
as one of the Lenders and that the Agent shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence or willful
misconduct.

        (e)   The Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field examinations by the Agent with respect
to any Credit Party and any appraisals obtained by the Agent with respect to any
of the Collateral. The Agent shall have no liability to any Lender for any
errors in or omissions from any field examination or other examination of any
Credit Party or the Collateral, or in any such appraisal, unless such error or
omission was the direct result of the Agent's gross negligence or willful
misconduct.

81

--------------------------------------------------------------------------------






        (f)    It is the purpose of this Credit Agreement that there shall be no
violation of any applicable law denying or restricting the right of financial
institutions to transact business as an agent in any jurisdiction. It is
recognized that, in case of litigation under any of the Credit Documents, or in
case the Agent deems that by reason of present or future laws of any
jurisdiction the Agent might be prohibited from exercising any of the powers,
rights or remedies granted to the Agent or the Lenders hereunder or under any of
the Credit Documents or from holding title to or a Lien upon any Collateral or
from taking any other action which may be necessary hereunder or under any of
the Credit Documents, the Agent may appoint an additional Person or Persons as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or remedies.
If the Agent shall appoint an additional Person as a separate collateral agent
or co-collateral agent as provided above, each and every remedy, power, right,
claim, demand or cause of action intended by this Agreement and any of the
Credit Documents and every remedy, power, right, claim, demand or cause of
action intended by this Agreement and any of the Credit Documents to be
exercised by or vested in or conveyed to the Agent with respect thereto shall be
exercisable by and vested in such separate collateral agent or co-collateral
agent, but only to the extent necessary to enable such separate collateral agent
or co-collateral agent to exercise such powers, rights and remedies, and every
covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by any
of them. Should any instrument from the Lenders be required by the separate
collateral agent or co-collateral agent so appointed by the Agent in order more
fully and certainly to vest in and confirm to him or it such rights, powers,
duties and obligations, any and all of such instruments shall, on request, be
executed, acknowledged and delivered by the Lenders whether or not a Default or
Event of Default then exists. In case any separate collateral agent or
co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, power, duties
and obligations of such separate collateral agent or co-collateral agent, so far
as permitted by applicable law, shall vest in and be exercised by the Agent
until the appointment of a new collateral agent or successor to such separate
collateral agent or co-collateral agent.

13.11    Actions with Respect to Defaults.

        In addition to the Agent's right to take actions on its own accord as
permitted under this Credit Agreement, the Agent shall take such action with
respect to a Default or Event of Default as shall be directed by the Required
Lenders or all of the Lenders, as the case may be; provided that, until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable and in the best
interests of the Lenders, including, without limitation, actions permitted by
clause (c) of Section 11.2.

13.12    Delivery of Information.

        The Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by the Agent from the Credit Parties or any of their
Subsidiaries, the Required Lenders, any Lender or any other Person under or in
connection with this Credit Agreement or any other Credit Document except (a) as
specifically provided in this Credit Agreement or any other Credit Document and
expressly including the information provided pursuant to Sections 7.1(c),
7.1(e), 7.1(h), 7.1(i) and 7.1(j); and (b) as specifically requested from time
to time in writing by any Lender with respect to a specific document instrument,
notice or other written communication received by and in the possession of the
Agent at the time of receipt of such request and then only in accordance with
such specific request.

82

--------------------------------------------------------------------------------



13.13    No Reliance on Administrative Agent's Customer Identification Program.

        Each Lender acknowledges and agrees that neither such Lender, nor any of
its affiliates, Participants or Assignees, may rely on Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or its agents, the Credit Documents or the transactions hereunder: (1) any
identity verification procedures, (2) any record keeping, (3) any comparisons
with government lists, (4) any customer notices or (5) any other procedures
required under the CIP Regulations or such other laws.

13.14    USA Patriot Act.

        Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a "shell" and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date
and (2) at such other times as are required under the USA Patriot Act.


ARTICLE XIV

MISCELLANEOUS


14.1    Waivers.

        The Borrower hereby waives due diligence, demand, presentment and
protest and any notices thereof as well as notice of nonpayment. No delay or
omission of the Agent or the Lenders to exercise any right or remedy hereunder,
whether before or after the happening of any Event of Default, shall impair any
such right or shall operate as a waiver thereof or as a waiver of any such Event
of Default. No single or partial exercise by the Agent or the Lenders of any
right or remedy shall preclude any other or further exercise thereof, or
preclude any other right or remedy.

14.2    JURY TRIAL.

        TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND (BY
EXECUTION AND DELIVERY OF THE GUARANTY AGREEMENT OR OF A JOINDER THERETO AND
INCORPORATION BY REFERENCE THEREIN) EACH GUARANTOR, AND THE AGENT AND THE
LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.

14.3    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

        (a)   THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE

83

--------------------------------------------------------------------------------



WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PROVISIONS THEREOF other than Section 5-1401 of the New York General
Obligations Law. Any legal action or proceeding with respect to this Credit
Agreement or any other Credit Document shall be brought in the courts of the
State of New York in New York County or of the United States for the Southern
District of New York, and, by execution and delivery of this Credit Agreement
the Borrower, and by execution and delivery of the Guaranty Agreement or of a
joinder thereto and incorporation by reference therein each of the Guarantors,
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the nonexclusive jurisdiction of such courts, and agrees to
be bound by the other provisions set forth in this Section 14.3. Each of the
Credit Parties further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 14.4, such service to become
effective three (3) days after such mailing. Nothing herein shall affect the
right of the Agent or any Lender to serve process in any other manner permitted
by law or to commence legal proceedings or to otherwise proceed against any
Credit Party in any other jurisdiction.

        (b)   Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

14.4    Notices.

        Except as otherwise expressly provided herein, all notices, requests and
other communications shall have been duly given and shall be effective (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile
device), (c) the Business Day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or
(d) the fifth Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties at the address or telecopy numbers set forth on Schedule 14.4 attached
hereto, or at such other address as such party may specify by written notice to
the other parties hereto; provided, however, that if any notice is delivered on
a day other than a Business Day, or after 5:00 P.M. on any Business Day, then
such notice shall not be effective until the next Business Day.

14.5    Assignability.

        (a)   The Borrower shall not have the right to assign this Credit
Agreement or any interest therein except with the prior written consent of the
Lenders.

        (b)   Notwithstanding subsection (c) of this Section 14.5, nothing
herein shall restrict, prevent or prohibit any Lender from (i) pledging its
Loans hereunder to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank or (ii) granting assignments or
participations in such Lender's Loans and/or Revolving Credit Commitments
hereunder to any Approved Assignee. Any Lender may make, carry or transfer Loans
at, to or for the account of, any of its branch offices or the office of an
affiliate of such Lender except to the extent such transfer would result in
increased costs to the Borrower.

        (c)   Any Lender may, in the ordinary course of its lending business and
in accordance with applicable law, at any time, assign to any Approved Assignee
and, with the consent of the Agent and, so long as no Event of Default is in
existence, the Borrower (such consent not to be unreasonably withheld or
delayed) and concurrent notice to the Borrower, but without the consent

84

--------------------------------------------------------------------------------






of any other Lender, assign to one or more other Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement and any Notes
held by it; provided, however, that (i) any such assignment of a portion must be
for a constant and non varying portion of its Loans and Revolving Credit
Commitments, (ii) for each such assignment, the parties thereto shall execute
and deliver to the Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with any Note or Notes
subject to such assignment and a processing and recordation fee of $3,500 to be
paid by the assignee, (iii) no such assignment shall be for less than $5,000,000
or, if less, the entire remaining Revolving Credit Commitments of such Lender of
the Revolving Credit Commitments (or, with respect to Swing Loans, 100% thereof
and of the commitment to make Swing Loans) and (iv) if such assignee is a
Foreign Lender, all of the requirements of Section 2.6(b) shall have been
satisfied as a condition to such assignment; and provided, further, that any
assignment to an Approved Assignee shall not be subject to the minimum
assignment amounts specified herein. Upon such execution and delivery of the
Assignment and Acceptance to the Agent, from and after the Acceptance Date,
(x) the assignee thereunder shall be a party hereto, and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 14.7 which will survive) and be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Credit Agreement, such Lender shall cease to be a
party hereto).

        (d)   By executing and delivering an Assignment and Acceptance, the
assignee thereunder confirms and agrees as follows: (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the Notes or any other instrument
or document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Credit Parties or the performance or observance by
the Credit Parties of any of its obligations under this Credit Agreement or any
of the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto, (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the financial statements
referred to in Section 7.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the Agents, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement, (v) such assignee appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
under this Credit Agreement and the other Credit Documents as are delegated to
the Agents by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Credit Agreement are required to be performed by it as a Lender.

        (e)   The Agent shall maintain at its address referred to in
Section 14.4 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Revolving Credit Commitments of, and principal amount of the
Loans owing to, each Lender from time to time (the "Register"). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a

85

--------------------------------------------------------------------------------






Lender hereunder for all purposes of this Credit Agreement. The Register and
copies of each Assignment and Acceptance shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

        (f)    Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower. Within five (5) Business Days after its
receipt of such notice, if requested by the assignee, the Borrower shall execute
and deliver to the Agent in exchange for any surrendered Note or Notes (which
the assigning Lender agrees to promptly deliver to the Borrower) a new Note or
Notes to the order of the assignee in an amount equal to the Revolving Credit
Commitment or Revolving Credit Commitments (and commitment to make Swing Loans,
if applicable) assumed by it pursuant to such Assignment and Acceptance and, if
the assigning Lender has retained a Revolving Credit Commitment or Revolving
Credit Commitments hereunder and if requested by it, a new Note or Notes to the
order of the assigning Lender in an amount equal to the Revolving Credit
Commitment or Revolving Credit Commitments retained by it hereunder. Any such
new Note or Notes shall re-evidence the indebtedness outstanding under any old
Notes or Notes and shall be in an aggregate principal amount equal to the
aggregate principal amount of any such surrendered Note or Notes (or if none,
the amount of the Revolving Credit Commitments so assigned), shall be dated the
Closing Date and shall otherwise be in substantially the form of any Note or
Notes subject to such assignments.

        (g)   Each Lender may sell participations, without the consent of the
Agent, the Borrower (as to any Person, other than a fund, that would be an
Eligible Assignee for an assignment) any other Lender, to one or more parties in
or to all or a portion of its rights and obligations under this Credit Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitments, the Loans owing to it and any Note or Notes held by it); provided
that (i) such Lender's obligations under this Credit Agreement (including,
without limitation, its Revolving Credit Commitments to the Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Credit
Agreement, (iv) the Borrower, the Agent, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Credit Agreement and (v) such Lender shall not
transfer, grant, assign or sell any participation under which the participant
shall have rights to approve any amendment or waiver of this Credit Agreement
except to the extent such amendment or waiver would (A) extend the final
maturity date or the date for the payments of any installment of fees or
principal or interest of any Loans or Letter of Credit reimbursement obligations
in which such participant is participating, (B) reduce the amount of any
installment of principal of the Loans or Letter of Credit reimbursement
obligations in which such participant is participating, (C) except as otherwise
expressly provided in this Credit Agreement, reduce the interest rate applicable
to the Loans or Letter of Credit reimbursement obligations in which such
participant is participating, or (D) except as otherwise expressly provided in
this Credit Agreement, reduce any Fees payable hereunder.

        (h)   Each Lender agrees that, without the prior written consent of the
Borrower and the Agents, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan, Note or
other Obligation under the securities laws of the United States of America or of
any jurisdiction.

86

--------------------------------------------------------------------------------






        (i)    In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Borrower or any of its Subsidiaries.

14.6    Information.

        Each Lending Party agrees to keep confidential any information furnished
or made available to it by the Borrower pursuant to this Credit Agreement that
is marked confidential; provided that nothing herein shall prevent any Lending
Party from disclosing such information (a) to any other Lending Party or any
affiliate of any Lending Party, or any officer, director, employee, agent, or
advisor of any Lending Party or affiliate of any Lending Party, (b) to any other
Person if reasonably incidental to the administration of the credit facility
provided herein, (c) as required by any law, rule, or regulation, (d) upon the
order of any court or administrative agency, (e) upon the request or demand of
any regulatory agency or authority; provided, however, that, to the extent
permitted by law, the affected Lending Party shall provide prior written notice
to the affected Borrower of any such request or demand, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Credit Agreement, (g) in connection with any litigation to which such Lending
Party or any of its affiliates may be a party, whether to defend itself, reduce
its liability, protect or exercise any of its claims, rights, remedies or
interests under or in connection with the Credit Documents or any Lender Hedging
Agreement, or otherwise, (h) to the extent necessary in connection with the
exercise of any remedy under this Credit Agreement or any other Credit Document,
(i) subject to provisions substantially similar to those contained in this
Section 14.6, to any actual or proposed participant or assignee or any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any other Credit Party, and the
Obligations, and (j) to Gold Sheets and other similar bank trade publications;
such information to consist of deal terms and other information customarily
found in such publications.

14.7    Payment of Expenses; Indemnification.

        The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and
expenses of (i) the Agent in connection with (A) the syndication, negotiation,
preparation, execution, delivery, administration and monitoring of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein or executed in connection therewith, including evaluating
the compliance by the Credit Parties with law and the provisions of such
documents, including, without limitation, the reasonable fees and expenses of
special counsel to the Agent, the reasonable fees and expenses of counsel for
the Agent in connection with collateral issues and all due diligence, and the
costs and expenses incurred in connection with all appraisals, field exams, and
of obtaining all Real Property Documentation, and all recording costs, fees and
taxes payable in connection with the Collateral, and (B) any amendment, waiver
or consent relating hereto and thereto including, without limitation, any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Credit
Parties under this Credit Agreement or any other Credit Documents and (ii) the
Agent and the Lenders in connection with enforcement of the Credit Documents and
the documents and instruments referred to therein or executed in connection
therewith, including but not limited to, any work-out, re-negotiation or
restructure relating to the performance by any of the Credit Parties under this
Credit Agreement or any other Credit Documents, including, without limitation,
in connection with any such enforcement upon receipt of a correct invoice, the
reasonable fees and disbursements of counsel for the Agent and each of the
Lenders (including the allocated costs of internal counsel), and the reasonable
fees and expenses of a financial consultant engaged by the Agent or its counsel
in connection with the foregoing. The Borrower shall indemnify, defend and hold
harmless the Agent, Wachovia Capital Markets, LLC (in its capacity as arranger),
the Issuing Bank and each of the Lenders and their respective directors,

87

--------------------------------------------------------------------------------



officers, agents, employees and counsel from and against (x) any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred by
any of them (except to the extent that it is finally judicially determined to
have resulted from their own gross negligence or willful misconduct) arising out
of or by reason of any litigation, investigation, claim or proceeding which
arises out of or is in any way related to (i) this Credit Agreement, any Letter
of Credit or any other Credit Documents or the transactions contemplated hereby
or thereby, (ii) any actual or proposed use by the Borrower of the proceeds of
the Loans or (iii) the Agent's, the Issuing Bank's or the Lenders' entering into
this Credit Agreement, the other Credit Documents or any other agreements and
documents relating hereto, including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in connection with any of the foregoing and (y) any such losses,
claims, damages, liabilities, deficiencies, judgments or expenses (except to the
extent that any of the foregoing are finally judicially determined to have
resulted from their own gross negligence or willful misconduct)incurred in
connection with any remedial or other action taken by the Borrower or any of the
Lenders in connection with compliance by the Borrower or any of its
Subsidiaries, or any of their respective properties, with any federal, state or
local environmental laws, acts, rules, regulations, orders or ordinances. If and
to the extent that the obligations of the Borrower hereunder are unenforceable
for any reason, such Borrower hereby agrees to make the maximum contribution to
the payment and satisfaction of such obligations which is permissible under
applicable law. The Borrower's obligations under this Section 14.8 shall survive
any termination of this Credit Agreement and the other Credit Documents and the
payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of their Obligations set forth in this Credit
Agreement. In addition, the Borrower shall, upon demand, pay to the Agent and
any Lender all costs and expenses (including the reasonable fees and
disbursements of counsel and other professionals) paid or incurred by the Agent,
the Issuing Bank or such Lender in (A) enforcing or defending its rights under
or in respect of this Credit Agreement, the other Credit Documents or any other
document or instrument now or hereafter executed and delivered in connection
herewith, (B) in collecting the Loans, (C) in foreclosing or otherwise
collecting upon the Collateral or any part thereof and (D) obtaining any legal,
accounting or other advice in connection with any of the foregoing.

14.8    Entire Agreement, Successors and Assigns.

        This Credit Agreement along with the other Credit Documents and the Fee
Letter constitutes the entire agreement among the Credit Parties, the Agent and
the Lenders, supersedes any prior agreements among them, and shall bind and
benefit the Credit Parties and the Lenders and their respective successors and
permitted assigns.

14.9    Amendments, Etc.

        Neither the amendment or waiver of any provision of this Credit
Agreement or any other Credit Document, nor the consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, or if the Lenders shall not be
parties thereto, by the parties thereto and consented to by the Required Lenders
and (so long as no Event of Default has occurred and is continuing) the
Borrower, and each such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no amendment, waiver or consent shall unless in writing and signed by all
the Lenders, do any of the following: (a) increase the Revolving Credit
Commitments of the Lenders or subject the Lenders to any additional obligations,
(b) except as otherwise expressly provided in this Credit Agreement, reduce the
principal of, or interest on, any Loan or Note or any Letter of Credit
reimbursement obligations or any fees hereunder, (c) postpone any date fixed for
any payment or mandatory prepayment in respect of principal of, or interest on,
any Loan or Note or any Letter of Credit reimbursement obligations or any fees
hereunder, (d) change the percentage of the Revolving

88

--------------------------------------------------------------------------------



Credit Commitments, or any minimum requirement necessary for the Lenders or the
Required Lenders to take any action hereunder, (e) amend or waive
Section 2.2(b), Section 2.7, Section 2.8, Section 13.6 or this Section 14.9, or
change the definition of Required Lenders, (f) except as otherwise expressly
provided in this Credit Agreement, and other than in connection with the
financing, refinancing, sale or other disposition of any asset of the Credit
Parties permitted under this Credit Agreement, release any Liens in favor of the
Lenders on any material portion of the Collateral, (g) except as expressly
permitted hereunder, release any Credit Party from its obligations hereunder or
under the Guaranty and the other Credit Documents to which it is a party or
(h) increase the advance rates used to calculate the Borrowing Base or modify
the definition of Borrowing Base and, provided, further, that no amendment,
waiver or consent affecting the rights or duties of the Agent or the Issuing
Bank under any Credit Document shall in any event be effective, unless in
writing and signed by the Agent or of Wachovia with respect to Swing Loans
and/or the Issuing Bank or Wachovia, as applicable, in addition to the Lenders
required hereinabove to take such action. Notwithstanding any of the foregoing
to the contrary, the consent of the Borrower shall not be required for any
amendment, modification or waiver of the provisions of Article XIII (other than
the provisions of Section 13.9). In addition, the Borrower and the Lenders
hereby authorize the Agent to modify this Credit Agreement by unilaterally
amending or supplementing Schedule 1.1A from time to time in the manner
requested by the Borrower, the Agent or any Lender in order to reflect any
assignments or transfers of the Loans as provided for hereunder; provided,
however, that the Agent shall promptly deliver a copy of any such modification
to the Borrower and each Lender.

14.10    Nonliability of Agent and Lenders.

        The relationship between the Borrower on the one hand and the Lenders
and the Agent on the other hand shall be solely that of borrower and lender.
Neither the Agent nor any Lender shall have any fiduciary responsibilities to
the Borrower. Neither the Agent nor any Lender undertakes any responsibility to
the Borrower to review or inform such Borrower of any matter in connection with
any phase of such Borrower's business or operations.

14.11    Independent Nature of Lenders' Rights.

        The amounts payable at any time hereunder to each Lender on account of
such Lender's Loans and under any Note or Notes held by it shall be a separate
and independent debt.

14.12    Counterparts.

        This Credit Agreement may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

14.13    Effectiveness.

        This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower and the Agent, and the
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of each Credit Party,
the Agent and each Lender and their respective successors and assigns.

14.14    Severability.

        In case any provision in or obligation under this Credit Agreement or
any Notes or the other Credit Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and

89

--------------------------------------------------------------------------------



enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

14.15    Headings Descriptive.

        The headings of the several Sections and subsections of this Credit
Agreement, and the Table of Contents, are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Credit Agreement.

14.16    Maximum Rate.

        Notwithstanding anything to the contrary contained elsewhere in this
Credit Agreement or in any other Credit Document, the Borrower, the Agent and
the Lenders hereby agree that all agreements among them under this Credit
Agreement and the other Credit Documents, whether now existing or hereafter
arising and whether written or oral, are expressly limited so that in no
contingency or event whatsoever shall the amount paid, or agreed to be paid, to
the Agent or any Lender for the use, forbearance, or detention of the money
loaned to the Borrower and evidenced hereby or thereby or for the performance or
payment of any covenant or obligation contained herein or therein, exceed the
Highest Lawful Rate. If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower. All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness. The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrower, the Agent and the Lenders.

14.17    Right of Setoff.

        In addition to and not in limitation of all rights of offset that any
Lender or other holder of a Note may have under applicable law, each Lender or
other holder of a Loan or Note shall, if any Event of Default has occurred and
is continuing and whether or not such Lender or such holder has made any demand
or the Obligations of the Borrower are matured, have the right to appropriate
and apply to the payment of the Obligations of such Borrower all deposits
(general or special, time or demand, provisional or final) then or thereafter
held by and other indebtedness or property then or thereafter owing by such
Lender or other holder, including, without limitation, any and all amounts in
the Cash Concentration Account. Any amount received as a result of the exercise
of such rights shall be reallocated among the Lenders as set forth in
Section 3.8.

14.18    Delegation of Authority.

        Each Guarantor (by execution and delivery of the Guaranty Agreement or
of a joinder thereto and incorporation by reference therein) hereby authorizes
and appoints the Borrower and each of the Responsible Officers of the Borrower,
to be its attorneys ("its Attorneys") and in its name and on its

90

--------------------------------------------------------------------------------



behalf and as its act and deed or otherwise to execute and deliver all documents
and carry out all such acts as are necessary or appropriate in connection with
borrowing Loans and the making of other extensions of credit hereunder, the
granting and perfection of security interests under the Security Documents, and
complying with the terms and provisions hereof and the other Credit Documents.
This delegation of authority and appointment shall be valid for the duration of
the term of this Credit Agreement; provided, however, that such delegation of
authority and appointment shall terminate automatically without any further act
with respect to any Responsible Officer if such Responsible Officer is no longer
an employee of the Borrower. Each Subsidiary Borrower and (by execution and
delivery of the Guaranty Agreement or of a joinder thereto and incorporation by
reference therein) each Guarantor hereby undertakes to ratify everything which
any of its Attorneys shall do in furtherance of this delegation of authority and
appointment.

91

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties hereto have caused this Credit Agreement
to be executed and delivered by their proper and duly authorized officers as of
the date set forth above.

BORROWER:   TRANSMONTAIGNE INC.
 
 
By:
 
/s/  RANDALL J. LARSON      

--------------------------------------------------------------------------------

    Name:   Randall J. Larson     Title:   Executive Vice President and Chief
Financial Officer

92

--------------------------------------------------------------------------------



AGENT AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a
Lender
 
 
By:
 
/s/  KEVIN HARRISON      

--------------------------------------------------------------------------------

    Name:   Kevin Harrison     Title:   Managing Director
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
191 Peachtree Street, N.E.
Atlanta, GA 30303
Attn: Betty Eberhardt
Telephone: 404-332-6452
Facsimile: 404-332-6977
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
191 Peachtree Street, N.E.
Atlanta, GA 30303
Attn: Betty Eberhardt
Telephone: 404-332-6452
Facsimile: 404-332-6977

93

--------------------------------------------------------------------------------



    JPMORGAN CHASE BANK,
as Syndication Agent and as a Lender
 
 
By:
 
/s/  J. RICHARD HAWK      

--------------------------------------------------------------------------------

    Name:   J. Richard Hawk     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
395 N. Service Road, Floor 3
Melville, NY 11747
Attn: Alfred B. Austin
Telephone: 631-755-8433
Facsimile: 631-755-8460
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
395 N. Service Road, Floor 3
Melville, NY 11747
Attn: Alfred B. Austin
Telephone: 631-755-8433
Facsimile: 631-755-8460

94

--------------------------------------------------------------------------------



    UBS AG, Stamford Branch,
as Syndication Agent and as a Lender
 
 
By:
 
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

    Name:   Wilfred V. Saint     Title:   Director, Banking Products Services,
US
 
 
By:
 
/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

    Name:   Joselin Fernandes     Title:   Associate Director, Banking Products
Services, US
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
677 Washington Boulevard
Stamford, CT 06901
Attn: Barbara Ezell-McMichael
Telephone: 203-719-0473
Facsimile: 203-719-3888
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
677 Washington Boulevard
Stamford, CT 06901
Attn: Barbara Ezell-McMichael
Telephone: 203-719-0473
Facsimile: 203-719-3888

95

--------------------------------------------------------------------------------



    SOCIETE GENERALE,
as Documentation Agent and as a Lender
 
 
By:
 
/s/  EMMANUEL CHESNEAU      

--------------------------------------------------------------------------------

    Name:   Emmanuel Chesneau     Title:   Director
 
 
By:
 
/s/  CRAIG A. TASHJIAN      

--------------------------------------------------------------------------------

    Name:   Craig A. Tashjian     Title:   Managing Director
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
560 Lexington Avenue
New York, NY 10022
Attn: Carmen Espinal
Telephone: 212-278-7048
Facsimile: 212-278-7343
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
560 Lexington Avenue
New York, NY 10022
Attn: Carmen Espinal
Telephone: 212-278-7048
Facsimile: 212-278-7343

96

--------------------------------------------------------------------------------



    WELLS FARGO FOOTHILL, LLC,
as Documentation Agent and as a Lender
 
 
By:
 
/s/  RINA SHINODA      

--------------------------------------------------------------------------------

    Name:   Rina Shinoda     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
2450 Colorado Ave., St. 3000 West
Santa Monica, CA 90404
Attn: Lalaine Pechayco
Telephone: 310-453-7280
Facsimile: 310-453-7422
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
2450 Colorado Ave., St. 3000 West
Santa Monica, CA 90404
Attn: Lalaine Pechayco
Telephone: 310-453-7280
Facsimile: 310-453-7422

97

--------------------------------------------------------------------------------



    BNP PARIBAS,
as a Lender
 
 
By:
 
/s/  ZALI WIN      

--------------------------------------------------------------------------------

    Name:   Zali Win     Title:   Director
 
 
By:
 
/s/  EDWARD CHIN      

--------------------------------------------------------------------------------

    Name:   Edward Chin     Title:   Managing Director
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
787 Seventh Ave.
New York, NY 10019
Attn: Meredith Cook
Telephone: 212-841-2098
Facsimile: 212-841-2536
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
787 Seventh Ave.
New York, NY 10019
Attn: Meredith Cook
Telephone: 212-841-2098
Facsimile: 212-841-2536

98

--------------------------------------------------------------------------------



    GENERAL ELECTRIC CAPITAL CORPORATION
as a Lender
 
 
By:
 
/s/  SCOTT B. KAPLAN      

--------------------------------------------------------------------------------

    Name:   Scott B. Kaplan     Title:   Duly Authorized Signatory
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
350 S. Beverly Drive, Suite 200
Beverly Hills, CA 90212
Attn: Account Manager
(TransMontaigne)
Telephone: 310-203-0335
Facsimile: 310-785-0644
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
350 S. Beverly Drive, Suite 200
Beverly Hills, CA 90212
Attn: Account Manager
(TransMontaigne)
Telephone: 310-203-0335
Facsimile: 310-785-0644

99

--------------------------------------------------------------------------------



    SUNTRUST BANK NA,
as a Lender
 
 
By:
 
/s/  MARK PICKERING      

--------------------------------------------------------------------------------

    Name:   Mark Pickering     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
303 Peachtree Street, 3rd Floor
Atlanta, GA 30308
Attn: Monica Young
Telephone: 404-588-8629
Facsimile: 404-230-5307
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
303 Peachtree Street, 3rd Floor
Atlanta, GA 30308
Attn: Monica Young
Telephone: 404-588-8629
Facsimile: 404-230-5307

100

--------------------------------------------------------------------------------



    LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
 
/s/  DARREN LEMKAU      

--------------------------------------------------------------------------------

    Name:   Darren Lemkau     Title:   Senior Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
One North Brentwood, Suite 950
St. Louis, MO 63105
Attn: Kim Admire
Telephone: 314-613-1908
Facsimile: 314-621-1612
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
One North Brentwood, Suite 950
St. Louis, MO 63105
Attn: Kim Admire
Telephone: 314-613-1908
Facsimile: 314-621-1612

101

--------------------------------------------------------------------------------



    MERRILL LYNCH CAPITAL, a Division of Merrill Lynch Business Financial
Services Inc.,
as a Lender
 
 
By:
 
/s/  T. BUKOWSKI      

--------------------------------------------------------------------------------

    Name:   T. Bukowski     Title:   Director
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
222 North LaSalle
Chicago, IL 60601
Attn: Shirley Winters
Telephone: 312-750-6143
Facsimile: 312-499-3336
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
222 North LaSalle
Chicago, IL 60601
Attn: Shirley Winters
Telephone: 312-750-6143
Facsimile: 312-499-3336

102

--------------------------------------------------------------------------------



    NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender
 
 
By:
 
/s/  JASON HANES      

--------------------------------------------------------------------------------

    Name:   Jason Hanes     Title:   Senior Associate
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
1965 East 6th Street
Suite 400 Locator 3049
Cleveland, OH 44114
Attn: Jason Hanes
Telephone: 216-222-9508
Facsimile: 216-222-9555
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
1965 East 6th Street
Suite 400 Locator 3049
Cleveland, OH 44114
Attn: Jason Hanes
Telephone: 216-222-9508
Facsimile: 216-222-9555

103

--------------------------------------------------------------------------------



    PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:
 
/s/  TERRANCE O. MCKINNEY      

--------------------------------------------------------------------------------

    Name:   Terrance O. McKinney     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
2 Tower Center, 8th Floor
East Brunswick, NJ 08816
Attn: Gurdatt Jagnanan
Telephone: 732-220-4302
Facsimile: 732-220-4395
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
2 Tower Center, 8th Floor
East Brunswick, NJ 08816
Attn: Gurdatt Jagnanan
Telephone: 732-220-4302
Facsimile: 732-220-4395

104

--------------------------------------------------------------------------------



    ALLIED IRISH BANKS, p.l.c.,
as a Lender
 
 
By:
 
/s/  MARTIN S. CHIN      

--------------------------------------------------------------------------------

    Name:   Martin S. Chin     Title:   Vice President
 
 
By:
 
/s/  MARGARET BRENNAN      

--------------------------------------------------------------------------------

    Name:   Margaret Brennan     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
Corporation Operations,
Iona Building—Block A
152 Shelbourne Road
Ballsbridge, Dublin 4, IRELAND
Attn: Niamh Colreavy
Telephone: (011-353-1) 641-6632
Facsimile: (011-353-1) 608-9795
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
Corporation Operations,
Iona Building—Block A
152 Shelbourne Road
Ballsbridge, Dublin 4, IRELAND
Attn: Niamh Colreavy
Telephone: (011-353-1) 641-6632
Facsimile: (011-353-1) 608-9795

105

--------------------------------------------------------------------------------



    FLEET NATIONAL BANK,
as a Lender
 
 
By:
 
/s/  MICHAEL J. BROCHETTI      

--------------------------------------------------------------------------------

    Name:   Michael J. Brochetti     Title:   Director
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
100 Federal Street
Boston, MA 02110
Attn: Francis A. Camillo
Telephone: 617-434-5092
Facsimile: 617-434-0201
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
100 Federal Street
Boston, MA 02110
Attn: Francis A. Camillo
Telephone: 617-434-5092
Facsimile: 617-434-0201

106

--------------------------------------------------------------------------------



    SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
 
By:
 
/s/  FRANK AMODIO      

--------------------------------------------------------------------------------

    Name:   Frank Amodio     Title:   Vice President—Credit
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
170 Wood Avenue South
Iselin, NJ 08830
Attn: Robert Nadler
Telephone: 732-590-6636
Facsimile: 732-590-6648
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
170 Wood Avenue South
Iselin, NJ 08830
Attn: Robert Nadler
Telephone: 732-590-6636
Facsimile: 732-590-6648

107

--------------------------------------------------------------------------------



    HIBERNIA NATIONAL BANK,
as a Lender
 
 
By:
 
/s/  DARIA MAHONEY      

--------------------------------------------------------------------------------

    Name:   Daria Mahoney     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
313 Carondelet
10th Floor
New Orleans, LA 70130
Attn: Gina Santos
Telephone: 504-533-5569
Facsimile: 504-533-5434
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
313 Carondelet
10th Floor
New Orleans, LA 70130
Attn: Gina Santos
Telephone: 504-533-5569
Facsimile: 504-533-5434

108

--------------------------------------------------------------------------------



    U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
 
/s/  MONTE E. DECKERD      

--------------------------------------------------------------------------------

    Name:   Monte E. Deckerd     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
555 S.W. Oak, PDQRP7LS
Portland, OR 97208
Attn: Hanny Nawawi
Telephone: 503-275-7894
Facsimile: 503-275-8181
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
555 S.W. Oak, PDQRP7LS
Portland, OR 97208
Attn: Hanny Nawawi
Telephone: 503-275-7894
Facsimile: 503-275-8181

109

--------------------------------------------------------------------------------



    RZB FINANCE LLC,
as a Lender
 
 
By:
 
/s/  F. DIETER BEINTREXLER      

--------------------------------------------------------------------------------

    Name:   F. Dieter Beintrexler     Title:   President
 
 
By:
 
/s/  ASTRID WILKE      

--------------------------------------------------------------------------------

    Name:   Astrid Wilke     Title:   Vice President
 
 
Lending Office (Base Rate Loans)*
 
 
Address:
 
24 Grassy Plain Street
Bethel, CT 06801
Telephone: 203-207-7738
Facsimile: 203-744-6474
 
 
Lending Office (Eurodollar Loans)*
 
 
Address:
 
24 Grassy Plain Street
Bethel, CT 06801
Attn: Terri Weiner
Telephone: 203-207-7738
Facsimile: 203-744-6474

110

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
EXHIBITS AND SCHEDULES
SENIOR SECURED WORKING CAPITAL CREDIT FACILITY
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II LOANS
ARTICLE III LETTERS OF CREDIT
ARTICLE IV INTEREST AND FEES
ARTICLE V CONDITIONS PRECEDENT
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII AFFIRMATIVE COVENANTS
ARTICLE VIII FINANCIAL COVENANTS
ARTICLE IX NEGATIVE COVENANTS
ARTICLE X POWERS
ARTICLE XI EVENTS OF DEFAULT AND REMEDIES
ARTICLE XII TERMINATION
ARTICLE XIII THE AGENT
ARTICLE XIV MISCELLANEOUS
